Exhibit 10.14

EXECUTION VERSION

LEASE

by and between

BMR-530 FAIRVIEW AVENUE LLC,

a Delaware limited liability company

and

NANOSTRING TECHNOLOGIES, INC.,

a Delaware corporation



--------------------------------------------------------------------------------

LEASE

THIS LEASE (this “Lease”) is entered into as of this 19th day of October, 2007
(the “Execution Date”), by and between BMR-530 FAIRVIEW AVENUE LLC, a Delaware
limited liability company (“Landlord”), and NANOSTRING TECHNOLOGIES, INC., a
Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord owns certain real property (the “Property”) located at 530
Fairview Avenue in Seattle, Washington, and intends to construct a building
located thereon (the “Building”) in which the Premises (as defined below) shall
be located; and

B. WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to lease from
Landlord, certain premises (the “Premises”) consisting of (a) the entire second
floor of the Building and (b) storage rooms 107 and 109 of the Building (the
“Storage Rooms”) pursuant to the terms and conditions of this Lease, as detailed
below.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Lease of Premises. Effective on the Term Commencement Date, Landlord hereby
leases to Tenant, and Tenant hereby leases from Landlord, the Premises, as shown
on Exhibit A attached hereto for use by Tenant in accordance with the Permitted
Use (as defined below) and no other uses. The Premises comprise the entire
second (2nd) floor of the Building. The Property and all landscaping, parking
facilities and other improvements and appurtenances related thereto, including,
without limitation, the Building, are hereinafter collectively referred to as
the “Project.” All portions of the Project that are for the non-exclusive use of
tenants of the Building, including, without limitation, driveways, sidewalks,
parking areas, landscaped areas, service corridors, stairways, elevators, public
restrooms and public lobbies, are hereinafter referred to as “Common Area.”

Tenant and Cell Therapeutics, Inc. (“CTI”) are parties to that certain Sublease
dated October 6, 2004, as amended, under which Tenant subleases from CTI certain
premises located at 201 Elliott Avenue West, Seattle, Washington (“Sublease
Premises”). CTI leases the Sublease Premises from BMR-201 Elliot Avenue LLC
(“Master Landlord”). This Lease is contingent upon the simultaneous full
execution by Tenant and Master Landlord of an agreement in the form of the
attached Exhibit J.



--------------------------------------------------------------------------------

2. Basic Lease Provisions. For convenience of the parties, certain basic
provisions of this Lease are set forth herein. The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.

2.1 This Lease shall take effect upon the Execution Date and, except as
specifically otherwise provided within this Lease, each of the provisions hereof
shall be binding upon and inure to the benefit of Landlord and Tenant from the
date of execution and delivery hereof by all parties hereto.

2.2 In the definitions below, each current Rentable Area (as defined below) is
expressed in rentable square footage. Rentable Area and Tenant’s Pro Rata Share
are both subject to adjustment as provided in this Lease.

 

Definition or Provision

   Means the Following (As of the Term
Commencement Date)  

Approximate Rentable Area of Premises (without the Expansion Premises)

     16,852 square feet   

Approximate Rentable Area of Building

     95,849 square feet   

Approximate Tenant’s Pro Rata Share of Building (without the Expansion Premises)

     17.60 % 

2.3 Basic Annual Rent for the Premises (“Basic Annual Rent”) shall be $51.00 per
square foot of Rentable Area of the Premises, subject to adjustment under this
Lease. Initial monthly and annual installments of Basic Annual Rent as of the
Rent Commencement Date, subject to adjustment under this Lease:

 

     Rentable Area    Per S.F. of
Rentable Area    Approximate
Total Annual      Approximate
Total Monthly  

Premises (without the Expansion Premises)

   Approximately
16,852 square feet    $51.00 annually    $ 859,452       $ 71,621.00   

2.4 Estimated Delivery Date: June 1, 2008

2.5 Term Commencement Date: The later to occur of (i) Substantial Completion (as
defined below) of the Core and Shell Work and the Tenant Improvements, or
(ii) July 1, 2008

2.6 Term Expiration Date: Five (5) years after the Rent Commencement Date;
provided, however, Tenant shall have the option to extend this Lease as provided
in Article 42

2.7 Rent Commencement Date: One hundred eighty (180) days after the Term
Commencement Date

 

-2-



--------------------------------------------------------------------------------

2.8 Security Deposit: An amount equal to Basic Annual Rent for the first full
month after the Rent Commencement Date ($67,681.25), subject to increase in
accordance with the terms hereof

2.9 Permitted Use:

(a) Second Floor Portion of Premises: General office and laboratory use in
conformity with Applicable Laws (as defined below)

(b) Storage Rooms Portion of Premises: General storage use

 

2.10 Address for Rent Payment: BMR-530 Fairview Avenue LLC 17140 Bernardo Center
Drive, Suite 222 San Diego, California 92128

 

2.11 Address for Notices to Landlord:

BMR-530 Fairview Avenue LLC

17140 Bernardo Center Drive, Suite 222

San Diego, California 92128

Attn: General Counsel/Real Estate

2.12 Address for Notices to Tenant:

 

Prior to the Term Commencement Date: Nanostring Technologies, Inc. 201 Elliot
Avenue West Seattle, Washington Attn: CFO With a copy to: Heller Ehrman 701
Fifth Avenue Suite 6100 Seattle, Washington Attn: Sonya Erikson After the Term
Commencement Date Nanostring Technologies, Inc. Suite 2000 530 Fairview Avenue
Seattle, WA Attn: CFO With a copy to: Heller Ehrman 701 Fifth Avenue Suite 6100
Seattle, Washington Attn: Sonya Erikson

 

-3-



--------------------------------------------------------------------------------

2.13 The following Exhibits are attached hereto and incorporated herein by
reference:

 

Exhibit A Premises Exhibit B Acknowledgement of Term Commencement Date and Term
Expiration Date Exhibit C [Intentionally Deleted] Exhibit D Rules and
Regulations Exhibit E Form of Estoppel Certificate Exhibit F [Intentionally
Deleted] Exhibit G Work Letter Exhibit H Form of Letter of Credit Exhibit I Form
of Additional TI Allowance Acceptance Letter Exhibit J Form of Holdover Side
Letter Exhibit K [Intentionally Deleted] Exhibit L Warm Shell Costs

3. Term.

3.1 The actual term of this Lease (the “Term”) shall be that period from the
actual Term Commencement Date (as defined in Section 2.5 above) through the Term
Expiration Date, subject to earlier termination of this Lease as provided
herein.

4. Core and Shell Work and Tenant Improvements.

4.1 Shell and Core Construction of Building.

4.1.1 Commencement of Core and Shell Work. Landlord shall, at Landlord’s sole
cost and expense (except that Tenant shall pay (as a deduction against the TI
Allowance) Tenant’s Pro Rata Share of the costs incurred by Landlord in
performing, or causing to be performed, the work described on, or necessary to
cause the Building to comply with the requirements set forth on, or the
depiction of the warm shell which is attached hereto as Exhibit L, including the
costs of design, permitting and construction in connection therewith (such
costs, the “Warm Shell Costs”)), cause Landlord’s contractor, M.A. Mortenson or
such replacement thereof as Landlord may make from time to time (“Core and Shell
Contractor”), to diligently prosecute the construction of the core and shell of
the Building to completion pursuant to the Approved Core and Shell Plans (as
defined in the Work Letter), subject only to Core and Shell Permitted Changes
(as defined in the Work Letter attached hereto as Exhibit G), (all such
construction, collectively, “Core and Shell Work”). Core and Shell Work shall be
performed in a workmanlike manner, and shall confoun with Applicable Laws. The
commencement and completion of Core and Shell Work shall be subject to delays
resulting from acts of Tenant or Force Majeure. “Force Majeure” shall mean acts
of God; acts of terrorism; adverse weather conditions; war; invasion;
insurrection; acts of a public enemy; terrorism; riot; mob violence; civil
commotion; sabotage; strikes, lockouts or other labor disputes; inability to
procure or general shortage of labor, materials, facilities, equipment or
supplies on the open market; delay in transportation; laws, rules, regulations
or orders of any

 

-4-



--------------------------------------------------------------------------------

Governmental Authority; moratorium or other governmental action; inability to
obtain permits or approvals, including, without limitation, city and public
utility approvals; the acts or inaction of the contractor and subcontractors, if
any; or any other cause beyond the reasonable control of Landlord, financial
ability excepted, whether similar or dissimilar to the foregoing.

4.1.2 Completion of Construction. Core and Shell Work shall be deemed
“Substantially Complete” or there shall be “Substantial Completion” if Landlord
has (a) completed all of the Core and Shell Work identified on the Approved Core
and Shell Plans (subject only to such incomplete or defective work as will not
materially or adversely impact Tenant’s use of the Premises (collectively, the
“Punchlist Items”)) and (b) received a temporary or other certificate of
occupancy from the applicable municipal authority(ies) or a certificate of
substantial completion from the architect. Landlord and Tenant shall work
together in the thirty (30) days following Landlord’s Substantial Completion of
the Core and Shell Work to develop the list of Punchlist Items, which Landlord
shall use good faith, diligent efforts to complete diligently. Landlord shall
endeavor in good faith to cause the Contractor to fix any defects in the Core
and Shell Work.

4.2 Tenant Improvements. Landlord shall cause the Core and Shell Contractor or
another Contractor designated by Landlord and approved by Tenant, such consent
not to be unreasonably withheld or delayed (“TI Contractor”, and together with
Core and Shell Contractor, “Contractor”) to commence and thereafter diligently
prosecute the construction of the tenant improvements in the Premises pursuant
to the Work Letter (the “Tenant Improvements”); provided, however, that before
performing the Tenant Improvements, Landlord shall prepare in good faith an
estimated budget for the construction of the Tenant Improvements and deliver
such budget to Tenant for Tenant’s written approval prior the start of
construction (the “Budget”). Landlord and Tenant shall work together
cooperatively and in good faith to achieve a mutually acceptable Budget.
Landlord shall update the Budget for Tenant’s review and approval at reasonable
intervals and shall notify Tenant in writing if the Budget is likely to be
exceeded. If there is an indication that the Budget is likely to be exceeded,
Landlord and Tenant shall work together cooperatively, if required by Tenant, to
modify the scope of the Tenant Improvements to bring the same in line with a
budget reasonably acceptable to Tenant. The Tenant Improvements shall be
performed in a workmanlike manner and shall substantially conform with
Applicable Laws and the Approved TI Plans (as defined in the Work Letter).
Tenant shall pay all TI Costs, except that Landlord shall pay for TI Costs that
do not exceed the TI Allowance. The “TI Allowance” shall mean (a) One Hundred
Twenty Five Dollars ($125.00) per rentable square foot of the Premises (the
“Initial TI Allowance”), together with (b) the Additional Allowance. The “TI
Costs” shall mean all Tenant Core and Shell Costs (as defined in the Work
Letter) and all costs and expenses of performing the TI Work, including without
limitation the hard and soft costs of (i) construction, (ii) the Construction
Management Fee (as such term is defined in the Work Letter) and any Project or
construction management fees paid by Tenant to an unaffiliated third party (such
fees not to exceed three percent (3%) of the TI Allowance), (iii) space
planning, design, architect, engineering, data and phone cabling and other
related services, (iv) costs and expenses for labor, material, equipment, data
and phone cabling and fixtures (including, without limitation, any of the
Attached Property (as defined in Section 18.5), (v) building permits and other
taxes, fees, charges and levies by governmental and quasi-governmental agencies
for permits or for inspections of the Tenant Improvements, and (vi) the

 

-5-



--------------------------------------------------------------------------------

Warm Shell Costs. In no event shall the TI Allowance be used for: (w) the
purchase of any furniture, personal property or other non-building system
equipment, (x) costs resulting from a Tenant Delay, (y) costs resulting from any
default by Tenant of its obligations under this Lease, or (z) costs that are
recoverable or reasonably recoverable by Tenant from a third party (e.g.,
insurers, warrantors, or tortfeasors). In the event the estimated total TI Costs
(as set forth in the Budget) exceed the TI Allowance, Tenant shall deposit with
Landlord such overage (the “TI Allowance Excess”), within five (5) business days
of receiving the Budget (the “TI Deposit”). In the event Landlord determines the
estimate of the TI Costs set forth in the Budget underestimates the amount of TI
Costs so that the TI Deposit will not be sufficient to cover the TI Allowance
Excess, then Landlord shall communicate the same to Tenant and, if required by
Tenant, the parties shall discuss revisions to the Budget and Tenant may make a
TI Tenant Change Order Request to reduce TI Costs, and unless the TI Costs are
reduced to be within the Budget and previously paid TI Deposit, Tenant shall
promptly pay the additional amount to Landlord, and such additional amount shall
be added to the TI Deposit. If the sum of the TI Allowance plus the TI Deposit
is not sufficient to cover the TI Costs, Tenant shall reimburse Landlord the
difference between (a) the TI Costs and (b) the sum of the TI Allowance and the
TI Deposit. However, Landlord shall be solely responsible for any costs related
to the Tenant Improvements to the extent the same result from Landlord’s gross
negligence, intentional misconduct or breach of Lease. Landlord and Tenant shall
work together cooperatively at no cost or risk to Landlord to maximize Tenant’s
ability, to the extent reasonably possible, to obtain the benefit of any
applicable research and development tax credits with respect to the Tenant
Improvements.

4.2.1 Architects, Contractors and Consultants. The architect, engineering
consultants, design team, general contractor and subcontractors responsible for
the construction of the Tenant Improvements shall be selected by Landlord and
approved by Tenant, which approval Tenant shall not unreasonably withhold,
condition or delay. Landlord shall supervise all such entities and endeavor in
good faith to ensure that the same design and construct the Core and Shell Work
and the Tenant Improvements in compliance with this Lease.

4.2.2 Completion of Tenant Improvements. The Tenant Improvements for the
Premises shall be deemed “Substantially Complete” or there shall be “Substantial
Completion” if Landlord has completed all of the respective Tenant Improvements
identified on the Approved TI Plans (subject only to the Punchlist Items) for
such Phase. Landlord and Tenant shall work together in the thirty (30) days
following Landlord’s Substantial Completion of the Tenant Improvements to
develop the list of Punchlist Items, which Landlord shall use diligent, good
faith efforts to complete diligently. Notwithstanding anything to the contrary,
Landlord shall be responsible, at its sole cost, to promptly correct any defects
or violations of law with respect to the Tenant Improvements throughout the
Term.

4.2.3 Additional Allowance. Landlord shall, at Tenant’s request, provide an
additional tenant improvement allowance not to exceed Fifty Dollars ($50.00) per
rentable square foot of the Premises (the “Additional Allowance”), which amount
may be used by Tenant to increase the scope of Core and Shell Work or the Tenant
Improvements pursuant to the terms and conditions contained in the Work Letter.
In the event Tenant elects to use the Additional Allowance, Tenant

 

-6-



--------------------------------------------------------------------------------

shall pay to Landlord, as Rent, an amount equal to the drawn portion of the
Additional Allowance, amortized over the initial Term at an interest rate of ten
percent (10%) per annum. Tenant shall make payments in respect of the Additional
Allowance plus interest thereon in equal monthly installments so that the full
amount shall be paid on or before the expiration of the initial Term. Tenant
shall pay such amounts with the payment of Basic Annual Rent for each month. If
Tenant has not paid the full amount of the Additional Allowance plus interest
thereon at the expiration or earlier termination of this Lease (unless such
termination is due to an event of casualty or condemnation for which Landlord
receives sufficient insurance or condemnation proceeds with respect to the
Tenant Improvements to fully compensate Landlord for the amortized value thereof
as determined by Landlord in good faith), then upon the expiration or
termination of this Lease Tenant shall immediately pay the unpaid portion of
such amount to Landlord. The payments Tenant is required to make in respect of
the Additional Allowance shall constitute “Additional Rent” in accordance with
Section 6.2 hereof. Tenant shall be entitled to prepay the Additional Allowance
at any time, without penalty.

4.3 Warranties. Landlord shall diligently endeavor to cause Contractor to
complete with reasonable promptness the Punchlist Items and repair with
reasonable promptness all defects in the construction of (x) Core and Shell Work
in accordance with the Approved Core and Shell Plans, and (y) the Tenant
Improvements in accordance with the Approved TI Plans, each as to which Tenant
notifies Landlord in writing (which notice Tenant shall give within nine
(9) months after the Term Commencement Date). Except for such items, and except
as otherwise set forth in this Lease, Tenant shall be deemed to have accepted
the Premises in the condition delivered to it “As Is,” and Landlord shall have
no liability to correct other claimed defects; provided, however, except as to
those items that Landlord is required to correct pursuant to this section,
Landlord shall partially assign to Tenant (but without prejudice to any of
Landlord’s rights of enforcement) all warranties that it has received under the
architect contracts, construction contracts or any subcontract, or from any
material supplier. Landlord agrees to administer any claims in connection with
such warranties in a reasonable manner.

Notwithstanding the foregoing, Landlord further warrants that as of the Term
Commencement Date the Premises shall (a) substantially comply with all
Applicable Laws (defined below); (b) be constructed substantially in conformance
with the Approved TI Plans and Approved Core and Shell Plans; and (c) be
watertight. To the extent any of the warranties set forth in the preceding
sentence are violated, Landlord shall promptly correct the same at its sole
cost.

4.4 Expiration of TI Allowance Obligations. So long as no uncured Default by
Tenant exists, Tenant shall have until June 30, 2009 to expend the unused
portion of the TI Allowance, after which date Landlord’s obligation to fund the
TI Allowance shall expire. Tenant’s right to use the unused portion of the TI
Allowance will terminate if Tenant Defaults and fails to cure such Default prior
to the expiration of any applicable cure period.

5. Possession and Rent Commencement Date.

5.1 Tenant’s Access. From and after the day that is thirty (30) days before the
day when Landlord then expects the Term Commencement Date to occur, Landlord
shall permit Tenant

 

-7-



--------------------------------------------------------------------------------

to enter the Premises in order to inspect the same, move equipment and personal
property into the Premises and perform installation or improvement work, so long
as Tenant does not interfere with Landlord’s installation and completion of the
Core and Shell Work or Tenant Improvements; provided, however, Tenant shall
furnish to Landlord evidence satisfactory to Landlord that insurance coverages
required of Tenant under the provisions of Article 22 are in effect, and such
entry shall be subject to all the terms and conditions of this Lease other than
the payment of Basic Annual Rent and Operating Expenses.

5.2 Premises. Landlord shall endeavor to tender possession of the Premises (with
the Tenant Improvements and the Core and Shell Work Substantially Complete) to
Tenant on or before the Estimated Delivery Date. If Core and Shell Work or the
Tenant Improvements as required pursuant to the terms of the Work Letter are not
Substantially Complete on or before the Estimated Delivery Date for any reason
whatsoever, then this Lease shall not be void or voidable, Landlord shall not be
liable to Tenant for any loss or damage resulting therefrom and the Term
Commencement Date shall not occur until Substantial Completion of Core and Shell
Work and the Tenant Improvements occurs; provided, however, if the satisfaction
of the requirements for Substantial Completion of Core and Shell Work or the
Tenant Improvements have been delayed by any Tenant Delay, Substantial
Completion of Core and Shell Work and the Tenant Improvements shall be deemed to
occur when (as reasonably determined by Landlord) Substantial Completion of Core
and Shell Work and the Tenant Improvements would have occurred if such Tenant
Delay had not occurred. Within thirty (30) days after Substantial Completion of
Core and Shell Work and the Tenant Improvements, Landlord’s architect shall
calculate and certify in writing to Landlord and Tenant the Rentable Area of the
Premises in accordance with Article 9, which calculation must be approved by
Landlord and Tenant (both hereby agreeing to act reasonably with respect to
granting such approval). “Tenant Delay” shall mean any delay in the commencement
or completion of the Core and Shell Work or the TI Work that results from or
arises out of any of the following: (1) delays or failure of Tenant to deliver
items in accordance with the Work Letter attached hereto as Exhibit G;
(2) Tenant’s failure to fulfill its obligations as set forth in this Lease or
the Work Letter (including any failure to review or approve or disapprove any
items in accordance with the Work Letter); (3) delays caused by Tenant Change
Order Requests (as defined in the Work Letter) or TI Tenant Change Order
Requests (as defined in the Work Letter); (4) unavailability of materials,
components or finishes for Core and Shell Work or the Tenant Improvements that
differ from Landlord’s standard work or that have an unusually long lead-time
for delivery; (5) a willful or negligent act or omission of Tenant or Tenant’s
Agents that interferes with the progress of the work; (6) failure of Landlord
and Tenant to agree (for any reason, provided Landlord acts in good faith and
diligently to work with Tenant with respect to the Budget) on a mutually
agreeable Budget within ten (10) calendar days after Landlord delivers a draft
Budget to Tenant or any request by Tenant that the scope of the Tenant
Improvements be modified in connection with the Budget; or (7) delays caused by
any revision to the Budget or TI Tenant Change Order Request. Landlord shall
endeavor in good faith to provide Tenant with at least thirty (30) days prior
written notice of the date when Landlord believes the Term Commencement Date
will occur.

5.3 Acknowledgement. Landlord and Tenant shall each execute and deliver to the
other written acknowledgment of the actual Term Commencement Date and the Term
Expiration

 

-8-



--------------------------------------------------------------------------------

Date when such is established, and shall attach it to this Lease as Exhibit B.
Failure to execute and deliver such acknowledgement, however, shall not affect
the Rent Commencement Date or Landlord’s or Tenant’s liability hereunder.
Failure by Tenant to obtain validation by any medical review board or other
similar governmental licensing of the Premises required for the Permitted Use by
Tenant shall not serve to extend the Term Commencement Date.

6. Rent.

6.1 Commencing on the Rent Commencement Date, Tenant shall pay to Landlord as
Basic Annual Rent for the Premises the sums set forth in Section 2.3, subject to
the rental adjustments provided in Article 7 hereof. Basic Annual Rent shall be
paid in equal monthly installments as set forth in Section 2.3, subject to the
rental adjustments provided in Article 7 hereof, each in advance on the first
day of each and every calendar month during the Term.

6.2 In addition to Basic Annual Rent, from and after the Term Commencement Date,
Tenant shall pay to Landlord as additional rent (“Additional Rent”) at times
hereinafter specified in this Lease (a) Tenant’s pro rata share, as set forth in
Section 2.2 (“Tenant’s Pro Rata Share”), of Operating Expenses as provided in
Article 8 and (b) any other amounts that Tenant assumes or agrees to pay under
the provisions of this Lease that are owed to Landlord, including, without
limitation, any and all other sums that may become due by reason of any default
of Tenant or failure on Tenant’s part to comply with the agreements, terms,
covenants and conditions of this Lease to be performed by Tenant, after notice
and the lapse of any applicable cure periods.

6.3 Basic Annual Rent and Additional Rent shall together be denominated “Rent.”
Rent shall be paid to Landlord, without abatement, deduction or offset (except
as otherwise set forth in this Lease), in lawful money of the United States of
America at the office of Landlord as set forth in Section 2.10 or to such other
person or at such other place as Landlord may from time designate in writing. In
the event the Term commences or ends on a day other than the first day of a
calendar month, then the Rent for such fraction of a month shall be prorated for
such period on the basis of a thirty (30) day month and shall be paid at the
then-current rate for such fractional month.

7. Rent Adjustments. The Basic Annual Rent shall be subject to an annual upward
adjustment of three percent (3%) of the then-current Basic Annual Rent. The
first such adjustment shall become effective commencing with that monthly rental
installment that is due on or after the first (1st) annual anniversary of the
Rent Commencement Date and subsequent adjustments shall become effective on
every successive annual anniversary for so long as this Lease continues in
effect.

8. Operating Expenses.

8.1 As used herein, the term “Operating Expenses” shall include:

(a) Government impositions including, without limitation, property tax costs
consisting of real and personal property taxes and assessments (including
amounts due under any improvement bond upon the Building or the Project,
including the parcel or parcels of real

 

-9-



--------------------------------------------------------------------------------

property upon which the Building and areas serving such Building are located or
assessments in lieu thereof imposed by any federal, state, regional, local or
municipal governmental authority, agency or subdivision (each, a “Governmental
Authority”) are levied); taxes on or measured by gross rentals received from the
rental of space in the Building; taxes based on the square footage of the
Premises, the Building or the Project, as well as any parking charges, utilities
surcharges or any other costs levied, assessed or imposed by, or at the
direction of, or resulting from Applicable Laws (as defined below) or
interpretations thereof, promulgated by any Governmental Authority in connection
with the use or occupancy of the Building or the parking facilities serving the
Building; taxes on this transaction or any document to which Tenant is a party
creating or transferring an interest in the Premises; any fee for a business
license to operate an office building; and any expenses, including the
reasonable cost of attorneys or experts, reasonably incurred by Landlord in
seeking reduction by the taxing authority of the applicable taxes, less tax
refunds obtained as a result of an application for review thereof. Operating
Expenses shall not include any net income, franchise, capital stock, estate or
inheritance taxes, or taxes that are the personal obligation of Tenant or of
another tenant of the Project; and

(b) All other costs of any kind paid or incurred by Landlord in connection with
the operation or maintenance of the Building and the Project including, by way
of example and not of limitation, costs of repairs and replacements to
improvements within the Project as appropriate to maintain the Project as
required hereunder, including costs of funding such reasonable reserves as
Landlord, consistent with good business practice, may establish to provide for
future repairs and replacements; costs of utilities furnished to the Common
Areas; sewer fees; cable television; trash collection; cleaning, including
windows; heating; ventilation; air-conditioning; maintenance of landscaping and
grounds; maintenance of drives and parking areas; maintenance of the root
security services and devices; building supplies; maintenance or replacement of
equipment utilized for operation and maintenance of the Project; license, permit
and inspection fees; sales, use and excise taxes on goods and services purchased
by Landlord in connection with the operation, maintenance or repair of the
Project or Building systems and equipment; telephone, postage, stationery
supplies and other expenses incurred in connection with the operation,
maintenance or repair of the Project; accounting, legal and other professional
fees and expenses incurred in connection with the Project; costs of furniture,
draperies, carpeting, landscaping and other customary and ordinary items of
personal property provided by Landlord for use in Common Areas or in the
Building office; Building office rent or rental value for a commercially
reasonable amount of space, to the extent an office used for Building operations
is maintained at the Building; capital expenditures; costs of complying with all
federal, state, municipal and local laws, codes, ordinances, rules and
regulations of Governmental Authorities, committees, associations, or other
regulatory committees, agencies or governing bodies having jurisdiction over the
Property, the Project, the Building, the Premises, Landlord or Tenant, including
both statutory and common law and hazard waste rules and regulations
(“Applicable Laws”); reasonable insurance premiums, including premiums for
public liability, property casualty, earthquake, terrorism and environmental
coverages; portions of insured losses paid by Landlord as part of any
commercially reasonable deductible portion of a loss pursuant to the terms of
insurance policies; service contracts; costs of services of independent
contractors retained to do work of a nature referenced above; and costs of
compensation (including employment taxes and fringe benefits) of all persons who
perform regular and recurring

 

-10-



--------------------------------------------------------------------------------

duties connected with the day-to-day operation and maintenance of the Project,
its equipment, the adjacent walks, landscaped areas, drives and parking areas,
including, without limitation, janitors, floor waxers, window washers, watchmen,
gardeners, sweepers and handymen.

Notwithstanding the foregoing, Operating Expenses shall not include any leasing
commissions; expenses that relate to preparation of rental space for a tenant;
expenses of initial development and construction, including, but not limited to,
initial costs of tools and equipment provided for the initial commencement of
operations, grading, paving, landscaping and decorating (as distinguished from
maintenance, repair and replacement of the foregoing); legal expenses relating
to other tenants; costs of repairs to the extent reimbursed by payment of
insurance proceeds received by Landlord; interest upon loans to Landlord or
secured by a mortgage or deed of trust covering the Project or a portion thereof
(provided that interest upon a government assessment or improvement bond payable
in installments shall constitute an Operating Expense under Subsection 8.1(a));
salaries of executive officers of Landlord; depreciation claimed by Landlord for
tax purposes (provided that this exclusion of depreciation is not intended to
delete from Operating Expenses actual costs of repairs and replacements and
reasonable reserves in regard thereto that are provided for in Subsection 8.1(b)
and otherwise allowable under this Lease); and taxes of the types that are
excluded from Operating Expenses by the last sentence of Subsection 8.1(a); fees
and costs, advertising and promotional expenses and other costs incurred in
procuring tenants or in selling the Building or Project; legal fees incurred in
connection with approvals from and contract disputes with suppliers; costs of
renovating or otherwise improving or decorating space for any tenant or other
occupant of the Building or Project, including Tenant, or relocating any tenant;
financing costs including interest and principal amortization of debts and the
costs of providing the same; rental on ground leases or other underlying leases
and the costs of providing the same; wages, bonuses and other compensation of
employees above the grade of Building Manager; any liabilities, costs or
expenses associated with or incurred in connection with the removal, enclosure,
encapsulation of, and the cost of defending against claims in regard to the
existence or release of, Hazardous Substances or materials at the Building or
Project which result from Landlord’s gross negligence or willful misconduct
(except with respect to those costs for which Tenant is otherwise responsible
pursuant to the express terms of this Lease); costs of any items for which, and
to the extent, Landlord is paid or reimbursed by insurance; increased insurance
or Real Estate Taxes which are paid by any tenant of the Building or Project or
for which Landlord is reimbursed from any other tenant; charges for electricity,
water, or other utilities, services or goods and applicable taxes for which
Tenant or any other tenant, occupant, person or other party reimburses Landlord
or pays to third parties; any violation of Applicable Laws to the extent that
such violation exists as of the Term Commencement Date; cost of any HVAC,
janitorial or other services provided to tenants on an extra cost basis after
regular business hours and for which such tenants reimburse Landlord; cost of
installing, operating and maintaining any specialty service, such as an
observatory, broadcasting facilities, child or daycare, luncheon club or
athletic or recreation club; any costs, expenses or fees associated with the
initial construction of the Building or Project; cost of any work or service
performed on an extra cost basis for any tenant in the Building or Project to a
materially greater extent or in a materially more favorable manner than
furnished generally to the tenants and other occupants; cost of any work or
services performed for any facility other than the Building or Project; any cost
representing an amount paid to a person, firm, corporation or other entity
related to Landlord that is in excess of the

 

-11-



--------------------------------------------------------------------------------

amount which would have been paid in the absence of such relationship; any cost
of painting or decorating any interior parts of the Building or Project other
than Common Areas; any cost associated with operating an on-or off-site
management office for the Building or Development; Landlord’s general overhead
and any other expense not directly attributable to operation and management of
the Building and Project (e.g., the activities of Landlord’s officers and
executives or professional development expenditures); cost of initial cleaning
and rubbish removal from the Building or Project to be performed before final
completion of the base building or tenant space; cost of initial landscaping of
the Building or Project; attorneys’ fees, accounting fees and other expenditures
incurred in connection with negotiations, disputes and claims of other tenants
or occupants of the Building or Project; late fees or charges incurred by
Landlord due to late payment of expenses resulting from Landlord’s negligence or
willful misconduct; cost of acquiring, securing, cleaning or maintaining
sculptures, paintings and other works of art; taxes on Landlord’s business (such
as income, excess profits, franchise, capital stock, estate, inheritance, etc.);
charitable or political contributions; costs and expenses incurred in connection
with compliance with or the contesting or settlement of any claimed violation of
law or requirements of law; costs incurred because of any failure of the Project
to comply with Applicable Laws, which failure exists as of the Term Commencment
Date; direct costs or allocable costs associated with parking operations if
there is a separate charge to Tenant, other tenants or the public for parking;
and all other items for which another party compensates or pays so that Landlord
shall not recover any item of cost more than once.

Furthermore, Operating Costs shall not include the cost of capital improvements
(but shall include costs of capital repairs and replacements), except for
(A) the annual amortization (amortized over the lesser of ten (10) years or the
useful life as reasonably determined by Landlord) of costs incurred by Landlord
after the Commencement Date for any capital improvements installed or paid for
by Landlord and required by any laws, rules or regulations of any governmental
or quasi-governmental authority due to a violation that does not exist on the
Term Commencement Date of any such law, rule or regulation; (B) the annual
amortization (amortized over the lesser of ten (10) years or the useful life as
reasonably determined by Landlord) of costs of any equipment, device or capital
improvement purchased or incurred as a labor-saving measure or to effect other
economics in the operation or maintenance of the Building; or (C) minor capital
improvements, tools or expenditures to the extent each such improvement or
acquisition costs less than Fifty Thousand Dollars ($50,000.00).

Landlord shall at all times use commercially reasonable efforts to endeavor to
operate the Building and Project in an economically reasonable manner at costs
not disproportionately higher than those experienced by other comparable
buildings in the Seattle area.

8.2 Tenant shall pay to Landlord on the first day of each calendar month of the
Term, as Additional Rent, (a) the Property Management Fee (as defined below) and
(b) Landlord’s estimate of Tenant’s Pro Rata Share of Operating Expenses with
respect to the Building for such month.

 

-12-



--------------------------------------------------------------------------------

(x) The “Property Management Fee” shall equal three percent (3%) of the Basic
Annual Rent due from Tenant.

(y) Within ninety (90) days after the conclusion of each calendar year (or such
longer period as may be reasonably required by Landlord), Landlord shall furnish
to Tenant a statement showing in reasonable detail the actual Operating Expenses
and Tenant’s Pro Rata Share of Operating Expenses for the previous calendar
year. Any additional sum due from Tenant to Landlord shall be due and payable
within thirty (30) days. If the amounts paid by Tenant pursuant to this
Section 8.2 exceed Tenant’s Pro Rata Share of Operating Expenses for the
previous calendar year, then Landlord shall credit the difference against the
Rent next due and owing from Tenant; provided that, if the Lease term has
expired, Landlord shall accompany said statement with payment for the amount of
such difference.

(z) Any amount due under this Section 8.2 for any period that is less than a
full month shall be prorated (based on a thirty (30)-day month) for such
fractional month.

8.3 Landlord’s annual statement shall be final and binding upon Tenant unless
Tenant, within ninety (90) days after Tenant’s receipt thereof, shall contest
any item therein by giving written notice to Landlord, specifying each item
contested and the reasons therefor. If, during such ninety (90)-day period,
Tenant reasonably and in good faith questions or contests the correctness of
Landlord’s statement of Tenant’s Pro Rata Share of Operating Expenses, Landlord
shall provide Tenant with reasonable access to review Landlord’s books and
records to the extent relevant to determination of Operating Expenses, and such
information as Landlord reasonably determines to be responsive to Tenant’s
written inquiries regarding the same. In the event that, after Tenant’s review
of such information, Landlord and Tenant (both acting in good faith) cannot
agree upon the amount of Tenant’s Pro Rata Share of Operating Expenses, then
Tenant shall have the right to have an independent public accounting firm hired
by Tenant on an hourly basis and not on a contingent-fee basis (at Tenant’s sole
cost and expense except as provided below), subject to a reasonable
confidentiality agreement and approved by Landlord (which approval Landlord
shall not unreasonably withhold or delay) audit and review such of Landlord’s
books and records for the year in question as directly relate to the
determination of Operating Expenses for such year (the “Independent Review”).
Landlord shall make such books and records available at the location where
Landlord maintains them in the ordinary course of its business. Landlord need
not provide copies of any books or records. Tenant shall commence the
Independent Review within thirty (30) days after the date Landlord has given
Tenant access to Landlord’s books and records for the Independent Review. Tenant
shall complete the Independent Review and notify Landlord in writing of Tenant’s
specific objections to Landlord’s calculation of Operating Expenses (including a
written statement of the basis, nature and amount of each proposed adjustment)
no later than ninety (90) days after Landlord has first given Tenant access to
Landlord’s books and records for the Independent Review. Landlord shall review
the results of any such Independent Review. The parties shall endeavor in good
faith to agree promptly and reasonably upon Operating Expenses taking into
account the results of such Independent Review. If, as of sixty (60) days after
Tenant has submitted the Independent Review to Landlord, the parties have not
agreed on the appropriate adjustments to Operating Expenses, then the parties
shall engage a mutually agreeable independent

 

-13-



--------------------------------------------------------------------------------

third party accountant with at least ten (10) years’ experience in commercial
real estate accounting in the Seattle, Washington area (the “Accountant”). If
the parties cannot agree on the Accountant, each shall within ten (10) days
after such impasse appoint an Accountant (different from the accountant and
accounting firm that conducted the Independent Review) and, within ten (10) days
after the appointment of both such Accountants, those two Accountants shall
select a third (which cannot be the accountant and accounting firm that
conducted the Independent Review). If either party fails to timely appoint an
Accountant, then the Accountant the other party appoints shall be the sole
Accountant. Within ten (10) days after appointment of the Accountant(s),
Landlord and Tenant shall each simultaneously give the Accountants (with a copy
to the other party) its determination of Operating Expenses, with such
supporting data or information as each submitting party determines appropriate.
Within ten (10) days after such submissions, the Accountants shall by majority
vote select either Landlord’s or Tenant’s determination of Operating Expenses.
The Accountants may not select or designate any other determination of Operating
Expenses. The determination of the Accountant(s) shall bind the parties. If the
parties agree or the Accountant(s) determine that Tenant’s Pro Rata Share of
Operating Expenses actually paid for the calendar year in question exceeded
Tenant’s obligations for such calendar year, then Landlord shall, at Tenant’s
option, either (a) credit the excess to the next succeeding installments of
estimated Additional Rent or (b) pay the excess to Tenant within thirty
(30) days after delivery of such results. If the parties agree or the
Accountant(s) determine that Tenant’s payments of Tenant’s Pro Rata Share of
Operating Expenses for such calendar year were less than Tenant’s obligation for
the calendar year, then Tenant shall pay the deficiency to Landlord within
thirty (30) days after delivery of such results. If it is finally agreed or
determined that Landlord’s annual statement for any year overcharges Tenant by
5% or more, then Landlord shall reimburse Tenant all reasonable costs of such
review (including without limitation the cost of third party auditors) within
thirty (30) days of Landlord’s receipt of an invoice therefor.

8.4 Tenant shall not be responsible for Operating Expenses attributable to the
time period prior to the Term Commencement Date; provided, however, that if
Landlord shall permit Tenant possession of the Premises prior to the Term
Commencement Date, Tenant shall be responsible for Operating Expenses from such
earlier date of possession. Tenant’s responsibility for Tenant’s Pro Rata Share
of Operating Expenses shall continue to the latest of (a) the date of
termination of the Lease, (b) the date Tenant has fully vacated the Premises or
(c) if termination of the Lease is due to a default by Tenant, the date of
rental commencement of a replacement tenant.

8.5 Operating Expenses for the calendar year in which Tenant’s obligation to
share therein commences and for the calendar year in which such obligation
ceases shall be prorated on a basis reasonably determined by Landlord. Expenses
such as taxes, assessments and insurance premiums that are incurred for an
extended time period shall be prorated based upon the time periods to which they
apply so that the amounts attributed to the Premises relate in a reasonable
manner to the time period wherein Tenant has an obligation to share in Operating
Expenses.

8.6 Within seven (7) business days after the end of each calendar month, Tenant
shall submit to Landlord an invoice, or, in the event an invoice is not
available, an itemized list, of all costs and expenses that (a) Tenant has
incurred (either internally or by employing third parties)

 

-14-



--------------------------------------------------------------------------------

during the prior month and (b) for which Tenant reasonably believes it is
entitled to reimbursements from Landlord pursuant to the terms of this Lease or
that Tenant reasonably believes is the responsibility of Landlord pursuant to
this Lease or the Work Letter.

9. Rentable Area.

9.1 The term “Rentable Area” as set forth in Article 2 and as referenced within
the Work Letter, and as may otherwise be referenced within this Lease, shall
reflect such areas as reasonably calculated by Landlord’s architect.

9.2 The “Rentable Area” of the Building is generally determined by making
separate calculations of Rentable Area applicable to each floor within the
Building and totaling the Rentable Area of all floors within the Building. The
Rentable Area of a floor is computed by measuring to the outside finished
surface of the permanent outer Building walls. The full area calculated as
previously set forth is included as Rentable Area, without deduction for columns
and projections or vertical penetrations, including stairs, elevator shafts,
flues, pipe shafts, vertical ducts and the like, as well as such items’
enclosing walls. Rentable Area throughout the Building shall be determined by
Landlord via a consistent methodology.

9.3 Except as set forth in Section 9.6, the term “Rentable Area,” when applied
to the Premises, is that area equal to the usable area of the Premises, plus an
equitable allocation of Rentable Area within the Building that is not then
utilized or expected to be utilized as usable area, including, but not limited
to, that portion of the Building devoted to corridors, equipment rooms,
restrooms, elevator lobby, atrium and mailroom. In making such allocations,
consideration shall be given to tenants benefited by space allocated such that
the area that primarily serves tenants of only one floor, such as corridors and
restrooms upon such floor, shall be allocated to usable area of the Building, as
a whole. Landlord shall provide Tenant with a detailed summary of its
calculation of the Premises Rentable Area.

9.4 Review of allocations of Rentable Areas as between tenants of the Building
and the Project shall be made as frequently as Landlord deems appropriate in
order to facilitate an equitable apportionment of Operating Expenses.

9.5 Final measurement of the Rentable Area of the Premises and the Building
shall be determined by Landlord or Landlord’s architect and confirmed by Tenant
with respect to this Lease. To the extent that the actual Premises as finally
measured are larger or smaller than the approximate Rentable Area set forth in
Section 2.2 of this Lease, the Basic Annual Rent, Tenant’s Pro Rata Share of the
Building, the amount of the Security Deposit, the TI Allowance and Additional
Allowance of the Premises (and such other variables in this Lease as are a
function of Rentable Area) shall all be adjusted accordingly. If Tenant notifies
Landlord within fifteen (15) days after receiving the final determination of the
Rentable Area and supporting documentation for the same that Tenant disagrees
with the determination of the Rentable Area as calculated by Landlord or
Landlord’s architect, the matter shall be arbitrated by a single arbitrator in
accordance with Commercial Arbitration Rules of the American Arbitration
Association. The arbitrator’s decision shall be limited to determining the
square footage of the Rentable Area. The arbitrator shall have no

 

-15-



--------------------------------------------------------------------------------

authority to make any other rulings or fashion any remedy. The decision of the
arbitrator shall be final. The party losing the arbitration shall reimburse the
prevailing party for all of the prevailing party’s fees, costs and expenses of
the arbitration, including attorneys’ fees and the arbitrator’s fees.

9.6 Landlord and Tenant intend to include the Storage Rooms within the Premises,
but intend that Tenant will occupy the Storage Rooms without paying Basic Annual
Rent for, or a share of Operating Expenses allocated to, the Storage Rooms, and
that the TI Allowance will be calculated without regard to the Storage Rooms. As
such, the Storage Rooms shall be excluded from the Rentable Area of the Premises
for purposes of determining the Basic Annual Rent, Tenant’s Pro Rata Share of
the Building and the amount of the TI Allowance, and the amounts set forth in
Sections 2.2 and 2.3 have been calculated on that basis.

10. Security Deposit.

10.1 Tenant shall deposit with Landlord within five (5) days of the Execution
Date a security deposit in the amount set forth in Section 2.8 (the “Security
Deposit”), which Security Deposit shall be held by Landlord as security for the
faithful performance by Tenant of all of the terms, covenants and conditions of
this Lease to be kept and performed by Tenant during the period commencing on
the Execution Date and ending upon the expiration or termination of this Lease.
If Tenant defaults with respect to any provision of this Lease, including, but
not limited to, any provision relating to the payment of Rent, then Landlord may
(but shall not be required to) use, apply or retain all or any part of the
Security Deposit for the payment of any Rent or any other sum in default, or to
compensate Landlord for any other loss or damage that Landlord may suffer by
reason of Tenant’s default. If any portion of the Security Deposit is so used or
applied, then Tenant shall, within ten (10) days following demand therefor,
increase the amount of the L/C Security or deposit cash with Landlord in an
amount sufficient to restore the Security Deposit to its required amount, and
Tenant’s failure to do so shall be a material breach of this Lease. The
provisions of this Article 10 shall survive the expiration or earlier
termination of this Lease.

10.2 In the event of bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for all periods prior to the filing of
such proceedings.

10.3 Landlord may deliver to any purchaser of Landlord’s interest in the
Premises the funds deposited hereunder by Tenant, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit. This
provision shall also apply to any subsequent transfers.

10.4 If Tenant shall fully and faithfully perform every provision of this Lease
to be performed by it, then the Security Deposit, or any balance thereof, shall
be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within thirty (30) days after the expiration or
earlier termination of this Lease.

 

-16-



--------------------------------------------------------------------------------

10.5 The Security Deposit may be in the form of cash, a letter of credit or any
other security instrument acceptable to Landlord in its sole discretion. Tenant
may at any time, except during Default, deliver a letter of credit (the “L/C
Security”) as the entire Security Deposit, as follows.

(a) If Tenant elects to deliver L/C Security, then Tenant shall provide
Landlord, and maintain in full force and effect throughout the Term, a letter of
credit in the form of Exhibit H issued by an issuer reasonably satisfactory to
Landlord, in the amount of the Security Deposit, with an initial term of at
least one year. If, at the Term Expiration Date, any Rent remains uncalculated
or unpaid, then: (i) Landlord shall with reasonable diligence complete any
necessary calculations; and (ii) Tenant shall extend the expiry date of such L/C
Security from time to time as Landlord reasonably requires (not to exceed 30
days). Tenant shall reimburse Landlord’s reasonable legal costs (as reasonably
estimated by Landlord’s counsel) in handling Landlord’s acceptance of L/C
Security or its replacement or extension.

(b) If Tenant delivers to Landlord satisfactory L/C Security in place of the
entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held.

(c) Landlord may draw upon the L/C Security, and hold and apply the proceeds in
the same manner and for the same purposes as the Security Deposit, if: (i) an
uncured Default exists; (ii) as of the date 45 days before any L/C Security
expires (even if such scheduled expiry date is after the Term Expiration Date)
Tenant has not delivered to Landlord an amendment or replacement for such L/C
Security, reasonably satisfactory to Landlord, extending the expiry date to the
earlier of (1) six (6) months after the then-current Term Expiration Date or
(2) the date one year after the then-current expiry date of the L/C Security;
(iii) the L/C Security provides for automatic renewals, Landlord requests that
the issuer confirm the current L/C Security expiry date (with a copy of such
request to Tenant), and the issuer fails to do so within fifteen (15) business
days after Tenant and the issuer each receives such request; (iv) Tenant fails
to pay (when and as Landlord reasonably requires) any bank charges for
Landlord’s transfer of the L/C Security; or (v) the issuer of the L/C Security
ceases, or announces that it will cease, to maintain an office in the city where
Landlord may present drafts under the L/C Security. This paragraph does not
limit any other provisions of this Lease allowing Landlord to draw the L/C
Security under specified circumstances. If Landlord draws on the Security L/C,
any amount that is not applied in accordance with Section 10.1 hereof shall be
held as a cash Security Deposit.

(d) Tenant shall not seek to enjoin, prevent, or otherwise interfere with
Landlord’s draw under L/C Security, even if it violates this Lease. Landlord
shall hold the proceeds of any draw in the same manner and for the same purposes
as a cash Security Deposit. In the event of a wrongful draw, the parties shall
cooperate to allow Tenant to post replacement L/C Security simultaneously with
the return to Tenant of the wrongfully drawn sums, and Landlord shall upon
request confirm in writing to the issuer of the L/C Security that Landlord’s
draw was erroneous.

(e) If Landlord transfers its interest in the Premises, then Tenant shall at
Tenant’s expense, within fifteen (15) business days after receiving a request
from Landlord, deliver (and, if the issuer requires, Landlord shall consent to)
an amendment to the L/C Security naming Landlord’s grantee as substitute
beneficiary. If the required Security changes while L/C Security is in force,
then Tenant shall deliver (and, if the issuer requires, Landlord shall consent
to) a corresponding amendment to the L/C Security.

 

-17-



--------------------------------------------------------------------------------

11. Use.

11.1 Tenant shall use the Premises for the purpose set forth in Section 2.9, and
shall not use the Premises, or permit or suffer the Premises to be used, for any
other purpose without Landlord’s prior written consent, which consent Landlord
may withhold in its sole and absolute discretion.

11.2 Tenant shall not use or occupy the Premises in violation of Applicable
Laws; zoning ordinances; or the certificate of occupancy issued for the
Building, and shall, upon five (5) days’ written notice from Landlord,
discontinue any use of the Premises that is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of any of the
above, or that in Landlord’s reasonable opinion violates any of the above.
Tenant shall comply with any direction of any Governmental Authority having
jurisdiction that shall, by reason of the nature of Tenant’s use or occupancy of
the Premises, impose any duty upon Tenant or Landlord with respect to the
Premises or with respect to the use or occupation thereof.

11.3 Tenant shall not do or permit to be done anything that will invalidate or
increase (unless Tenant pays the increase for the duration of the increase (even
if after the end of the Term)) the cost of any fire, environmental, extended
coverage or any other insurance policy covering the Building and the Project,
and shall comply with all rules, orders, regulations and requirements of the
insurers of the Building and the Project, and Tenant shall promptly, upon
demand, reimburse Landlord for any additional premium charged for such policy by
reason of Tenant’s failure to comply with the provisions of this Article.

11.4 Tenant shall keep all doors opening onto public corridors closed, except
when in use for ingress and egress.

11.5 No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made to existing locks or
the mechanisms thereof without Landlord’s prior written consent, which shall not
be unreasonably withheld, conditioned or delayed. Tenant shall, upon termination
of this Lease, return to Landlord all keys to offices and restrooms either
furnished to or otherwise procured by Tenant. In the event any key so furnished
to Tenant is lost, Tenant shall pay to Landlord the cost of replacing the same
or of changing the lock or locks opened by such lost key if Landlord shall deem
it necessary to make such change.

11.6 No awnings or other projections shall be attached to any outside wall of
the Building. No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than Landlord’s standard window coverings without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. Neither the interior nor exterior of any windows shall be coated or
otherwise sunscreened without Landlord’s prior written consent, which shall not
be unreasonably withheld, conditioned or delayed. No equipment, furniture or
other items of personal property shall be placed on any exterior balcony without
Landlord’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed.

 

-18-



--------------------------------------------------------------------------------

11.7 No sign, advertisement or notice (“Signage”) shall be exhibited, painted or
affixed by Tenant on any part of the Premises or the Building without Landlord’s
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed. Directory and suite entry identification for Tenant shall be provided
for Tenant by Landlord at Landlord’s sole cost and expense, and shall be of a
size, color and type and be located in a place acceptable to Landlord. The
directory tablet shall be provided exclusively for the display of the name and
location of tenants only. Tenant shall not place anything on the exterior of the
corridor walls or corridor doors other than Landlord’s standard lettering
without Landlord’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed. Tenant shall have Signage rights for the
Premises substantially consistent with the Signage permitted for other
comparable Tenants in the Project, as Landlord reasonably determines, including
without limitation space on any monument sign should one be constructed. At
Landlord’s option, Landlord may install any such Signage, and Tenant shall pay
all actual costs associated with such installation within thirty (30) days after
demand therefor.

11.8 Tenant shall use reasonable efforts consistent with a laboratory user to
minimize the sounds or vibrations from equipment or machinery installed by
Tenant in the Premises that extend into the Common Areas or other offices in the
Building. Further, Tenant shall only place equipment within the Premises with
floor loading consistent with the structural design of the Building (unless
Tenant otherwise obtains Landlord’s prior written approval, which shall not be
unreasonably withheld, conditioned or delayed) and such equipment shall be
placed in a location designed to carry the weight of such equipment.

11.9 Tenant shall not (a) do or permit anything to be done in or about the
Premises that shall in any way unreasonably obstruct or interfere with the
rights of other tenants or occupants of the Building or the Project, or injure
or annoy them, (b) use or allow the Premises to be used for immoral, unlawful or
objectionable purposes, (c) cause, maintain or permit any nuisance or waste in,
on or about the Premises, the Building or the Project or (d) take any other
action that would in Landlord’s reasonable determination in any manner
materially adversely affect other tenants’ quiet use and enjoyment of their
space or adversely impact their ability to conduct business in a professional
and suitable work environment.

11.10 Notwithstanding any other provision herein to the contrary, but subject to
Landlord’s obligations and warranties under this Lease (including without
limitation Section 4.3) Tenant shall be responsible for all liabilities, costs
and expenses arising out of or in connection with the compliance of the Premises
with the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. (together
with regulations promulgated pursuant thereto, the “ADA”), and Tenant shall
indemnify, defend and hold harmless Landlord from and against any loss, cost,
liability or expense (including reasonable attorneys’ fees and disbursements)
arising out of any failure of the Premises to comply with the ADA. The
provisions of this Section 11.10 shall survive the expiration or earlier
termination of this Lease.

 

-19-



--------------------------------------------------------------------------------

12. Brokers.

12.1 Tenant represents and warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Lease other
than The Staubach Company (“Tenant’s Broker”), and that it knows of no other
real estate broker or agent that is or might be entitled to a commission in
connection with this Lease (other than Landlord’s Broker, as set forth in
Section 12.2 hereof). Landlord shall compensate Tenant’s Broker in relation to
this Lease pursuant to a separate agreement between Landlord and Tenant’s
Broker.

12.2 Landlord represents and warrants that it has had no dealing with any real
estate broker or agent in connection with the negotiation of this Lease other
than EDG Commercial Real Estate (“Landlord’s Broker”) and that it knows of no
other real estate broker or agent that is or might be entitled to a commission
in connection with this Lease (other than Tenant’s Broker, as set forth in
Section 12.1 hereof). Landlord shall compensate Landlord’s Broker in relation to
this Lease pursuant to a separate agreement between Landlord and Landlord’s
Broker.

12.3 Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.

12.4 Tenant acknowledges and agrees that the employment of brokers by Landlord
is for the purpose of solicitation of offers of leases from prospective tenants
and that no authority is granted to any broker to furnish any representation
(written or oral) or warranty from Landlord unless expressly contained within
this Lease. Landlord is executing this Lease in reliance upon Tenant’s
representations, warranties and agreements contained within Sections 12.1 and
12.3.

12.5 Tenant agrees to indemnify, defend and hold Landlord harmless from any and
all cost or liability for compensation claimed by any other broker or agent,
other than Tenant’s Broker, employed or engaged by it or claiming to have been
employed or engaged by Tenant. Landlord agrees to indemnify, defend and hold
Tenant harmless from any and all cost or liability for compensation claimed by
any other broker or agent, other than Landlord’s Broker, employed or engaged by
it or claiming to have been employed or engaged by Landlord.

13. Holding Over.

13.1 If, with Landlord’s prior written consent, Tenant holds possession of all
or any part of the Premises after the Term, Tenant shall become a tenant from
month to month after the expiration or earlier termination of the Term, and in
such case Tenant shall continue to pay (a) the Basic Annual Rent in accordance
with Article 6, as adjusted in accordance with Article 7, and (b) Tenant’s Pro
Rata Share of Operating Expenses. Any such month-to-month tenancy shall be
subject to every other term, covenant and agreement contained herein.

13.2 Notwithstanding the foregoing, if Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the monthly rent
shall be equal to one hundred fifty percent (150%) of the Rent in effect during
the last thirty (30) days of the Term.

 

-20-



--------------------------------------------------------------------------------

13.3 Acceptance by Landlord of Rent after the expiration or earlier termination
of the Term shall not result in an extension, renewal or reinstatement of this
Lease.

13.4 The foregoing provisions of this Article 13 are in addition to and do not
affect Landlord’s right of reentry or any other rights of Landlord hereunder or
as otherwise provided by Applicable Laws.

14. Taxes on Tenant’s Property.

14.1 Tenant shall pay prior to delinquency any and all taxes levied against any
personal property or trade fixtures placed by Tenant in or about the Premises.

14.2 If any such taxes on Tenant’s personal property or trade fixtures are
levied against Landlord or Landlord’s property or, if the assessed valuation of
the Building or the Property is increased by inclusion therein of a value
attributable to Tenant’s personal property or trade fixtures, and if Landlord,
after written notice to Tenant, pays the taxes based upon any such increase in
the assessed valued of the Building or the Project, then Tenant shall, upon
demand, repay to Landlord the taxes so paid by Landlord.

14.3 If any improvements in or Alterations to the Premises, whether owned by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord’s building standards (the “Building Standard”) in other spaces in the
Building are assessed, then the real property taxes and assessments levied
against Landlord or the Building by reason of such excess assessed valuation
shall be deemed to be taxes levied against personal property of Tenant and shall
be governed by the provisions of Section 14.2 above. Any such excess assessed
valuation due to improvements in or alterations to space in the Building leased
by other tenants of Landlord shall not be included in the Operating Expenses
defined in Article 8, but shall be treated, as to such other tenants, as
provided in this Section 14.3. If the records of the County Assessor are
available and sufficiently detailed to serve as a basis for deteunining whether
said Tenant improvements or alterations are assessed at a higher valuation than
the Building Standard, then such records shall be binding on both Landlord and
Tenant.

15. Condition of Premises. Tenant acknowledges that neither Landlord nor any
agent of Landlord has made any representation or warranty with respect to the
condition of the Premises, the Building or the Project, or with respect to the
suitability of the Premises, the Building or the Project for the conduct of
Tenant’s business, except as otherwise set forth in this Lease. Tenant
acknowledges that subject to Landlord’s representations, warranties and
obligations set forth in this Lease (a) it agrees to take the Premises in their
condition “as is” as of the Temi Commencement Date, except as otherwise set
forth in this Lease and (b) Landlord shall have no obligation to alter, repair
or otherwise prepare the Premises for Tenant’s occupancy or to pay for or
construct any improvements to the Premises, except as otherwise set forth in
this Lease.

 

-21-



--------------------------------------------------------------------------------

16. Common Areas and Parking Facilities.

16.1 Tenant shall have the non-exclusive right, in common with others, to use
the Common Areas, subject to the rules and regulations adopted by Landlord and
attached hereto as Exhibit D, together with such other reasonable and
nondiscriminatory rules and regulations as are hereafter promulgated by Landlord
in writing in its reasonable discretion (the “Rules and Regulations”). Tenant
shall faithfully observe and comply with the Rules and Regulations. Landlord
shall not be responsible to Tenant for the violation or non-performance by any
other tenant or any agent, employee or invitee thereof of any of the Rules and
Regulations.

16.2 Tenant shall be entitled to rent from Landlord on a monthly basis from time
to time throughout the Term an amount of parking spaces not to exceed one
(1) parking space (located in the Building garage) per One Thousand rentable
square feet of the Premises (“Tenant’s Parking Space Allowance”) on an
unreserved basis at a rate of One Hundred Seventy Five Dollars ($175.00) per
parking space per month, which rate shall be subject to annual market-based
increases not greater than three percent (3%) per calendar year. Notwithstanding
the foregoing, Landlord shall provide Tenant with Tenant’s Parking Space
Allowance for the first twelve (12) months following the Rent Commencement Date
at no cost to Tenant.

16.3 Landlord reserves the right to modify the Common Areas, including the right
to add or remove exterior and interior landscaping and to subdivide real
property, so long as such modifications do not materially adversely interfere
with Tenant’s use and enjoyment of the Premises. Tenant acknowledges that
Landlord specifically reserves the right to allow the exclusive use of corridors
and restroom facilities located on specific floors to one or more tenants
occupying such floors; provided, however, that Tenant shall not be deprived of
the use of the corridors reasonably required to serve the Premises or of
restroom facilities serving the floor upon which the Premises are located.

17. Utilities and Services.

17.1 Tenant shall pay for all water (including the cost to service, repair and
replace reverse osmosis, de-ionized and other treated water), gas, heat, light,
power, telephone, internet service, cable television, other telecommunications
and other utilities supplied to the Premises together with any fees, surcharges
and taxes thereon. If any such utility is not separately metered to Tenant,
Tenant shall pay a reasonable proportion (to be determined by Landlord) of all
charges of such utility jointly metered with other premises as part of Tenant’s
Pro Rata Share of Operating Expenses or, in the alternative, Landlord may, at
its option, monitor the usage of such utilities by Tenant and charge Tenant with
the cost of purchasing, installing and monitoring such metering equipment, which
cost shall be paid by Tenant as Additional Rent.

17.2 Landlord shall not be liable for, nor shall any eviction of Tenant result
from, the failure to furnish any utility or service, whether or not such failure
is caused by accident, breakage, repair, Force Majeure or Tenant’s negligence or
gross negligence. Tenant shall provide written notice to Landlord of any
interruption of a utility or service, and Landlord shall use commercially
reasonable efforts to correct any such interruption within five (5) business
days after receipt of such notice. In the event that such failure continues for
such five (5) business day period after Landlord’s receipt of such written
notice from Tenant, Tenant shall be entitled to a full

 

-22-



--------------------------------------------------------------------------------

abatement of Rent during the period beginning at the end of such five
(5) business day period for the duration of any such interruption to the extent
that the same materially interferes with Tenant’s use of the Premises and to the
extent that the same is due to Landlord’s gross negligence or intentional
misconduct.

17.3 Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term.

17.4 Tenant shall not, without Landlord’s prior written consent (which shall not
be unreasonably withheld, conditioned or delayed), use any device in the
Premises (including, without limitation, data processing machines) that will in
any way (a) increase the amount of ventilation, air exchange, gas, steam,
electricity or water beyond the existing capacity of the Building as
proportionately allocated to the Premises based upon Tenant’s Pro Rata Share as
usually furnished or supplied for the use set forth in Section 2.9 or (b) exceed
Tenant’s Pro Rata Share of the Building’s capacity to provide such utilities or
services, unless Tenant installs additional equipment or installations with
respect to such device that prevent any adverse effect on the Building.

17.5 Tenant shall have the right to use the Building loading dock and freight
elevator in common with other tenants in the Building in a manner and with
frequency proportionate to Tenant’s Pro Rata Share.

17.6 If Tenant shall require utilities or services in excess of those usually
furnished or supplied for tenants in similar spaces in the Building by reason of
Tenant’s equipment or extended hours of business operations, then Tenant shall
first procure Landlord’s consent for the use thereof, which consent Landlord may
reasonably condition upon the availability of such excess utilities or services,
and Tenant shall pay as Additional Rent an amount equal to the cost of providing
such excess utilities and services.

17.7 Utilities and services provided by Landlord to the Premises that are
separately metered shall be paid by Tenant directly to the supplier of such
utility or service if the same is practical; otherwise the same shall be paid to
Landlord.

17.8 Landlord shall provide water in Common Areas for lavatory and water
fountain purposes only. Tenant shall be entitled to use water in its Premises
consistent with a laboratory user, and Landlord shall install a water meter to
measure Tenant’s water consumption for such purposes. Throughout the duration of
Tenant’s occupancy of the Premises, Tenant shall keep said meter and
installation equipment in good working order and repair at Tenant’s sole cost
and expense. If Tenant fails to so maintain such meter and equipment, Landlord
may repair or replace the same and shall collect the costs therefor from Tenant.
Tenant agrees to pay for water consumed, as shown on said meter, as and when
bills are rendered. If Tenant fails to timely make such payments, Landlord may
pay such charges and collect the same from Tenant. Any such costs or expenses
incurred, or payments made by Landlord for any of the reasons or purposes
hereinabove stated, shall be deemed to be Additional Rent payment by Tenant and
collectible by Landlord as such.

 

-23-



--------------------------------------------------------------------------------

17.9 Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and electric systems, when Landlord deems
necessary or desirable, due to accident, emergency or the need to make repairs,
alterations or improvements, until such repairs, alterations or improvements
shall have been completed, and Landlord shall further have no responsibility or
liability for failure to supply elevator facilities, plumbing, ventilation, air
conditioning or electric service when prevented from doing so by Force Majeure
or a failure by a third party to deliver gas, oil or another suitable fuel
supply, or Landlord’s inability by exercise of reasonable diligence to obtain
gas, oil or another suitable fuel; provided that Landlord shall use reasonable
efforts to provide at least one (1) business day advance written notice to
Tenant (except in the event of an emergency) of any stop in service, repair,
alteration or improvement that Landlord in good faith anticipates will
materially and adversely impact Tenant, and Landlord further agrees to use
reasonable efforts to perform such work in a manner that keeps any disruption to
Tenant to a reasonable level. Without limiting the foregoing, it is expressly
understood and agreed that any covenants on Landlord’s part to furnish any
service pursuant to any of the terms, covenants, conditions, provisions or
agreements of this Lease, or to perform any act or thing for the benefit of
Tenant, shall not be deemed breached if Landlord is unable to furnish or perform
the same by virtue of Force Majeure.

18. Alterations.

18.1 Tenant shall make no alterations, additions or improvements in or to the
Premises or engage in any construction, demolition, reconstruction, renovation,
or other work (whether major or minor) of any kind in, at, or serving the
Premises (“Alterations”) without Landlord’s prior written approval, which
approval Landlord shall not unreasonably withhold, condition or delay; provided,
however, that in the event any proposed Alteration adversely affects (a) any
structural portions of the Building, including exterior walls, roof, foundation
or core of the Building, (b) the exterior of the Building or (c) any Building
systems, including elevator, plumbing, air conditioning, heating, electrical,
security, life safety and power, then Landlord may withhold its approval with
respect thereto in its sole and absolute discretion. Tenant shall, in making any
such Alterations, use only those architects, contractors, suppliers and
mechanics of which Landlord has given prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed. In seeking
Landlord’s approval, Tenant shall provide Landlord, at least fourteen (14) days
in advance of any proposed construction, with plans, specifications, bid
proposals, work contracts, requests for laydown areas and such other information
concerning the nature and cost of the Alterations as Landlord may reasonably
request. Notwithstanding the foregoing, Tenant shall not be required to seek
Landlord’s prior consent to cosmetic Alterations in the Premises that cost less
than $50,000 in any one instance; provided, however, that in the event any
proposed Alteration adversely affects (a) any structural portions of the
Building, including exterior walls, roof, foundation or core of the Building,
(b) the exterior of the Building or (c) any Building systems, including
elevator, plumbing, air conditioning, heating, electrical, security, life safety
and power, then Tenant must obtain Landlord’s approval, and Landlord may
withhold such approval in its sole and absolute discretion.

 

-24-



--------------------------------------------------------------------------------

18.2 Tenant shall not construct or permit to be constructed partitions or other
obstructions that might interfere with free access to mechanical installation or
service facilities of the Building, or interfere with the moving of Landlord’s
equipment to or from the enclosures containing such installations or facilities,
without first obtaining Landlord’s approval, which shall not be unreasonably
withheld, conditioned or delayed.

18.3 Tenant shall accomplish any work performed on the Premises or the Building
in such a manner as to permit any fire sprinkler system and fire water supply
lines to remain fully operable at all times.

18.4 Any work performed on the Premises or the Building by Tenant or Tenant’s
contractors shall be done at such times and in such manner as Landlord may from
time to time reasonably designate. Tenant covenants and agrees that all work
done by Tenant or Tenant’s contractors shall be performed in full compliance
with Applicable Laws. Within thirty (30) days after completion of any
Alterations, if applicable, Tenant shall provide Landlord with complete
“as-built” drawing print sets and electronic CADD files on disc (or files in
such other current format in common use as Landlord reasonably approves or
requires) showing any changes in the Premises. Within sixty (60) days of the
Term Commencement Date, Landlord shall provide Tenant with complete “as-built”
drawing print sets and electronic CADD files on disc (or files in such other
current format in common use as Landlord reasonably approves or requires) for
the Building, and agrees to provide Tenant with updates to the same to the
extent necessary for Tenant to efficiently provide Landlord with the
deliverables required by the prior sentence.

18.5 All Tenant Improvements, Alterations, attached equipment, decorations,
fixtures, trade fixtures, additions and improvements, subject to Sections 18.8
and 20.3, attached to or built into the Premises, made by either of the Parties,
including, without limitation, all floor and wall coverings, built-in cabinet
work and paneling, sinks and related plumbing fixtures, built-in laboratory
benches, exterior venting fume hoods and walk-in freezers and refrigerators,
ductwork, conduits, electrical panels and circuits (collectively, “Attached
Property”), shall (unless, prior to such construction or installation, Landlord
elects otherwise in writing) become the property of Landlord upon the expiration
or earlier termination of the Term, and shall remain upon and be surrendered
with the Premises as a part thereof. The Premises shall at all times remain the
property of Landlord and shall be surrendered to Landlord upon the expiration or
earlier termination of this Lease. Notwithstanding the foregoing, upon
termination of this Lease, Tenant shall have the right to remove any equipment,
laboratory/research equipment, decorations, trade fixtures and personal property
from the Premises that was paid for entirely by Tenant and that is not affixed
to the Building or the Property in a manner that removal of the same would
require substantial alteration (for example, trade fixtures that are merely
bolted to the Building would not require substantial alteration to remove; but
an item such as an installed walk-in freezer would require substantial
alterations to remove) (“Tenant’s Personal Property”); provided, however, Tenant
shall repair any damage to the Premises associated with such removal.

18.6 Before commencing any work, Tenant shall give Landlord at least fourteen
(14) days’ prior written notice of the proposed commencement of such work and
shall, if required by Landlord, secure, at Tenant’s own cost and expense, a
completion and lien indemnity bond satisfactory to Landlord for said work.

 

-25-



--------------------------------------------------------------------------------

18.7 Tenant shall repair any damage to the Premises caused by Tenant’s removal
of any property from the Premises. During any such restoration period, Tenant
shall pay Rent to Landlord as provided herein as if said space were otherwise
occupied by Tenant. The provisions of this Section shall survive the expiration
or earlier termination of this Lease.

18.8 If Tenant shall fail to remove any of its property from the Premises prior
to termination of this Lease, then Landlord may, at its option, remove the same
in any manner that Landlord shall choose and store said effects without
liability to Tenant for loss thereof or damage thereto, and Tenant shall pay
Landlord, upon demand, any costs and expenses incurred due to such removal and
storage or Landlord may, at its sole option and without notice to Tenant, sell
such property or any portion thereof at private sale and without legal process
for such price as Landlord may obtain and apply the proceeds of such sale
against any (a) amounts due by Tenant to Landlord under this Lease and (b) any
expenses incident to the removal, storage and sale of said personal property.

18.9 Notwithstanding any other provision of this Article 18 to the contrary, in
no event shall Tenant remove any improvement from the Premises as to which
Landlord contributed payment, including, without limitation, the Tenant
Improvements made pursuant to the Work Letter without Landlord’s prior written
consent, which consent Landlord may withhold in its sole and absolute
discretion.

18.10 Tenant shall reimburse Landlord for any extra expenses incurred by
Landlord by reason of faulty work done by Tenant or its contractors, or by
reason of delays caused by such work, or by reason of inadequate clean-up.

18.11 Within sixty (60) days after final completion of the Tenant Improvements
(or any other Alterations performed by Tenant with respect to the Premises),
Tenant shall pay to Landlord an amount equal to four percent (4%) of the cost to
Tenant of all Alterations installed by Tenant or its contractors or agents to
cover Landlord’s overhead and expenses for plan review, coordination, scheduling
and supervision thereof (the “Alteration Fee”); provided, however, that no
Alteration Fee shall be payable for any Alterations which do not require any
plan review, coordination, scheduling or supervision; and provided, further,
that the parties agree that the Alteration Fee shall not apply to the Tenant
Improvements since Landlord will receive the Construction Management Fee as
described in the Work Letter. For purposes of payment of such sum, Tenant shall
submit to Landlord copies of all bills, invoices and statements covering the
costs of such charges, accompanied by payment to Landlord of the fee set forth
in this Section. Tenant shall reimburse Landlord for any extra expenses incurred
by Landlord by reason of faulty work done by Tenant or its contractors, or by
reason of delays caused by such work, or by reason of inadequate clean-up.

 

-26-



--------------------------------------------------------------------------------

18.12 Tenant shall require its contractors and subcontractors performing work on
the Premises to name Landlord and its affiliates and lenders (so long as
Landlord notifies Tenant in writing of the identity of the same) as additional
insureds on their respective insurance policies.

19. Repairs and Maintenance.

19.1 Landlord shall repair and maintain in good working condition the structural
and exterior portions and Common Areas of the Building and the Project and all
Building systems and utilities, including, without limitation, roofing and
covering materials, foundations, exterior walls, plumbing, fire sprinkler
systems (if any), heating, ventilating, air conditioning, elevators, and
electrical systems installed or furnished by Landlord. Any costs related to the
repair or maintenance activities specified in this Section 19.1 shall be
included as a part of Operating Expenses to the extent allowable under
Article 8, unless such repairs or maintenance is required in whole or in part
because of any act, neglect, fault or omissions of Tenant, its agents, servants,
employees or invitees, in which case Tenant shall pay to Landlord the cost of
such repairs and maintenance.

19.2 Except for services of Landlord, if any, required by Section 19.1, Tenant
shall at Tenant’s sole cost and expense maintain and keep the Premises and every
part thereof in good condition and repair, damage thereto from ordinary wear and
tear excepted. Tenant shall, upon the expiration or sooner termination of the
Term, surrender the Premises to Landlord in as good of a condition as when
received, ordinary wear and tear and casualty excepted. Landlord shall have no
obligation to alter, remodel, improve, repair, decorate or paint the Premises or
any part thereof, other than pursuant to the terms and provisions of the Work
Letter or this Lease.

19.3 Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance that is an obligation of Landlord unless such failure
shall persist for an unreasonable time after Tenant provides Landlord with
written notice of the need of such repairs or maintenance. Tenant waives its
rights under Applicable Laws now or hereafter in effect to make repairs at
Landlord’s expense.

19.4 Repairs under this Article 19 that are obligations of Landlord are subject
to allocation among Tenant and other tenants as Operating Expenses, except as
otherwise provided in this Article 19.

19.5 This Article 19 relates to repairs and maintenance arising in the ordinary
course of operation of the Building and the Project and any related facilities.
In the event of fire, earthquake, flood, vandalism, war, terrorism, natural
disaster or similar cause of damage or destruction, Article 23 shall apply in
lieu of this Article 19.

20. Liens.

20.1 Subject to the immediately succeeding sentence, Tenant shall keep the
Premises, the Building and the Project free from any liens arising out of work
performed, materials furnished or obligations incurred by Tenant. Tenant further
covenants and agrees that any mechanic’s lien filed against the Premises, the
Building or the Project for work claimed to have been done for, or materials
claimed to have been furnished to, shall be discharged or bonded by Tenant
within fifteen (15) days after the filing thereof, at Tenant’s sole cost and
expense.

 

-27-



--------------------------------------------------------------------------------

20.2 Should Tenant fail to discharge or bond against any lien of the nature
described in Section 20.1, Landlord may, at Landlord’s election but following
five (5) day’s prior written notice, pay such claim or post a bond or otherwise
provide security to eliminate the lien as a claim against title, and Tenant
shall immediately reimburse Landlord for the costs thereof as Additional Rent.

20.3 In the event that Tenant leases or finances the acquisition of office
equipment, furnishings, laboratory/research equipment, trade fixtures or other
personal property utilized by Tenant in the operation of Tenant’s business
(collectively, “Equipment”), Tenant warrants that any Uniform Commercial Code
financing statement executed by Tenant shall, upon its face or by exhibit
thereto, indicate that such financing statement is applicable only to Equipment
of Tenant located within the Premises. In no event shall the address of the
Building be furnished on a financing statement without qualifying language as to
applicability of the lien only to Equipment located in an identified suite
leased by Tenant. Should any holder of a financing statement authorized by
Tenant record or place of record a financing statement that appears to
constitute a lien against any interest of Landlord in the real property or
against equipment that may be located other than within an identified suite
leased by Tenant, Tenant shall, within ten (10) days after filing such financing
statement, cause (a) a copy of the lender security agreement or other documents
to which the financing statement pertains (subject to confidentiality
requirements in such agreement or other documents) to be furnished to Landlord
to facilitate Landlord’s ability to demonstrate that the lien of such financing
statement is not applicable to Landlord’s interest and (b) Tenant’s lender to
amend such financing statement and any other documents of record to clarify that
any liens imposed thereby are not applicable to any interest of Landlord in the
Premises, the Building or the Project. Notwithstanding anything to the contrary
in this Lease, all Tenant’s Personal Property and which may be moved without
material damage to the Premises that is situated in or installed by Tenant in
the Premises shall at all times remain Tenant’s property and Tenant may remove
and replace any Equipment at any time during the Term, provided that Tenant
promptly repair any damage caused by the same. In no event shall Landlord have
any common law or statutory lien or other security interest in any of Tenant’s
Equipment, and Landlord hereby expressly waives and releases any lien or
security interest however created or arising.

21. Indemnification and Exculpation.

21.1 Tenant agrees to indemnify, defend and save Landlord harmless from and
against any and all demands, claims, liabilities, losses, costs, expenses,
actions, causes of action, damages or judgments, and all reasonable expenses
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred in investigating or resisting the same (collectively,
“Claims”) arising from injury or death to any person or damage to any property
occurring within or about the Premises, the Building or the Property arising
directly or indirectly out of Tenant’s or Tenant’s employees’, agents’ or
guests’ use or occupancy of the Premises or a breach or default by Tenant in the
performance of any of its obligations hereunder except to the extent

 

-28-



--------------------------------------------------------------------------------

caused by Landlord’s breach of Lease, willful misconduct or gross negligence.
Subject to Section 21.2, Landlord agrees to indemnify, defend and save Tenant
harmless from and against any and all Claims arising from injury or death to any
person or damage to any property occurring within or about the Premises, the
Building or the Property to the extent that the same arise directly or
indirectly out of the breach of Lease, willful misconduct or gross negligence of
Landlord or Landlord’s employees, agents or guests, except to the extent caused
by Tenant’s breach of Lease, willful misconduct or negligence.

21.2 Notwithstanding any provision of Section 21.1 to the contrary, Landlord
shall not be liable to Tenant for, and Tenant assumes all risk of, damage to
personal property or scientific research, including, without limitation, loss of
records kept by Tenant within the Premises and damage or losses caused by fire,
electrical malfunction, gas explosion or water damage of any type (including,
without limitation, broken water lines, malfunctioning fire sprinkler systems,
roof leaks or stoppages of lines), except to the extent that any such loss is
due to Landlord’s gross negligence or willful disregard of written notice by
Tenant of need for a repair that Landlord is responsible to make for an
unreasonable period of time. Tenant further waives any claim for injury to its
business or loss of income relating to any such damage or destruction of
personal property as described in this Section 21.2.

21.3 Landlord shall not be liable for any damages arising from any act, omission
or neglect of any other tenant in the Building or the Project, or of any other
third party.

21.4 Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts. Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. If
Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage.

21.5 The provisions of this Article 21 shall survive the expiration or earlier
termination of this Lease.

21.6 The indemnity from Tenant in this Article 21 is intended to specifically
cover actions brought by Tenant’s own employees, with respect to acts or
omissions during the term of this Lease. In that regard, with respect to
Landlord, Tenant waives any immunity it may have under Washington’s Industrial
Insurance Act, RCW Title 51, to the extent necessary to provide Landlord with a
full and complete indemnity from claims made by Tenant and its employees, to the
extent of their negligence. If losses, liabilities, damages, liens, costs and
expenses covered by Tenant’s indemnity are caused by the sole negligence
Landlord or by the concurrent negligence of both Landlord and Tenant, or their
respective employees, agents, invitees and licensees, then Tenant shall
indemnify Landlord only to the extent of Tenant’s own negligence or that of its
officers, agents, employees, guests or invitees. LANDLORD AND TENANT ACKNOWLEDGE
THAT THE INDEMNIFICATION PROVISIONS OF THIS ARTICLE 21 WERE SPECIFICALLY
NEGOTIATED AND AGREED UPON BY THEM.

 

-29-



--------------------------------------------------------------------------------

22. Insurance; Waiver of Subrogation.

22.1 Landlord shall maintain insurance for the Building and the Project,
including the Tenant Improvements, in amounts equal to full replacement cost
(exclusive of the costs of excavation, foundations and footings, and without
reference to depreciation taken by Landlord upon its books or tax returns) or
such lesser coverage as Landlord may elect, provided that the deductibles for
such insurance coverage shall be commercially reasonable; and provided further
that the limits of such coverage shall not be less than ninety percent (90%) of
such full replacement cost or the amount of such insurance Landlord’s lender,
mortgagee or beneficiary (each, a “Lender”), if any, requires Landlord to
maintain, providing protection against any peril generally included within
Special Form property insurance. Landlord, subject to availability thereof,
shall further insure, if Landlord deems it appropriate, coverage against flood,
environmental hazard, earthquake, loss or failure of building equipment, rental
loss during the period of repairs or rebuilding, workmen’s compensation
insurance and fidelity bonds for employees employed to perform services.
Notwithstanding the foregoing, Landlord may, but shall not be deemed required
to, provide insurance for any improvements installed by Tenant or that are in
addition to the Tenant Improvements, without regard to whether or not such are
made a part of or are affixed to the Building. Any costs incurred by Landlord
pursuant to this Section 22.1 shall constitute a portion of Operating Expenses.

22.2 In addition, Landlord shall carry commercial general liability insurance
with a single limit of not less than One Million Dollars ($1,000,000) for death
or bodily injury, or property damage with respect to the Project. Any costs
incurred by Landlord pursuant to this Section 22.2 shall constitute a portion of
Operating Expenses.

22.3 Tenant shall, at its own cost and expense, procure and maintain in effect,
beginning on the Term Commencement Date or the date of occupancy, whichever
occurs first, and continuing throughout the Term (and occupancy by Tenant, if
any, after termination of this Lease) commercial general liability insurance
with limits of not less than One Million Dollars ($1,000,000) per occurrence and
Two Million Dollars ($2,000,0000) general aggregate for death or bodily injury
and property damage with respect to the Premises (including $100,000 fire legal
liability (each loss)).

22.4 The liability insurance required to be purchased and maintained by Tenant
pursuant to this Lease shall name Landlord, BioMed Realty, L.P., BioMed Realty
Trust, Inc., Landlord’s constituent partners and the Building Lenders (if
disclosed by Landlord to Tenant in writing) (“Landlord Parties”) as additional
insureds. All insurance carried by either Landlord or Tenant as required under
this Lease shall be with companies having a rating of not less than policyholder
rating of A- and financial category rating of at least Class VII in “Best’s
Insurance Guide.” Tenant shall obtain for Landlord from the insurance companies
or cause the insurance companies to furnish certificates of coverage to
Landlord. No such policy shall be cancelable or subject to reduction of coverage
or other modification or cancellation except after thirty (30) days’ prior
written notice to Landlord from the insurer (except in the event of non-payment
of premium, in which case ten (10) days written notice shall be given). All such
policies shall be written as primary

 

-30-



--------------------------------------------------------------------------------

policies, not contributing with and not in excess of the coverage that Landlord
may carry. Tenant’s policy may be a “blanket policy” that specifically provides
that the amount of insurance shall not be prejudiced by other losses covered by
the policy. Tenant shall, prior to the expiration of such policies, furnish
Landlord with renewals or binders. Tenant agrees that if Tenant does not take
out and maintain such insurance, Landlord may (but shall not be required to)
procure said insurance on Tenant’s behalf and at its cost to be paid by Tenant
as Additional Rent.

22.5 Tenant assumes the risk of damage to any fixtures, goods, inventory,
merchandise, equipment and leasehold improvements, and Landlord shall not be
liable for injury to Tenant’s business or any loss of income therefrom, relative
to such damage, all as more particularly set forth within this Lease. Tenant
shall, at Tenant’s sole cost and expense, carry such insurance as Tenant desires
for Tenant’s protection with respect to personal property of Tenant or business
interruption.

22.6 In each instance where insurance is to name Landlord Parties as additional
insureds, Tenant shall, upon Landlord’s written request, also designate and
furnish certificates evidencing such Landlord Parties as additional insureds to
(a) any Lender of Landlord holding a security interest in the Building or the
Project, (b) the landlord under any lease whereunder Landlord is a tenant of the
real property upon which the Building is located if the interest of Landlord is
or shall become that of a tenant under a ground lease rather than that of a fee
owner, and (c) any management company retained by Landlord to manage the
Project.

22.7 Landlord and Tenant each hereby waive any and all rights of recovery
against the other or against the officers, directors, employees, agents and
representatives of the other on account of loss or damage occasioned by such
waiving party or its property or the property of others under such waiving
party’s control, in each case to the extent that such loss or damage is insured
against under any Special Form insurance policy that either Landlord or Tenant
may have in force at the time of such loss or damage or are required to carry by
this Lease, whichever is greater. Landlord and Tenant, upon obtaining the
policies of insurance required or permitted under this Lease, shall give notice
to the insurance carrier or carriers that the foregoing mutual waiver of
subrogation is contained in this Lease. If the release of either Landlord or
Tenant, as set forth in the first sentence of this Section 22.7, shall
contravene Applicable Laws, then the liability of the party in question shall be
deemed not released but shall be secondary to the other party’s insurer.

22.8 Landlord may require insurance policy limits required under this Lease to
be raised to conform with reasonable requirements of Landlord’s Lender or,
following the initial Term, to bring coverage limits to levels then being
required of new tenants within the Project.

23. Damage or Destruction.

23.1 In the event of a partial destruction of the Building or the Project by
fire or other perils covered by extended coverage insurance not exceeding
twenty-five percent (25%) of the full insurable value thereof, and provided that
(a) the damage thereto is such that the Building or the Project may be repaired,
reconstructed or restored within a period of twelve (12) months from the date of
the happening of such casualty and (b) Landlord shall receive insurance proceeds
sufficient

 

-31-



--------------------------------------------------------------------------------

to cover the cost of such repairs (except for any deductible amount provided by
Landlord’s policy, which deductible amount, if paid by Landlord, shall
constitute an Operating Expense), Landlord shall commence and proceed diligently
with the work of repair, reconstruction and restoration of the Building or the
Project, as applicable, and this Lease shall continue in full force and effect.

23.2 In the event of any damage to or destruction of the Building or the Project
other than as described in Section 23.1, Landlord may elect to repair,
reconstruct and restore the Building or the Project, as applicable, in which
case this Lease shall continue in full force and effect. If Landlord elects not
to repair the Building or the Project, as applicable, then this Lease shall
terminate as of the date of such damage or destruction.

23.3 Landlord shall give written notice to Tenant within sixty (60) days
following the date of damage or destruction of its election whether to repair,
reconstruct or restore the Building or the Project, as applicable, and in such
notice, Landlord shall indicate Landlord’s good faith estimate of the time to
complete such repairs. If the expected time to complete repairs exceeds twelve
(12) months, then Tenant may terminate this Lease upon written notice given to
Landlord within thirty (30) days after receipt of Landlord’s notice.

23.4 Upon any termination of this Lease under any of the provisions of this
Article 23, the parties shall be released thereby without further obligation to
the other from the date possession of the Premises is surrendered to Landlord,
except with regard to (a) items occurring prior to the damage or destruction and
(b) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof. All property insurance proceeds
(except with respect to Tenant’s personal property and removable equipment that
Tenant purchased without any contribution from Landlord) shall be paid to
Landlord.

23.5 In the event of repair, reconstruction and restoration as provided in this
Article 23, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord at its sole cost provides Tenant with other space during the period of
repair that, in Tenant’s reasonable opinion, is suitable for the temporary
conduct of Tenant’s business; provided, however, that the amount of such
abatement shall be reduced by the proceeds of business interruption insurance
actually received by Tenant with respect to the Premises.

23.6 Notwithstanding anything to the contrary contained in this Article 23,
should Landlord be delayed or prevented from completing the repair,
reconstruction or restoration of the damage or destruction to the Premises after
the occurrence of such damage or destruction by Force Majeure, then the time for
Landlord to commence or complete repairs shall be extended on a day-for-day
basis.

23.7 If Landlord is obligated to or elects to repair, reconstruct or restore as
herein provided, then Landlord shall be obligated to make such repair,
reconstruction or restoration only with regard to those portions of the
Premises, the Building or the Property that were originally provided at
Landlord’s expense. The repair, reconstruction or restoration of improvements
not originally provided by Landlord or at Landlord’s expense shall be the
obligation of Tenant. In the

 

-32-



--------------------------------------------------------------------------------

event Tenant has elected to upgrade certain improvements from the Building
Standard, Landlord shall, upon the need for replacement due to an insured loss,
provide only the Building Standard (except with respect to improvements paid for
out of the TI Allowance), unless Tenant again elects to upgrade such
improvements and pay any incremental costs related thereto, except to the extent
that excess insurance proceeds, if received, are adequate to provide such
upgrades, in addition to providing for basic repair, reconstruction and
restoration of the Premises, the Building and the Project.

23.8 Notwithstanding anything to the contrary contained in this Article 23,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises if the damage resulting from any casualty covered under
this Article 23 occurs during the last twelve (12) months of the Term or any
extension hereof, or to the extent that insurance proceeds are not available
therefor (provided Landlord carried insurance required under this Lease).
Furthermore, if the damage resulting from any casualty covered under this
Article 23 occurs during the last twelve (12) months of the Term or any
extension hereof, Tenant shall be entitled to terminate this Lease upon written
notice to Landlord.

23.9 Landlord’s obligation, should it elect or be obligated to repair or
rebuild, shall be limited to the Property and the Building; provided that Tenant
shall, at its expense, replace or fully repair all of Tenant’s personal property
and any Alterations installed by Tenant existing at the time of such damage or
destruction. If the Property or the Building is to be repaired in accordance
with the foregoing, Landlord shall make available to Tenant any portion of
insurance proceeds it receives that are allocable to the Alterations constructed
by Tenant pursuant to this Lease, provided Tenant is not then in default beyond
applicable notice and cure periods under this Lease.

24. Eminent Domain.

24.1 In the event the whole of the Premises, or such part thereof as shall
substantially interfere with Tenant’s use and occupancy thereof, shall be taken
for any public or quasi-public purpose by any lawful power or authority by
exercise of the right of appropriation, condemnation or eminent domain, or sold
to prevent such taking, Tenant or Landlord may terminate this Lease effective as
of the date possession is required to be surrendered to said authority.

24.2 In the event of a partial taking of the Building or the Project, or of
drives, walkways or parking areas serving the Building or the Project for any
public or quasi-public purpose by any lawful power or authority by exercise of
right of appropriation, condemnation, or eminent domain, or sold to prevent such
taking, then, without regard to whether any portion of the Premises occupied by
Tenant was so taken, Landlord may elect to terminate this Lease as of such
taking if such taking is, in Landlord’s reasonable opinion, of a material nature
such as to make it uneconomical to continue use of the unappropriated portion
for purposes of renting office or laboratory space.

24.3 Tenant shall be entitled to any award that is specifically awarded as
compensation for (a) the taking of Tenant’s personal property that was installed
solely at Tenant’s expense and (b) the costs of Tenant moving to a new location.
Except as set forth in the previous sentence, any award for such taking shall be
the property of Landlord.

 

-33-



--------------------------------------------------------------------------------

24.4 If, upon any taking of the nature described in this Article 24, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Premises, the Building and the Project, as applicable, to substantially their
same condition prior to such partial taking to the extent such restoration is
feasible, as determined by Landlord in its sole and absolute discretion. The
Rent shall be decreased proportionately to reflect the loss of any portion of
the Premises no longer available to Tenant.

25. Defaults and Remedies.

25.1 Late payment by Tenant to Landlord of Rent and other sums due shall cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which shall be extremely difficult and impracticable to ascertain. Such costs
include, but are not limited to, processing and accounting charges and late
charges that may be imposed on Landlord by the terms of any mortgage or trust
deed covering the Premises. Therefore, if any installment of Rent due from
Tenant is not received by Landlord within three (3) business days after Tenant’s
receipt of written notice from Landlord regarding such overdue amount (provided
that Tenant shall only be entitled to one (1) such written notice in a
consecutive twelve (12) month period), Tenant shall pay to Landlord an
additional sum of five percent (5%) of the overdue Rent as a late charge. The
parties agree that this late charge represents a fair and reasonable estimate of
the costs that Landlord shall incur by reason of late payment by Tenant.

25.2 No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent payment herein stipulated shall be deemed to be other than on account of
the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law. If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make payment “under protest,” such payment shall not be regarded as a
voluntary payment, and there shall survive the right on the part of Tenant to
institute suit for recovery of the payment paid under protest.

25.3 If Tenant fails to pay any sum of money required to be paid by it
hereunder, or shall fail to perform any other act on its part to be performed
hereunder, Landlord may, without waiving or releasing Tenant from any
obligations of Tenant, but shall not be obligated to, make such payment or
perform such act; provided that such failure by Tenant continues for three
(3) days after Landlord delivers notice to Tenant demanding performance by
Tenant; or provided that such failure by Tenant unreasonably interfered with the
use of the Building by any other tenant or with the efficient operation of the
Building, or resulted or could have resulted in a violation of Applicable Laws
or the cancellation of an insurance policy maintained by Landlord.
Notwithstanding the foregoing, in the event of an emergency, Landlord shall have
the right to enter the Premises and act in accordance with its rights as
provided elsewhere in this Lease. In addition to the late charge described in
Section 25.1, Tenant shall pay to Landlord as Additional Rent all sums so paid
or

 

-34-



--------------------------------------------------------------------------------

incurred by Landlord, together with interest thereon, from the date such sums
were paid or incurred, at the annual rate equal to twelve percent (12%) per
annum or the highest rate permitted by Applicable Laws, whichever is less.

25.4 The occurrence of any one or more of the following events shall constitute
a “Default” hereunder by Tenant:

(a) The vacation of the Premises by Tenant without the intention to continue to
perform obligations;

(b) The failure by Tenant to make any payment of Rent, as and when due, where
such failure shall continue for a period of three (3) business days after
Tenant’s receipt of written notice thereof from Landlord;

(c) The failure by Tenant to observe or perform any obligation or covenant
contained herein (other than described in Subsection 25.4(a)) to be performed by
Tenant, where such failure shall continue for a period of thirty (30) days after
written notice thereof from Landlord to Tenant; provided that, if the nature of
Tenant’s default is such that it reasonably requires more than thirty (30) days
to cure, Tenant shall not be deemed to be in default if Tenant shall commence
such cure within said thirty (30) day period and thereafter diligently prosecute
the same to completion;

(d) Tenant makes an assignment for the benefit of creditors;

(e) A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant’s assets;

(f) Tenant files a voluntary petition under the United States Bankruptcy Code or
any successor statute (the “Bankruptcy Code”);

(g) Any involuntary petition if filed against Tenant under any chapter of the
Bankruptcy Code and is not dismissed within one hundred twenty (120) days;

(h) The failure by Tenant to deliver an estoppel certificate in accordance with
Article 30 where such failure shall continue for a period of three (3) business
days after Tenant’s receipt of written notice thereof from Landlord;

(i) The failure by Tenant to subordinate its interest under this Lease in
accordance with Section 35.3 hereof where such failure shall continue for a
period of three (3) business days after Tenant’s receipt of written notice
thereof from Landlord; and

(j) Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action.

 

-35-



--------------------------------------------------------------------------------

Notices given under this Section 25.4 shall specify the alleged default and
shall demand that Tenant perform the provisions of this Lease or pay the Rent
that is in arrears, as the case may be, within the applicable period of time, or
quit the Premises. No such notice shall be deemed a forfeiture or a termination
of this Lease unless Landlord elects otherwise in such notice. The foregoing
notice and cure provisions shall be inclusive of and not in addition to the
notices and cure periods provided for in RCW 59.12, as now or hereafter amended,
or any legislation in lieu or substitution thereof.

25.5 In the event of a Default by Tenant, and at any time thereafter, with or
without notice or demand and without limiting Landlord in the exercise of any
right or remedy that Landlord may have, Landlord shall be entitled to terminate
Tenant’s right to possession of the Premises by any lawful means, in which case
this Lease shall terminate and Tenant shall immediately surrender possession of
the Premises to Landlord. In such event, Landlord shall have the immediate right
to re-enter and remove all persons and property, and such property may be
removed and stored in a public warehouse or elsewhere at the cost and for the
account of Tenant, all without service of notice or resort to legal process and
without being deemed guilty of trespass or becoming liable for any loss or
damage that may be occasioned thereby, except to the extent of Landlord’s gross
negligence or intentional misconduct. In the event that Landlord shall elect to
so terminate this Lease, then Landlord shall be entitled to recover from Tenant
all damages incurred by Landlord by reason of Tenant’s default, including,
without limitation:

(a) The worth at the time of award of any unpaid Rent that had accrued at the
time of such termination; plus

(b) The worth at the time of award of the amount by which the unpaid Rent that
would have accrued during the period commencing with termination of the Lease
and ending at the time of award exceeds that portion of the loss of Landlord’s
rental income from the Premises that Tenant proves to Landlord’s reasonable
satisfaction could have been reasonably avoided; plus

(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds that portion of the loss
of Landlord’s rental income from the Premises that Tenant proves to Landlord’s
reasonable satisfaction could have been reasonably avoided; plus

(d) Any other amount necessary to compensate Landlord for all the detriment
caused by Tenant’s failure to perform its obligations under this Lease or that
in the ordinary course of things would be likely to result therefrom, including,
without limitation, the cost of restoring the Premises to the condition required
under the terms of this Lease; plus

(e) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Applicable Laws.

As used in Subsections 25.5(a) and 25.5(b), “worth at the time of award” shall
be computed by allowing interest at the rate specified in Section 25.1. As used
in Subsection 25.5(c) above, the

 

-36-



--------------------------------------------------------------------------------

“worth at the time of the award” shall be computed by taking the present value
of such amount, using the discount rate of the Federal Reserve Bank of San
Francisco at the time of the award plus one (1) percentage point.

25.6 In addition to any other remedies available to Landlord at law or in equity
and under this Lease, Landlord may continue this Lease in effect after Tenant’s
Default and abandonment and recover Rent as it becomes due, provided Tenant has
the right to sublet or assign, subject only to reasonable limitations). In
addition, Landlord shall not be liable in any way whatsoever for its failure or
refusal to relet the Premises. For purposes of this Section 25.6, the following
acts by Landlord will not constitute the termination of Tenant’s right to
possession of the Premises:

(a) Acts of maintenance or preservation or efforts to relet the Premises,
including, but not limited to, alterations, remodeling, redecorating, repairs,
replacements or painting as Landlord shall consider advisable for the purpose of
reletting the Premises or any part thereof; or

(b) The appointment of a receiver upon the initiative of Landlord to protect
Landlord’s interest under this Lease or in the Premises.

Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled. If Landlord does not elect to terminate this Lease as
provided in Section 25.5, then Landlord may, from time to time, recover all Rent
as it becomes due under this Lease.

25.7 In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name. Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant. The proceeds of any such reletting shall be applied as follows:

(a) First, to the payment of any indebtedness other than Rent due hereunder from
Tenant to Landlord, including, without limitation, storage charges or brokerage
commissions owing from Tenant to Landlord as the result of such reletting;

(b) Second, to the payment of the costs and expenses of reletting the Premises,
including (i) alterations and repairs that Landlord deems reasonably necessary
and advisable and (ii) reasonable attorneys’ fees, charges and disbursements
incurred by Landlord in connection with the retaking of the Premises and such
reletting;

(c) Third, to the payment of Rent and other charges due and unpaid hereunder;
and

(d) Fourth, to the payment of future Rent and other damages payable by Tenant
under this Lease.

 

-37-



--------------------------------------------------------------------------------

25.8 All of Landlord’s rights, options and remedies hereunder shall be construed
and held to be nonexclusive and cumulative. Landlord shall have the right to
pursue any one or all of such remedies, or any other remedy or relief that may
be provided by Applicable Laws, whether or not stated in this Lease. No waiver
of any default of Tenant hereunder shall be implied from any acceptance by
Landlord of any Rent or other payments due hereunder or any omission by Landlord
to take any action on account of such default if such default persists or is
repeated, and no express waiver shall affect defaults other than as specified in
said waiver.

25.9 Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (i) the date of Lease termination or (ii) the
date Tenant surrenders possession of the Premises.

25.10 To the extent permitted by Applicable Laws, Tenant waives any and all
rights of redemption granted by or under any present or future Applicable Laws
if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.

25.11 Landlord shall not be in default under this Lease unless Landlord fails to
perform obligations required of Landlord within a reasonable time, but in no
event shall such failure continue for more than thirty (30) days after written
notice from Tenant specifying the nature of Landlord’s failure; provided,
however, that if the nature of Landlord’s obligation is such that more than
thirty (30) days are required for its performance, then Landlord shall not be in
default if Landlord commences performance within such thirty (30) day period and
thereafter diligently prosecutes the same to completion.

25.12 In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or
(b) mortgagee under a mortgage covering the Premises, the Building or the
Project and to any landlord of any lease of land upon or within which the
Premises, the Building or the Project is located, and shall offer such
beneficiary, mortgagee or landlord a reasonable opportunity to cure the default,
including time to obtain possession of the Building by power of sale or a
judicial action if such should prove necessary to effect a cure; provided that
Landlord shall furnish to Tenant in writing the names and addresses of all such
persons who are to receive such notices.

26. Assignment or Subletting.

26.1 Except as hereinafter expressly permitted, Tenant shall not, either
voluntarily or by operation of Applicable Laws, directly or indirectly sell,
hypothecate, assign, pledge, encumber or otherwise transfer this Lease, or
sublet the Premises (each, a “Transfer”), without Landlord’s prior written
consent, which consent Landlord may not unreasonably withhold, condition or
delay. Tenant shall have the right to Transfer without Landlord’s prior written
consent the Lease or any portion thereof or the Premises or any part thereof to
any person or entity that as of the date of determination and at all times
thereafter directly, or indirectly through one or more intermediaries, controls,
is controlled by, or is under common control with Tenant, to any entity
resulting from the

 

-38-



--------------------------------------------------------------------------------

merger, consolidation, acquisition or restructuring of Tenant, or to the
purchaser in connection with the sale of substantially all of the assets used in
connection with the business operated by Tenant at the Building (“Tenant’s
Affiliate”), provided Tenant shall notify Landlord in writing at least thirty
(30) days prior to the effectiveness of such Transfer to Tenant’s Affiliate (an
“Exempt Transfer”) and otherwise comply with the requirements of this Lease
regarding such Transfer. For purposes of Exempt Transfers, “control” requires
both (a) owning (directly or indirectly) more than fifty percent (50%) of the
stock or other equity interests of another person and (b) possessing, directly
or indirectly, the power to direct or cause the direction of the management and
policies of such person. Notwithstanding anything to the contrary, the following
Sections 26.2, 26.3 and 26.9 of the Lease shall not be applicable to any Exempt
Transfer.

26.2 In the event Tenant desires to effect a Transfer, then, at least forty-five
(45) but not more than ninety (90) days prior to the date when Tenant desires
the assignment or sublease to be effective (the “Transfer Date”), Tenant shall
provide written notice to Landlord (the “Transfer Notice”) containing
information (including references) concerning the character of the proposed
transferee, assignee or sublessee; the Transfer Date; any ownership or
commercial relationship between Tenant and the proposed transferee, assignee or
sublessee; and the consideration and all other material terms and conditions of
the proposed Transfer, all in such detail as Landlord shall reasonably require.
Tenant shall also tender to Landlord reasonable attorney’s fees and other costs
or overhead expenses incurred by Landlord in reviewing Tenant’s request for such
Transfer (not to exceed $3,000).

26.3 Landlord, in determining whether consent should be given to a proposed
Transfer, may give consideration to (a) the financial strength of such
transferee, assignee or sublessee (notwithstanding Tenant remaining liable for
Tenant’s performance), (b) any change in use that such transferee, assignee or
sublessee proposes to make in the use of the Premises and (c) Landlord’s desire
to exercise its rights under Section 26.9 to cancel this Lease.

26.4 In no event shall Landlord be deemed to be unreasonable for declining to
consent to a Transfer to a transferee, assignee or sublessee of poor reputation,
lacking financial qualifications or seeking a change in the Permitted Use, or
jeopardizing directly or indirectly the status of Landlord or any of Landlord’s
affiliates as a Real Estate Investment Trust under the Internal Revenue Code of
1986. Notwithstanding anything contained in this Lease to the contrary, (w) no
Transfer shall be consummated on any basis such that the rental or other amounts
to be paid by the occupant, assignee, manager or other transferee thereunder
would be based, in whole or in part, on the income or profits derived by the
business activities of such occupant, assignee, manager or other transferee;
(x) Tenant shall not furnish or render any services to an occupant, assignee,
manager or other transferee with respect to whom transfer consideration is
required to be paid, or manage or operate the Premises or any capital additions
so transferred, with respect to which transfer consideration is being paid;
(y) Tenant shall not consummate a Transfer with any person in which Landlord
owns an interest, directly or indirectly (by applying constructive ownership
rules set forth in Section 856(d)(5) of the Internal Revenue Code (“Revenue
Code”); and (z) Tenant shall not consummate a Transfer with any person or in any
manner that could cause any portion of the amounts received by Landlord pursuant
to this Lease or any sublease, license or other arrangement

 

-39-



--------------------------------------------------------------------------------

for the right to use, occupy or possess any portion of the Premises to fail to
qualify as “rents from real property” within the meaning of Section 856(d) of
the Revenue Code, or any similar or successor provision thereto or which could
cause any other income of Landlord to fail to qualify as income described in
Section 856(c)(2) of the Revenue Code.

26.5 As conditions precedent to Tenant subleasing the Premises or to Landlord
considering a request by Tenant to Tenant’s transfer of rights or sharing of the
Premises, Landlord may require any or all of the following:

(a) Tenant shall remain fully liable under this Lease during the unexpired Term;

(b) Tenant shall provide Landlord with evidence reasonably satisfactory to
Landlord that the value of Landlord’s interest under this Lease shall not be
diminished or reduced by the proposed Transfer. Such evidence shall include,
without limitation, evidence respecting the relevant business experience and
financial responsibility and status of the proposed transferee, assignee or
sublessee;

(c) If Tenant’s transfer of rights or sharing of the Premises provides for the
receipt by, on behalf of or on account of Tenant of any consideration of any
kind whatsoever (including, without limitation, a premium rental for a sublease
or lump sum payment for an assignment, but excluding Tenant’s reasonable costs
in marketing and subleasing the Premises) in excess of the rental and other
charges due to Landlord under this Lease, Tenant shall pay fifty percent
(50%) of all of such excess to Landlord, provided that Tenant may first recover
transaction costs incurred by Tenant, including marketing expenses, tenant
improvement allowances actually provided by Tenant, construction costs,
alterations, cash concessions, brokerage commissions, attorneys’ fees and free
rent. If said consideration consists of cash paid to Tenant, payment to Landlord
shall be made upon receipt by Tenant of such cash payment;

(d) The proposed transferee, assignee or sublessee shall agree that, in the
event Landlord gives such proposed transferee, assignee or sublessee notice that
Tenant is in default under this Lease, such proposed transferee, assignee or
sublessee shall thereafter make all payments otherwise due Tenant directly to
Landlord, which payments shall be received by Landlord without any liability
being incurred by Landlord, except to credit such payment against those due by
Tenant under this Lease, and any such proposed transferee, assignee or sublessee
shall agree to attorn to Landlord or its successors and assigns should this
Lease be terminated for any reason; provided, however, that in no event shall
Landlord or its Lenders, successors or assigns be obligated to accept such
attornment;

(e) Landlord’s consent to any such Transfer shall be effected on Landlord’s
forms;

(f) Tenant shall not then be in default beyond applicable notice and cure
periods hereunder in any respect;

 

-40-



--------------------------------------------------------------------------------

(g) Such proposed transferee, assignee or sublessee’s use of the Premises shall
be the same as the Permitted Use;

(h) Landlord shall not be bound by any provision of any agreement pertaining to
the Transfer, except for Landlord’s written consent to the same;

(i) Tenant shall pay all transfer and other taxes (including interest and
penalties) assessed or payable for any Transfer;

(j) Landlord’s consent (or waiver of its rights) for any Transfer shall not
waive Landlord’s right to consent to any later Transfer;

(k) Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer; and

(l) A list of Hazardous Materials (as defined in Section 40.8 below), certified
by the proposed transferee, assignee or sublessee to be true and correct, that
the proposed transferee, assignee or sublessee intends to use or store in the
Premises. Additionally, Tenant shall deliver to Landlord, on or before the date
any proposed transferee, assignee or sublessee takes occupancy of the Premises,
all of the items relating to Hazardous Materials of such proposed transferee,
assignee or sublessee as described in Section 40.2.

26.6 Any Transfer that is not in compliance with the provisions of this
Article 26 shall be void and shall, at the option of Landlord, terminate this
Lease.

26.7 The consent by Landlord to a Transfer shall not relieve Tenant or proposed
transferee, assignee or sublessee from obtaining Landlord’s consent to any
further Transfer, nor shall it release Tenant or any proposed transferee,
assignee or sublessee of Tenant from full and primary liability under this
Lease.

26.8 Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant. The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.

26.9 If Tenant delivers to Landlord a Transfer Notice indicating a desire to
assign the Lease or otherwise Transfer this Lease or all or substantially all of
the Premises to a proposed transferee, assignee or sublessee for all or
substantially all of the Term (other than an Exempt Transfer), then Landlord
shall have the option, exercisable by giving notice to Tenant at any time within
ten (10) days after Landlord’s receipt of such Transfer Notice, to terminate
this Lease as of the date specified in the Transfer Notice as the Transfer Date,
except for those provisions that, by their express terms, survive the expiration
or earlier termination hereof. For purposes of the preceding sentence,
“substantially all of the Term” shall mean that the proposed transfer would

 

-41-



--------------------------------------------------------------------------------

expire during the last one (1) year of the Term. If Landlord exercises such
option, then Tenant shall have the right to withdraw such Transfer Notice by
delivering to Landlord written notice of such election within five (5) days
after Landlord’s delivery of notice electing to exercise Landlord’s option to
terminate this Lease. In the event Tenant withdraws the Transfer Notice as
provided in this Section 26.8, this Lease shall continue in full force and
effect. No failure of Landlord to exercise its option to terminate this Lease
shall be deemed to be Landlord’s consent to a proposed Transfer.

26.10 If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee for Tenant, and Landlord (or a receiver for Tenant
appointed on Landlord’s application) may collect such rent and apply it toward
Tenant’s obligations under this Lease; provided that, until the occurrence of a
Default by Tenant, Tenant shall have the right to collect such rent.

27. Attorneys’ Fees. If either party commences an action against the other party
arising out of or in connection with this Lease, then the substantially
prevailing party shall be entitled to have and recover from the other party
reasonable attorneys’ fees, charges and disbursements and costs of suit.

28. Bankruptcy. In the event a debtor, trustee or debtor in possession under the
Bankruptcy Code, or another person with similar rights, duties and powers under
any other Applicable Laws, proposes to cure any default under this Lease or to
assume or assign this Lease and is obliged to provide adequate assurance to
Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant’s obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:

28.1 Those acts specified in the Bankruptcy Code or other Applicable Laws as
included within the meaning of “adequate assurance,” even if this Lease does not
concern a shopping center or other facility described in such Applicable Laws;

28.2 A prompt cash payment to compensate Landlord for any monetary defaults or
actual damages arising directly from a breach of this Lease;

28.3 A cash deposit in an amount at least equal to the then-current amount of
the Security Deposit; or

28.4 The assumption or assignment of all of Tenant’s interest and obligations
under this Lease.

29. Definition of Landlord. With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest. In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property, as

 

-42-



--------------------------------------------------------------------------------

applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord (except for return of the Security
if Landlord’s assignee does not assume the obligation to repay the Security
Deposit to Landlord) and, without further agreement, the transferee, assignee or
conveyee of Landlord’s in this Lease or in Landlord’s fee title to or leasehold
interest in the Property, as applicable, shall be deemed to have assumed and
agreed to observe and perform any and all covenants and obligations of Landlord
hereunder during the tenure of its interest in the Lease or the Property.
Landlord or any subsequent Landlord may transfer its interest in the Premises or
this Lease without Tenant’s consent.

30. Estoppel Certificate. Tenant shall, within ten (10) days of receipt of
written notice from Landlord, execute, acknowledge and deliver a statement in
writing substantially in the form attached to this Lease as Exhibit E, or on any
other form reasonably requested by a proposed Lender or purchaser,
(a) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease as so modified is in full force and effect) and the dates to which rental
and other charges are paid in advance, if any, (b) acknowledging that there are
not, to Tenant’s knowledge, any uncured defaults on the part of Landlord
hereunder, or specifying such defaults if any are claimed, and (c) setting forth
such further reasonable information with respect to this Lease or the Premises
as may be requested thereon. Any such statement may be relied upon by any
prospective purchaser or encumbrancer of all or any portion of the real property
of which the Premises are a part such that Tenant shall be stopped from arguing
facts contrary to the express assertions of the estoppel. If Tenant fails to
deliver such statement within such prescribed time, then such estoppel shall be
binding upon Tenant that the Lease is in full force and effect and without
modification except as may be represented by Landlord in any certificate
prepared by Landlord and delivered to Tenant for execution.

31. Joint and Several Obligations. If more than one person or entity executes
this Lease as Tenant, then:

31.1 Each of them is jointly and severally liable for the keeping, observing and
performing of all of the terms, covenants, conditions, provisions and agreements
of this Lease to be kept, observed or performed by Tenant; and

31.2 The term “Tenant” as used in this Lease shall mean and include each of
them, jointly and severally. The act of, notice from, notice to, refund to, or
signature of any one or more of them with respect to the tenancy under this
Lease, including, without limitation, any renewal, extension, expiration,
termination or modification of this Lease, shall be binding upon each and all of
the persons executing this Lease as Tenant with the same force and effect as if
each and all of them had so acted, so given or received such notice or refund,
or so signed.

32. Limitation of Landlord’s Liability.

32.1 If Landlord is in default under this Lease and, as a consequence, Tenant
recovers a monetary judgment against Landlord, the judgment shall be satisfied
only out of (a) the

 

-43-



--------------------------------------------------------------------------------

proceeds of sale received on execution of the judgment and levy against the
right, title and interest of Landlord in the Building and the Project of which
the Premises are a part, (b) rent, insurance proceeds or other income from such
real property receivable by Landlord or (c) the consideration received by
Landlord from the sale, financing, refinancing or other disposition of all or
any part of Landlord’s right, title or interest in the Building or the Project
of which the Premises are a part.

32.2 Landlord shall not be personally liable for any deficiency under this
Lease. If Landlord is a partnership or joint venture, then the partners of such
partnership shall not be personally liable for Landlord’s obligations under this
Lease, and no partner of Landlord shall be sued or named as a party in any suit
or action, and service of process shall not be made against any partner of
Landlord except as may be necessary to secure jurisdiction of the partnership or
joint venture. If Landlord is a corporation, then the shareholders, directors,
officers, employees and agents of such corporation shall not be personally
liable for Landlord’s obligations under this Lease, and no shareholder,
director, officer, employee or agent of Landlord shall be sued or named as a
party in any suit or action, and service of process shall not be made against
any shareholder, director, officer, employee or agent of Landlord. If Landlord
is a limited liability company, then the members of such limited liability
company shall not be personally liable for Landlord’s obligations under this
Lease, and no member of Landlord shall be sued or named as a party in any suit
or action, and service of process shall not be made against any member of
Landlord except as may be necessary to secure jurisdiction of the limited
liability company. No partner, shareholder, director, employee, member or agent
of Landlord shall be required to answer or otherwise plead to any service of
process, and no judgment shall be taken or writ of execution levied against any
partner, shareholder, director, employee or agent of Landlord.

32.3 Each of the covenants and agreements of this Article 32 shall be applicable
to any covenant or agreement either expressly contained in this Lease or imposed
by Applicable Laws and shall survive the expiration or earlier termination of
this Lease.

33. Project Control by Landlord.

33.1 Landlord reserves full control over the Building and the Project to the
extent not inconsistent with Tenant’s enjoyment of the Premises as provided by
this Lease. This reservation includes, without limitation, Landlord’s right to
subdivide the Project, convert the Building to condominium units, grant
easements and licenses to third parties, and maintain or establish ownership of
the Building separate from fee title to the Property.

33.2 Tenant shall, at Landlord’s request, promptly execute such further
reasonable documents as may be reasonably appropriate to assist Landlord in the
performance of its obligations hereunder; provided that Tenant need not execute
any document that creates additional liability for Tenant, that materially
adversely affects Tenant or that deprives Tenant of the quiet enjoyment and use
of the Premises as provided by this Lease.

33.3 Landlord may, at any and all reasonable times during non-business hours (or
during business hours if Tenant so requests), and upon one (1) business day
prior written or facsimile notice (provided that no time restrictions shall
apply or advance notice be required if an

 

-44-



--------------------------------------------------------------------------------

emergency necessitates immediate entry), enter the Premises to (a) inspect the
same and to determine whether Tenant is in compliance with its obligations
hereunder, (b) supply any service Landlord is required to provide hereunder,
(c) show the Premises to prospective purchasers or tenants during the final year
of the Term, (d) post notices of nonresponsibility, (e) access the telephone
equipment, electrical substation and fire risers and (f) alter, improve or
repair any portion of the Building other than the Premises for which access to
the Premises is reasonably necessary. For any such access to the Premises,
Landlord shall, except in an emergency, permit a representative of Tenant to
accompany Landlord, and at all times agrees to comply with Tenant’s reasonable
security and safety rules that are orally communicated to Landlord’s
representative accessing the Premises at the time or access and/or provided to
Landlord in writing. In connection with any such alteration, improvement or
repair as described in Subsection 33.3(f) above, Landlord may erect in the
Premises or elsewhere in the Project scaffolding and other structures reasonably
required for the alteration, improvement or repair work to be performed. In no
event shall Tenant’s Rent abate as a result of Landlord’s activities pursuant to
this Section 33.3; provided, however, that all such activities shall be
conducted in such a manner so as to cause as little interference to Tenant as is
reasonably possible. Landlord shall at all times retain a key with which to
unlock all of the doors in the Premises. If an emergency necessitates immediate
access to the Premises, Landlord may use whatever force is necessary to enter
the Premises, and any such entry to the Premises shall not constitute a forcible
or unlawful entry to the Premises, a detainer of the Premises, or an eviction of
Tenant from the Premises or any portion thereof.

34. Quiet Enjoyment. So long as Tenant is not in default beyond applicable
notice and cure periods under this Lease, Landlord or anyone acting through or
under Landlord shall not disturb Tenant’s occupancy of the Premises, except as
permitted by this Lease.

35. Subordination and Attornment.

35.1 This Lease shall be subject and subordinate to the lien of any mortgage,
deed of trust, or lease in which Landlord is tenant now or hereafter in force
against the Building or the Project (each an “Encumbrance”) and to all advances
made or hereafter to be made upon the security thereof without the necessity of
the execution and delivery of any further instruments on the part of Tenant to
effectuate such subordination, according to the following terms and conditions.

35.2 Landlord shall endeavor, no later than twenty (20) days after the date of
full execution of this Lease, to provide Tenant, without cost or charge, with
commercially reasonable subordination, non-disturbance and attornment agreements
(“SNDA”) in favor of Tenant from any ground lessors, mortgage holders or lien
holders (each, a “Superior Mortgagee”) then in existence. Without limitation,
the SNDA shall provide that the Superior Mortgagee shall recognize this Lease,
and in the event of any default under such Encumbrance or any foreclosure
action, forced sale, or other proceeding in connection therewith, the rights of
Tenant under this Lease, and Tenant’s possession of the Premises shall not be
disturbed, Tenant shall not be named as defendant in any such proceedings, and
that in the event such Superior Mortgagee becomes owner of the Premises,
Building, Project or any part thereof, such holder shall accept Tenant as Tenant
under this Lease, and, notwithstanding the foregoing, any such SNDA shall
include customary limitations on such

 

-45-



--------------------------------------------------------------------------------

holder’s obligations to Tenant. Said SNDA shall be in recordable form and may be
recorded at Tenant’s election and expense. In the event Landlord fails to
provide such commercially reasonable SNDA within the time frame set forth in
this Section, Tenant shall have the right, as its sole and exclusive remedy,
exercisable no later than thirty (30) days after the date of full execution of
this Lease, to terminate this Lease upon ten (10) business days written notice
to Landlord. In the event Tenant elects to terminate this Lease and Landlord
does not provide Tenant with the applicable SNDA within such ten (10) day
period, this Lease shall terminate and Landlord shall reimburse Tenant all of
Tenant’s pre-paid rent. This provision shall survive the termination of this
Lease.

35.3 Notwithstanding the foregoing, Tenant’s subordination as provided above
with respect to any Encumbrances arising after the date of this Lease shall be
conditioned upon Landlord providing Tenant with a commercially reasonable SNDA
that without limitation complies with the preceding paragraph. Said SNDA shall
be in recordable form and may be recorded at Tenant’s expense.

35.4 Notwithstanding the foregoing, Tenant shall execute and deliver upon demand
such further reasonable instrument or instruments evidencing such subordination
of this Lease to the lien of any such mortgage or mortgages or deeds of trust or
lease in which Landlord is tenant as may be required by Landlord so long as the
same are consistent with this Article 35. However, if any such mortgagee,
beneficiary or Landlord under lease wherein Landlord is tenant so elects, this
Lease shall be deemed prior in lien to any such lease, mortgage, or deed of
trust upon or including the Premises regardless of date and Tenant shall execute
a statement in writing to such effect at Landlord’s request.

35.5 Upon written request of Landlord and opportunity for Tenant to review,
Tenant agrees to execute any Lease amendments not materially altering the terms
of this Lease, if required by a mortgagee or beneficiary of a deed of trust
encumbering real property of which the Premises constitute a part incident to
the financing of the real property of which the Premises constitute a part. Any
change materially affecting or changing Tenant’s use of the Premises, materially
increasing Tenant’s costs or liabilities, affecting the amount or timing of the
consideration to be paid by Tenant or modifying the Term of this Lease shall be
deemed as materially altering the terms hereof.

35.6 In the event any proceedings are brought for foreclosure, or in the event
of the exercise of the power of sale under any mortgage or deed of trust made by
Landlord covering the Premises, Tenant’s use and enjoyment of the Premises shall
not be disturbed and Tenant shall attorn to the purchaser upon any such
foreclosure or sale and recognize such purchaser as Landlord under this Lease.

36. Surrender.

36.1 At lease ten (10) days prior to Tenant’s surrender of possession of any
part of the Premises, Tenant shall provide Landlord with (a) a facility
decommissioning and Hazardous Materials closure plan for the Premises (“Exit
Survey”), and (b) written evidence of all appropriate governmental releases
obtained by Tenant in accordance with Applicable Laws, including, without

 

-46-



--------------------------------------------------------------------------------

limitation, laws pertaining to the surrender of the Premises. In addition,
Tenant agrees to remain responsible after the surrender of the Premises for the
remediation of any recognized environmental conditions set forth in the Exit
Survey and compliance with any recommendations set forth in the Exit Survey.
Tenant’s obligations under this Section 36.1 shall survive the expiration or
earlier termination of the Lease.

36.2 No surrender of possession of any part of the Premises shall release Tenant
from any of its obligations hereunder, unless such surrender is accepted in
writing by Landlord.

36.3 The voluntary or other surrender of this Lease by Tenant shall not effect a
merger with Landlord’s fee title or leasehold interest in the Premises, the
Building or the Property, unless Landlord consents in writing, and shall, at
Landlord’s option, operate as an assignment to Landlord of any or all subleases.

36.4 The voluntary or other surrender of any ground or other underlying lease
that now exists or may hereafter be executed affecting the Building or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall, at
the option of the successor to Landlord’s interest in the Building or the
Project, as applicable, operate as an assignment of this Lease.

37. Waiver and Modification. No provision of this Lease may be modified, amended
or supplemented except by an agreement in writing signed by Landlord and Tenant.
The waiver by Landlord or Tenant of any breach by the other of any term,
covenant or condition herein contained shall not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition herein
contained.

38. Waiver of Jury Trial and Counterclaims. The parties waive trial by jury in
any action, proceeding or counterclaim brought by the other party hereto related
to matters arising out of or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant’s use or occupancy of the
Premises, the Building or the Project; or any claim of injury or damage related
to this Lease or the Premises, the Building or the Project.

39. Intentionally deleted.

40. Hazardous Materials.

40.1 Tenant shall not cause or permit any Hazardous Materials (as hereinafter
defined) to be brought upon, kept or used in or about the Premises, the Building
or the Project in violation of Applicable Laws by Tenant, its agents, employees,
contractors or invitees. If Tenant breaches such obligation, or if the presence
of Hazardous Materials as a result of such a breach results in contamination of
the Premises, the Building, the Project or any adjacent property, or if
contamination of the Premises by Hazardous Materials otherwise occurs during the
Term of this Lease or any extension or renewal hereof or holding over hereunder,
then Tenant shall indemnify, save, defend and hold Landlord, its agents and
contractors harmless from and against any and all

 

-47-



--------------------------------------------------------------------------------

claims, judgments, damages, penalties, fines, costs, liabilities and losses
(including, without limitation, diminution in value of the Premises, the
Building, the Project or any portion thereof; damages for the loss or
restriction on use of rentable or usable space or of any amenity of the Premises
or Project; damages arising from any adverse impact on marketing of space in the
Premises, the Building or the Project; and sums paid in settlement of claims,
attorneys’ fees, consultants’ fees and experts’ fees) that arise during or after
the Term as a result of such breach or contamination. This indemnification of
Landlord by Tenant includes, without limitation, costs incurred in connection
with any investigation of site conditions or any cleanup, remedial, removal or
restoration work required by any Governmental Authority because of Hazardous
Materials present in the air, soil or groundwater above, on or under the
Premises. Without limiting the foregoing, if the presence of any Hazardous
Materials in, on, under or about the Premises, the Building, the Project or any
adjacent property caused or permitted by Tenant results in any contamination of
the Premises, the Building, the Project or any adjacent property, then Tenant
shall promptly take all actions at its sole cost and expense as are necessary to
return the Premises, the Building, the Project and any adjacent property to
their respective condition existing prior to the time of such contamination;
provided that Landlord’s written approval of such action shall first be
obtained, which approval Landlord shall not unreasonably withhold; and provided,
further, that it shall be reasonable for Landlord to withhold its consent if
such actions could have a material adverse long-term or short-term effect on the
Premises, the Building or the Project.

40.2 Landlord acknowledges that it is not the intent of this Article 40 to
prohibit Tenant from operating its business as described in Section 2.9 above.
Tenant may operate its business according to the custom of Tenant’s industry so
long as the use or presence of Hazardous Materials is strictly and properly
monitored according to Applicable Laws. As a material inducement to Landlord to
allow Tenant to use Hazardous Materials in connection with its business, Tenant
agrees to deliver to Landlord prior to the Term Commencement Date a list
identifying each type of Hazardous Material to be present on the Premises and
setting forth any and all governmental approvals or permits required in
connection with the presence of such Hazardous Material on the Premises (the
“Hazardous Materials List”). Tenant shall deliver to Landlord an updated
Hazardous Materials List promptly after any material changes to the types or
amounts of Hazardous Materials used by Tenant in the Premises. Tenant shall
deliver to Landlord true and correct copies of the following documents
(hereinafter referred to as the “Documents”) relating to the handling, storage,
disposal and emission of Hazardous Materials prior to the Term Commencement Date
or, if unavailable at that time, concurrent with the receipt from or submission
to any Governmental Authority: permits; approvals; reports and correspondence;
storage and management plans; notices of violations of Applicable Laws; plans
relating to the installation of any storage tanks to be installed in or under
the Premises, the Building or the Project (provided that installation of storage
tanks shall only be permitted after Landlord has given Tenant its written
consent to do so, which consent Landlord may withhold in its sole and absolute
discretion); and all closure plans or any other documents required by any and
all Governmental Authorities for any storage tanks installed in, on or under the
Premises, the Building or the Project for the closure of any such storage tanks.
Tenant shall not be required, however, to provide Landlord with any portion of
the Documents containing information of a proprietary nature that, in and of
themselves, do not contain a reference to any Hazardous Materials or activities
related to Hazardous Materials. Upon Landlord’s written request,

 

-48-



--------------------------------------------------------------------------------

Tenant agrees that it shall enter into a reasonable written agreement with other
tenants of the Building and the Project concerning the equitable allocation of
fire control areas (as defined in the Uniform Building Code as adopted by the
city or municipality(ies) in which the Project is located (the “UBC”)) within
the Building and the Project for the storage of Hazardous Materials. In the
event that Tenant’s use of Hazardous Materials is such that it utilizes fire
control areas in the Building or the Project in excess of Tenant’s Pro Rata
Share of the Building or the Project, as applicable, as set forth in
Section 2.2, Tenant agrees that it shall, at its sole cost and expense and upon
Landlord’s written request, establish and maintain a separate area of the
Premises classified by the UBC as an “H” occupancy area for the use and storage
of Hazardous Materials or take such other action as is necessary to ensure that
its share of the fire control areas of the Building and the Project is not
greater than Tenant’s Pro Rata Share of the Building or the Project, as
applicable.

40.3 Notwithstanding the provisions of Section 40.1 above, if Tenant (a) has
been required by any prior landlord, Lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property
if the contamination resulted from such party’s action or omission or use of the
property in question, or (b) is subject to an enforcement order issued by any
Governmental Authority in connection with the use, disposal or storage of
Hazardous Materials, then Landlord shall have the right to terminate this Lease
in Landlord’s sole and absolute discretion (with respect to any such matter
involving Tenant) at any time within one hundred eighty (180) days after the
date Landlord actually becomes aware of such requirement or order, as
applicable; provided, however, that unless such property is the Property, this
Section 40.3 shall not apply to any assignee of Tenant that (x) purchases all or
substantially all of the assets of Tenant, and (y) has a net worth of at least
$100,000,000.

40.4 Notwithstanding the provisions of Section 40.1 above, if any proposed
transferee, assignee or sublessee of Tenant (a) has been required by any prior
landlord, Lender or Governmental Authority to take remedial action in connection
with Hazardous Materials contaminating a property if the contamination resulted
from such party’s action or omission or use of the property in question, or
(b) is subject to an enforcement order issued by any Governmental Authority in
connection with the use, disposal or storage of Hazardous Materials, then it
shall not be unreasonable for Landlord to withhold its consent to any proposed
transfer, assignment or subletting (with respect to any such matter involving
such proposed transferee, assignee or sublessee); provided, however, that this
Section 40.4 shall not apply in the case of any assignment of this Lease by
Tenant to any assignee that (x) purchases all or substantially all of the assets
of Tenant, and (y) has a net worth of at least $100,000,000.

40.5 At any time, and from time to time, prior to the expiration of the Term, if
Landlord has a reasonable basis to believe that Tenant has violated this
Article 40, Landlord shall have the right to conduct appropriate tests of the
Premises, the Building and the Project to demonstrate that Hazardous Materials
are present or that contamination has occurred due to Tenant or Tenant’s agents,
employees or invitees. Tenant shall pay all reasonable costs of such tests of
the Premises if a violation by Tenant is found to have occurred.

 

-49-



--------------------------------------------------------------------------------

40.6 If underground or other storage tanks storing Hazardous Materials are
located on the Premises or are hereafter placed on the Premises by any party,
Tenant shall monitor the storage tanks, maintain appropriate records, implement
reporting procedures, properly close any underground storage tanks, and take or
cause to be taken all other steps necessary or required under the Applicable
Laws.

40.7 Tenant’s obligations under this Article 40 shall survive the expiration or
earlier termination of the Lease. During any period of time needed by Tenant or
Landlord after the termination of this Lease to complete the removal from the
Premises of any such Hazardous Materials, Tenant shall continue to pay Rent in
accordance with this Lease, which Rent shall be prorated daily.

40.8 As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, material or waste that is or becomes regulated by any Governmental
Authority.

41. Miscellaneous.

41.1 Where applicable in this Lease, the singular includes the plural and the
masculine or neuter includes the masculine, feminine and neuter. The section
headings of this Lease are not a part of this Lease and shall have no effect
upon the construction or interpretation of any part hereof.

41.2 Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.

41.3 Time is of the essence with respect to the performance of every provision
of this Lease in which time of performance is a factor.

41.4 Each provision of this Lease performable by Tenant or Landlord shall be
deemed both a covenant and a condition.

41.5 Whenever consent or approval of either party is required, that party shall
not unreasonably withhold, condition or delay such consent or approval, except
as may be expressly set forth to the contrary.

41.6 The terms of this Lease are intended by the parties as a final expression
of their agreement with respect to the terms as are included herein, and may not
be contradicted by evidence of any prior or contemporaneous agreement.

41.7 Any provision of this Lease that shall prove to be invalid, void or illegal
shall in no way affect, impair or invalidate any other provision hereof, and all
other provisions of this Lease shall remain in full force and effect and shall
be interpreted as if the invalid, void or illegal provision did not exist.

 

-50-



--------------------------------------------------------------------------------

41.8 Landlord may, but shall not be obligated to, record this Lease or a short
form memorandum hereof if approved by Tenant, which consent shall not be
unreasonably withheld, conditioned or delayed. Neither party shall record this
Lease. Landlord shall be responsible for the cost of recording any memorandum of
this Lease, including any transfer or other taxes incurred in connection with
said recordation.

41.9 The language in all parts of this Lease shall be in all cases construed as
a whole according to its fair meaning and not strictly for or against either
Landlord or Tenant.

41.10 Each of the covenants, conditions and agreements herein contained shall
inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees. Nothing in this
Section 41.10 shall in any way alter the provisions of this Lease restricting
assignment or subletting.

41.11 Any notice, consent, demand, bill, statement or other communication
required or permitted to be given hereunder shall be in writing and shall be
given by personal delivery, overnight delivery with a reputable nationwide
overnight delivery service, or certified mail (return receipt requested), and if
given by personal delivery, shall be deemed delivered upon receipt; if given by
overnight delivery, shall be deemed delivered one (1) day after deposit with a
reputable nationwide overnight delivery service; and, if given by certified mail
(return receipt requested), shall be deemed delivered three (3) business days
after the time the notifying party deposits the notice with the United States
Postal Service. Any notices given pursuant to this Lease shall be addressed to
Tenant at the Premises, or to Landlord or Tenant at the addresses shown in
Sections 2.11 and 2.12, respectively. Either party may, by notice to the other
given pursuant to this Section, specify additional or different addresses for
notice purposes.

41.12 This Lease shall be governed by, construed and enforced in accordance with
the laws of the State in which the Premises are located, without regard to such
State’s conflict of law principles.

41.13 Each of Landlord and Tenant warrant to the other that the respective
individual or individuals signing this Lease on its behalf has the power,
authority and legal capacity to sign this Lease on behalf of and to bind all
entities, corporations, partnerships, limited liability companies, joint
venturers or other organizations and entities on whose behalf said individual or
individuals have signed.

41.14 Tenant agrees that it shall promptly furnish to Landlord, from time to
time, upon Landlord’s written request, the most recent audited year-end
financial statements reflecting Tenant’s current financial condition or, to the
extent audited financial statements are not available, year-end financial
statements certified by Tenant’s chief financial officer as prepared in
conformance with GAAP as it is related to accrued liabilities and fairly
representing Tenant’s current financial condition. Tenant represents and
warrants that all financial statements, records and information furnished by
Tenant to Landlord in connection with this Lease are true, correct and complete
in all material respects.

 

-51-



--------------------------------------------------------------------------------

41.15 This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document.

41.16 Landlord warrants that there are no recorded covenants, conditions or
restrictions on the Project or Property (the “CC&Rs”) that materially interfere
with Tenant’s ability to use the Premises for the Permitted Use.

42. Option to Extend Term. Tenant shall have the option (“Option”) to extend the
Term of this Lease by five (5) years (the “Extension Term”) as to the entire
Premises (and no less than the entire Premises) upon the following terms and
conditions. Any extension of the Term pursuant to the Option shall be on all the
same terms and conditions as this Lease, except as follows:

42.1 Basic Annual Rent shall be adjusted on the first (1st) day of the Extension
Term and each anniversary date thereof in accordance with Article 7. The Basic
Annual Rent during the Extension Term shall equal the greater of:
(a) ninety-five percent (95%) of the Fair Market Value for the Extension Term;
and (b) 103% of the then-current Basic Annual Rent at the end of the
then-current Term, and shall be adjusted in accordance with Article 7 hereof.
“Fair Market Value” means the then-prevailing average annual rate that
comparable landlords have accepted in current transactions from new, non-equity
(i.e., not being offered equity in the Building), nonrenewal, nonexpansion and
nonaffiliated tenants of similar financial strength for comparable space in
comparable laboratory buildings comparably located, with comparable size,
quality and floor height in a first class office building, or as appropriate, a
laboratory building, taking into consideration all relevant factors, including,
without limitation, the proposed lease term, the tenant inducements, free rent,
brokerage commissions, allowances or concessions, if any, and excluding
specialized tenant improvements or tenant paid improvements for a comparable
term, with the determination of Fair Market Value to take into account all
relevant factors, including tenant inducements, allowances or concessions, if
any, the extent of the services provided or to be provided to the Premises, and
contraction and expansion options. In the event the tenant inducements,
allowances or concessions granted differ from the terms contained in this Lease,
an adjustment to the Fair Market Value shall be made on a basis consistent with
the adjustments commonly made in the market for comparable differences and
concession packages. If Landlord and Tenant cannot agree on the Fair Market
Value for purposes of the Extension Term then they shall engage a mutually
agreeable independent third party appraiser with at least ten (10) years’
experience in appraising the rental value of leased commercial premises (for
research and development and laboratory uses) in the Seattle, Washington area
(the “Appraiser”). If the parties cannot agree on the Appraiser, each shall
within ten (10) days after such impasse appoint an Appraiser and, within ten
(10) days after the appointment of both such Appraisers, those two Appraisers
shall select a third. If either party fails to timely appoint an Appraiser, then
the Appraiser the other party appoints shall be the sole Appraiser. Within ten
(10) days after appointment of all Appraiser(s), Landlord and Tenant shall each
simultaneously give the Appraisers (with a copy to the other party) its
determination of Fair Market Value, with such supporting data or information as
each submitting party determines appropriate. Within ten (10) days after such
submissions, the Appraisers shall by majority vote select either Landlord’s or
Tenant’s Fair Market Value. The Appraisers may not select or designate any other
Fair Market Value. The determination of the Appraiser(s) shall bind the parties.

 

-52-



--------------------------------------------------------------------------------

42.2 The Option is not assignable separate and apart from this Lease except that
it shall be exercisable by a Tenant’s Affiliate to which this Lease has been
assigned in accordance herewith.

42.3 The Option is conditional upon Tenant giving Landlord written notice of its
election to exercise the Option at least nine (9) months prior to the end of the
expiration of the initial Term of this Lease. Time shall be of the essence as to
Tenant’s exercise of the Option. Tenant assumes full responsibility for
maintaining a record of the deadlines to exercise the Option. Tenant
acknowledges that it would be inequitable to require Landlord to accept any
exercise of the Option after the date provided for in this paragraph.

42.4 Notwithstanding anything contained in this Article 42, Tenant shall not
have the right to exercise the Option:

(a) During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is actually in default under any provisions of this
Lease and continuing until Tenant has cured the specified default to Landlord’s
reasonable satisfaction; or

(b) At any time after any Default as described in Article 25 of the Lease and
continuing until Tenant cures any such Default, if such Default is susceptible
to being cured; or

(c) In the event that Tenant has defaulted (beyond applicable notice and cure
periods) in the performance of its obligations under this Lease two (2) or more
times and a service or late charge has become payable under Section 25.1 for
each of such defaults during the twelve (12)-month period immediately prior to
the date that Tenant intends to exercise the Option, whether or not Tenant has
cured such defaults.

42.5 The period of time within which Tenant may exercise the Option shall not be
extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 42.4.

42.6 All of Tenant’s rights under the provisions of the Option shall terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of the Option if, after such exercise, but prior to the commencement date of the
new term, (a) Tenant fails to pay to Landlord a monetary obligation of Tenant
for a period of twenty (20) days after written notice from Landlord to Tenant,
(b) Tenant fails to commence to cure a default (other than a monetary default)
within thirty (30) days after the date Landlord gives notice to Tenant of such
default or (c) Tenant has defaulted (beyond applicable notice and cure periods)
under this Lease two (2) or more times and a service or late charge under
Section 25.1 has become payable for any such default, whether or not Tenant has
cured such defaults.

43. Right of First Refusal. Tenant shall have a continuing right of first
refusal (“ROFR”) as to any premises on the first and third floors of the
Building for which Landlord is seeking a tenant (“Available Premises”) from time
to time during the Term and extensions thereof. To the extent that Landlord
renews or extends a then-existing lease with any then-existing tenant of any
space, or

 

-53-



--------------------------------------------------------------------------------

enters into a new lease with such then-existing tenant for the same premises,
the affected space shall not be deemed to be Available Premises. In addition,
space that has not been rented since the completion of the Building shall be
Available Premises. In the event Landlord makes to a third party, or receives
from a third party, a offer to lease Available Premises that Landlord is willing
to accept, Landlord shall provide written notice thereof to Tenant (the “Notice
of Offer”), specifying the terms and conditions of a proposed lease to Tenant of
the Available Premises.

43.1 Within ten (10) days following its receipt of a Notice of Offer, Tenant
shall advise Landlord in writing whether Tenant elects to lease the Available
Premises on the terms and conditions set forth in such Notice of Offer. If
Tenant fails to notify Landlord of Tenant’s election within said ten (10) day
period, then Tenant shall be deemed to have elected not to lease the Available
Premises.

43.2 If Tenant timely notifies Landlord that Tenant elects to lease the
Available Premises on the terms and conditions set forth in the Notice of Offer,
then Landlord shall lease the Available Premises to Tenant upon the terms and
conditions set forth in the Notice of Offer.

43.3 If Tenant notifies Landlord that Tenant elects not to lease the Available
Premises on the terms and conditions set forth in the Notice of Offer, or if
Tenant fails to notify Landlord of Tenant’s election within the ten (10)-day
period described above, then Landlord shall have the right to consummate the
lease of the Available Premises on the same terms as are in the Notice of Offer,
or on terms that, in Landlord’s reasonable, good faith judgment, are more
favorable to Landlord or on other terms than are set forth in the Notice of
Offer (provided that each of (a) the size of any prospective subject space to be
let, (b) the aggregate economic value based on the discounted present value (to
be calculated with an eight percent (8%) annual interest factor) of the net rent
and other amounts to be paid by the tenant and the Landlord over the term of the
lease of such space and the amount of the tenant improvement allowance, and
(c) the length of the term of such prospective lease does not vary by more than
seven and one-half percent (7.5%) from those set forth in the Notice of Offer),
within one hundred twenty (120) days following Tenant’s election (or deemed
election) not to lease the Available Premises. If Landlord does not lease the
Available Premises within said one hundred twenty (120)-day period, then
Tenant’s ROFR shall be fully reinstated with respect to the specific Available
Premises, and Landlord shall not thereafter lease the Available Premises without
first complying with the procedures set forth in this Article 43.

43.4 Notwithstanding anything in this Article 43 to the contrary, Tenant shall
not exercise the ROFR during such period of time that Tenant is in default
beyond applicable notice and cure periods under any provision of this Lease. Any
attempted exercise of the ROFR during a period of time in which Tenant is so in
default shall be void and of no effect. In addition, Tenant shall not be
entitled to exercise the ROFR if Tenant has been in default (beyond applicable
notice and cure periods) two (2) or more times during the twelve (12) month
period prior to the date on which Tenant seeks to exercise the ROFR.

43.5 Notwithstanding anything in this Lease to the contrary, Tenant shall not
assign or transfer the ROFR, either separately or in conjunction with an
assignment or transfer of Tenant’s interest in the Lease, without Landlord’s
prior written consent, which consent Landlord may withhold in its sole and
absolute discretion; provided that this ROFR shall be exercisable by Tenant’s
Affiliate to which this Lease has been assigned in accordance with the terms
hereof.

 

-54-



--------------------------------------------------------------------------------

43.6 If Tenant exercises the ROFR, Landlord does not guarantee that the
Available Premises will be available on the anticipated commencement date for
the lease thereof if the then-existing occupants of the Additional Space shall
hold over, or for any other reason beyond Landlord’s reasonable control.

43.7 Notwithstanding anything in this Lease to the contrary, if the Available
Premises consists of all or any portion of the first (1St) floor, Tenant at its
sole discretion may elect to exercise this ROFR with respect to all of such
space on the first (1st) floor or with respect to only such portion thereof as
Tenant may elect (so long as the portion of the first (1st) floor that Tenant
does not elect to lease is, in Landlord’s reasonable judgment, reasonably
marketable).

44. Expansion Option.

44.1 Subject to the conditions set forth in this Article 44, Tenant shall have
the right, but not the obligation, to expand the Premises (the “Expansion
Option”) to include space in the basement or on the first floor of the Building
(the “Potential Expansion Area”). The portion of the Potential Expansion Area
added to the Premises by exercise of the Expansion Option shall herein be
referred to as the “Expansion Premises”.

44.2 Tenant may exercise its Expansion Option under this Article 44 for any
portion of the Potential Expansion Area that remains Available Space by
providing Landlord with written notice (the “Expansion Option Exercise Notice”)
that Tenant has elected to exercise its Expansion Option for such space. A
portion of the space in the Building shall be deemed “Available Space” if such
portion is vacant and Tenant has not received a Notice of Offer in accordance
with Article 43 with respect to such portion.

44.3 Tenant acknowledges that Landlord shall have the right at any time in its
sole and absolute discretion to make improvements in addition to the Core and
Shell Work to any portion of the Potential Expansion Area for which Tenant has
not exercised its Expansion Option such that such portion of the Potential
Expansion Area will be ready for tenant occupancy (even if such portion of the
Potential Expansion Area will not be suitable for Tenant’s use) (such
improvements, “Spec Improvements”). If Landlord intends to make Spec
Improvements to any portion of the Potential Expansion Area, then Landlord shall
endeavor to provide written notice to Tenant when Landlord applies for a
building permit for the Spec Improvements, which notice shall state Landlord’s
intent to complete such Spec Improvements in such portion of the Potential
Expansion Area (such portion of the Potential Expansion Area that is described
in a Spec Space Notice (as defined below) as the portion that will be so
improved, a “Spec Space Area”), and specify the general nature of the Spec
Improvements and the Spec Space Area (such notice, a “Spec Space Notice”). If
Tenant desires to lease less than all of the Spec Space Area, then the Expansion
Premises shall be determined in accordance with Section 44.4, and such Spec
Space Area shall be the Expansion Premises hereunder. If Tenant delivers an
Expansion Option Exercise Notice with respect to any Spec Space Area before
Landlord commences the Spec Improvements in such Spec

 

-55-



--------------------------------------------------------------------------------

Space Area, then, in its Expansion Option Exercise Notice, Tenant may clearly
and explicitly notify Landlord that Tenant does not desire Landlord to complete
the Spec Improvements (a “Non-Spec Election”), and if Tenant timely provides
such notice to Landlord, then Landlord shall not perform the Spec Improvements
in such Spec Space Area, and instead the improvement of such Spec Space shall be
governed by Section 44.5. If Tenant does not make a Non-Spec Election in
Tenant’s Expansion Option Exercise Notice, then Landlord shall perform the Spec
Improvements in such Spec Space Area (a “Leased Spec Area”), and shall not be
required to perform any improvements in addition to the Core and Shell Work and
the Spec Improvements, and Tenant shall not be entitled to any TI Allowance for
the Leased Spec Area.

44.4 If Tenant exercises its Expansion Option in accordance with Section 44.2
hereof with respect to:

(a) any Spec Space Area, then Tenant shall, in its Expansion Option Exercise
Notice, specify the number of square feet of Rentable Area of Spec Space Area
that Tenant requires. It Tenant requests less than the entire Rentable Area of
Spec Space Area in its Expansion Option Exercise Notice, then Landlord shall
subsequently designate as the Expansion Premises a portion of such Spec Space
Area, reasonably suitable for leasing and comprised of a number of square feet
of Rentable Area that is approximately the same as the number of square feet of
Rentable Area that is specified by Tenant in its Expansion Option Exercise
Notice, but only if there is Spec Space Area that meets each of the following
requirements:

(i) The Rentable Area of such space is approximately the same as the Rentable
Area designated by Tenant in its Expansion Option Exercise Notice; and

(ii) Landlord can separately demise such space in a reasonable manner so that
(i) such space and (ii) the remaining space located on such floor of the
Building (if any) are of a commercially reasonable and marketable configuration
and are suitable for leasing, including having access to the common areas on the
applicable floor (in the case of (ii) above, without reducing the rent per
square foot that such remaining space would be expected to attain on the open
market).

(b) any portion of the Potential Expansion Area for which Landlord has not
delivered a Spec Space Notice and which is Available Space (“Available Non-Spec
Space”), then Tenant shall, in its Expansion Option Exercise Notice, specify the
number of square feet of Rentable Area of Available Non-Spec Space that Tenant
requires. Landlord shall subsequently designate as the Expansion Premises a
portion of the Potential Expansion Area that is Available Non-Spec Space,
reasonably suitable for leasing and comprised of a number of square feet of
Rentable Area that is approximately the same as the number of square feet of
Rentable Area that is specified by Tenant in its Expansion Option Exercise
Notice, but only if there is Potential Expansion Area that meets each of the
following requirements:

(i) The Rentable Area of such space is approximately the same as the Rentable
Area designated by Tenant in its Expansion Option Exercise Notice;

 

-56-



--------------------------------------------------------------------------------

(ii) Landlord can separately demise such space in a reasonable manner so that
(i) such space and (ii) the remaining space located on such floor of the
Building (if any) are of a commercially reasonable and marketable configuration
and are suitable for leasing, including having access to the common areas on the
applicable floor (in the case of (ii) above, without reducing the rent per
square foot that such remaining space would be expected to attain on the open
market);

(iii) Such space is Available Non-Spec Space; and

(iv) Landlord has not delivered a Spec Space Notice with respect to such space.

Tenant shall pay all costs and expenses of separately demising the Expansion
Premises.

44.5 In the event Tenant exercises its Expansion Option in accordance with the
terms of this Article 44 with respect to Available Non-Spec Space or any Spec
Space Area for which Tenant has made a Non-Spec Election, Tenant may, by
providing written notice to Landlord at any time during the twelve (12) month
period (the “Expansion Tenant Improvement Election Period”) immediately
following the later of the date of the Expansion Option Exercise Notice provided
by Tenant to Landlord for such space or Substantial Completion of the Core and
Shell Work, request in writing (the “Expansion Premises TI Notice”) that
Landlord construct tenant improvements to such Expansion Premises in accordance
with the terms of Article 4 of this Lease and the Work Letter (with such
modifications thereto as may reasonably be necessary to reflect that the Tenant
Improvements for such Expansion Premises will be governed by this Article 44 to
the extent inconsistent with Article 44); provided, however, Tenant shall
deliver its Draft Plans for the Expansion Premises Tenant Improvements to
Landlord within sixty (60) days after Tenant provides its Expansion Premises TI
Notice for such Expansion Premises to Landlord; provided, further, that the TI
Allowance for such Expansion Premises shall be treated separately for such
Expansion Premises and determined based on the rentable square footage of the
Expansion Premises; provided, further, that Tenant shall have until the earlier
of (a) the occurrence of a Default after notice and the lapse of any applicable
cure periods (which shall be the notice and cure periods specified in Article 25
and not additional notice or cure periods) or (b) the expiration of the
Expansion Tenant Improvement Election Period, to expend the unused portion of
any TI Allowance with respect to such Expansion Premises, after which date
Landlord’s obligation to fund the TI Allowance for such Expansion Premises shall
expire, and any Tenant Improvements made by Landlord to the applicable Expansion
Premises after such date shall be made at Tenant’s sole cost and expense. Tenant
and Landlord shall amend the Work Letter to incorporate any additional tenant
improvements requested by Tenant in accordance with this Section 44.5 within ten
(10) days following Tenant’s provision of such notice to Landlord.

44.6 Within ten (10) days after exercising the Expansion Option, Tenant and
Landlord shall enter into a written amendment to this Lease (the “Amendment”),
which Amendment shall provide, unless otherwise agreed in writing:

(a) that the term commencement date for the Expansion Premises (the “Expansion
Space Term Commencement Date”) shall be the later of (i) the date of Substantial
Completion of the Core and Shell Work and Tenant Improvements (or Spec
Improvements in lieu of Tenant Improvements for any Leased Spec Area) for the
Expansion Premises or (ii) the Term Commencement Date for the initial Premises;

 

-57-



--------------------------------------------------------------------------------

(b) that the Premises under this Lease shall be increased to include the
Expansion Premises as of the Expansion Space Term Commencement Date;

(c) that the Rentable Area of the Premises shall be increased to reflect the
inclusion of the Rentable Area of the Expansion Premises as of the Expansion
Space Term Commencement Date;

(d) the new Basic Annual Rent, with the Expansion Premises increasing the Basic
Annual Rent as set forth in Section 44.8 hereof, provided, however, that if a
Fair Market Rental Value determination is required in connection with such
increase and the new Basic Annual Rent is therefore not known at the time of
execution of the Amendment, the Amendment shall indicate that the new Basic
Annual Rent shall be determined in accordance with Section 44.8 of this Lease;

(e) unless such Expansion Premises are Leased Spec Area, that Tenant shall
commence paying Basic Annual Rent, and Tenant’s Share of Operating Expenses, for
any Expansion Premises commencing upon the later of (i) ten (10) days following
the date of the Expansion Option Exercise Notice provided by Tenant to Landlord
with respect to the Expansion Premises, or (ii) eight (8) months following the
the later of (A) the date of the Expansion Option Exercise Notice provided by
Tenant to Landlord with respect to the Expansion Premises, or (B)the Substantial
Completion of the Core and Shell Work for such Expansion Premises, or (iii) the
Rent Commencement Date;

(f) if such Expansion Premises are Leased Spec Area, that Tenant shall commence
paying Basic Annual Rent, and Tenant’s Share of Operating Expenses, for any
Expansion Premises commencing upon the later of (i) ten (10) days following the
date of the Expansion Option Exercise Notice provided by Tenant to Landlord with
respect to the Expansion Premises, or (ii) Substantial Completion of the Spec
Improvements for the Leased Spec Area, or (iii) the Rent Commencement Date;

(g) Tenant’s new Pro Rata Share of Operating Expenses based upon the addition of
the Rentable Area of the Expansion Premises to the Premises;

(h) the proportionate increase to the Security Deposit (which increase shall be
payable to Landlord upon execution of the Amendment); and

(i) the amount of the Initial TI Allowance and Additional TI Allowance (which
amount shall exclude any TI Allowance for Leased Spec Space).

 

-58-



--------------------------------------------------------------------------------

44.7 Landlord shall endeavor to tender possession of the Expansion Premises
(with the Tenant Improvements thereto (or Spec Improvements in lieu of Tenant
Improvements for any Leased Spec Area) Substantially Complete) to Tenant on or
before the estimated delivery date for the Expansion Premises (the “Expansion
Estimated Delivery Date”). If the Tenant Improvements (or Spec Improvements in
lieu of Tenant Improvements for any Leased Spec Area) are not Substantially
Complete on or before the Expansion Estimated Delivery Date for any reason
whatsoever, then this Lease shall not be void or voidable, Landlord shall not be
liable to Tenant for any loss or damage resulting therefrom, and the Expansion
Space Term Commencement Date shall not occur until Substantial Completion of the
Tenant Improvements for the Expansion Premises occurs. Substantial Completion of
Tenant Improvements for the Expansion Premises shall be determined separately
from Substantial Completion for the remainder of the Premises.

44.8 The initial Basic Annual Rent for the Expansion Premises shall be
calculated as follows:

(a) Unless the Expansion Premises is Leased Spec Area:

(i) if the Expansion Option is exercised from and after the Execution Date until
the Term Commencement Date, then the initial Basic Annual Rent for such
Expansion Premises shall be the rental rate per square foot of Rentable Area of
the Expansion Premises set forth in Section 2.3 hereof;

(ii) if the Expansion Option is exercised from and after the Teen Commencement
Date until the first anniversary of the Term Commencement Date, then the initial
Basic Annual Rent for such Expansion Premises shall be the Fair Market Rental
Value of the Expansion Premises (not to exceed 110% of the initial Basic Annual
Rent per square foot of Rentable Area set forth in Section 2.3 hereof);

(iii) if the Expansion Option is exercised after the first anniversary of the
Term Commencement Date, then the initial Basic Annual Rent for such Expansion
Premises shall be the Fair Market Rental Value of the Expansion Premises; and

(b) If the Expansion Premises is Leased Spec Space, then the initial Basic
Annual Rent for such Expansion Premises shall be the Fair Market Rental Value
for such space and improvements thereto with respect to such space, in which
case Tenant shall not be entitled to any TI Allowance in connection with such
Expansion Premises.

Basic Annual Rent for the Expansion Premises shall escalate in accordance with
Article 7 of this Lease.

For purposes of this Article 44, the term “Fair Market Rental Value” of the
Expansion Premises is the greater of (a) the rental rate per square foot of
Rentable Area of the Expansion Premises set forth in Section 2.3 hereof, or
(b) the rental rate, determined in accordance with this Article 44, at which
tenants are leasing Comparable Space on the Expansion Space Term Commencement
Date. For this purpose, “Comparable Space” shall mean office and laboratory

 

-59-



--------------------------------------------------------------------------------

space that is (v) not subleased, (w) not subject to another tenant’s expansion
rights, (x) comparable in size, location and quality to the Expansion Premises,
(y) leased for a term comparable to Tenant’s lease of the Expansion Premises and
(z) located in the Building and in other comparable office and laboratory
projects located in the Seattle, Washington area. In determining the rental rate
of Comparable Space, the parties shall exclude brokerage commissions and shall
include all escalations and take into consideration the following concessions:
(i) rental abatement concessions, if any, being granted to tenants in connection
with the Comparable Space and (ii) tenant improvements or allowances provided or
to be provided for the Comparable Space, taking into account the TI Allowance
for, or value of the Spec Improvements in, the Expansion Premises, as the case
may be.

For any portion of the Expansion Premises for which Tenant has exercised its
Expansion Option Exercise Notice and for which Basic Annual Rent will be
determined based on the Fair Market Rental Value of the Expansion Premises,
Landlord shall provide written notice to Tenant of Landlord’s determination of
the Fair Market Rental Value (“LL FMV Notice”) within fifteen (15) business days
following Landlord’s receipt of such Expansion Option Exercise Notice from
Tenant. If Tenant disagrees with Landlord’s determination of the Fair Market
Rental Value of the portion of the Expansion Premises as set forth in the LL FMV
Notice, then Tenant shall provide written notice to Landlord within ten
(10) days following Tenant’s receipt of the LL FMV Notice notifying Landlord
thereof (“Tenant FMV Objection Notice”).

If Tenant does not deliver its Tenant FMV Objection Notice to Landlord by the
end of such ten (10) day period, then the Fair Market Rental Value of the
Expansion Premises shall conclusively be determined to be the Fair Market Rental
Value set forth in the LL FMV Notice.

If Tenant does deliver its Tenant FMV Objection Notice to Landlord by the end of
such ten (10) day period, then Landlord and Tenant shall diligently attempt in
good faith to agree upon the Fair Market Rental Value for such portion of the
Expansion Premises on or before the fifth (5th) business day after Landlord’s
receipt of the Tenant FMV Objection Notice. If Landlord and Tenant fail to reach
agreement on or before such date, the matter shall be arbitrated by a single
arbitrator in accordance with Commercial Arbitration Rules of the American
Arbitration Association. The arbitrator’s decision shall be limited to
determining the Fair Market Rental Value of such portion of the Expansion
Premises. The arbitrator shall have no authority to make any other rulings or
fashion any other remedy. The decision of the arbitrator shall be final. The
party losing the arbitration shall reimburse the prevailing party for all of the
prevailing party’s reasonable fees, costs and expenses of the arbitration,
including reasonable attorneys’ fees and the arbitrator’s fees.

44.9 Landlord shall use good faith efforts to cause Contractor to repair any
defects in the Expansion Premises identified by Tenant to Landlord within nine
(9) months of Tenant’s occupation of the Expansion Premises. Notwithstanding the
foregoing, Landlord warrants that as of the Expansion Space Tenn Commencement
Date (a) the Expansion Premises shall substantially comply with all Applicable
Laws; (b) any portion of the Expansion Premises consisting of Spec Space Area
shall be constructed substantially in conformance with Landlord’s plans for such
Spec Space Area, (c) any portion of the Expansion Premises consisting of
Available Non-Spec Space or for which Tenant makes a Non-Spec Election shall be
constructed substantially in accordance with

 

-60-



--------------------------------------------------------------------------------

the Approved TI Plans and the Approved Core and Shell Plans for such space; and
(d) the Expansion Premises shall be watertight. To the extent any of the
warranties set forth in the preceding sentence are violated, Landlord shall
promptly correct the same at its sole cost.

44.10 Notwithstanding anything in this Article 44 to the contrary, Tenant shall
not exercise the Expansion Option during such period of time that Tenant is in
default under any provision of this Lease after notice and the lapse of any
applicable cure periods. Any attempted exercise of the Expansion Option during a
period of time in which Tenant is so in default shall be void and of no effect.
In addition, Tenant shall not be entitled to exercise the Expansion Option if
Landlord has given Tenant two (2) or more notices of default under this Lease,
whether or not the defaults are cured prior to the date on which Tenant seeks to
exercise the Expansion Option.

45. Tenant Option to Terminate. Tenant shall have the option to terminate this
Lease (the “Termination Option”) with no further rights or obligations hereunder
in the event that Tenant (a) enters into a new lease for space in another
building which is directly or indirectly owned or controlled by BioMed Realty
Trust, Inc. (each, a “BioMed Entity”) and (b) notifies Landlord and such BioMed
Entity at least five (5) business days before Tenant executes such new Lease
that Tenant is exercising such Termination Option and that Tenant intends to
terminate this Lease. Tenant shall exercise the Termination Option, if at all,
within three (3) business days after Tenant enters into such a new lease. If
Tenant enters into such a new lease and exercises the Termination Option in such
a manner, then this Lease shall be deemed to expire fifteen (15) days after
Tenant commences to pay rent under such other lease, subject to all of the terms
and conditions of this Lease with respect to the obligations of Landlord and
Tenant upon expiration of this Lease. Nothing in this Lease is intended to
provide Tenant with any rights in any other such building, including any right
to lease space in such a building, and neither Landlord nor any affiliate of
Landlord (including any BioMed Entity) shall have any obligation to negotiate
with or otherwise entertain offers from Tenant with respect to any such space.
The Termination Option shall not entitle Tenant to terminate the Lease with
respect to less than all of the Premises.

46. Authority. Tenant hereby covenants and warrants that (a) Tenant is duly
incorporated or otherwise established or formed and validly existing under the
laws of its state of incorporation, establishment or formation, (b) Tenant has
and is duly qualified to do business in the state in which the Property is
located, (c) Tenant has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Lease and to perform all
Tenant’s obligations hereunder and (d) each person (and all of the persons if
more than one signs) signing this Lease on behalf of Tenant is duly and validly
authorized to do so.

47. Confidentiality. Tenant shall not disclose any terms or conditions of this
Lease (including Rent) or give a copy of this Lease to any third party, and
Landlord shall not release to any third party any nonpublic financial
information or nonpublic information about Tenant’s ownership structure,
business or research (“Tenant Information”), except (a) if required by
Applicable Laws or in any judicial proceeding, provided that the releasing party
has given the other party reasonable notice of such requirement, if feasible,
(b) to a party’s attorneys, accountants, brokers and other bona fide consultants
or advisers, provided such third parties agree to be bound by this paragraph or
(c) to bona fide prospective assignees or subtenants of this Lease. Landlord
shall not use any nonpublic Tenant Information in connection with any trading by
Landlord of the capital stock of Tenant.

 

-61-



--------------------------------------------------------------------------------

48. Odors and Exhaust. Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Building or Project (including
persons legally present in any outdoor areas of the Project) be subjected to
reasonably offensive odors or fumes (whether or not noxious), and that the
Building and Project will not be damaged by any exhaust, in each case from
Tenant’s operations. Landlord acknowledges that Tenant is a laboratory user, and
that as such there may be odors and exhaust generated that differ from those
generated by an office user. Landlord and Tenant therefore agree as follows:

48.1 Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any reasonably offensive odors or fumes of any kind from
the Premises.

48.2 The Building has a ventilation system that in Landlord’s judgment (and
taking Tenant’s Permitted Use of the Premises into account) is adequate,
suitable, and appropriate to vent the Premises in a manner that does not release
odors affecting any indoor or outdoor part of the Project, and Tenant agrees to
vent the Premises through such system. The placement and configuration of any
further ventilation exhaust pipes, louvers and other equipment shall be subject
to Landlord’s reasonable approval. Subject to the foregoing, Tenant acknowledges
Landlord’s legitimate desire to maintain the Project (indoor and outdoor areas)
in a reasonably odor-free manner (taking into account that the Building is a
laboratory building), and Landlord may reasonably require Tenant to abate and
remove all odors in a manner that goes beyond the requirements of Applicable
Laws.

48.3 If Tenant’s activities in the Premises generate odors that are not vented
by the Building’s ventilation system (as described in the prior paragraph), and
if such odors are reasonably offensive to other tenants, then Tenant shall, at
Tenant’s sole cost and expense, provide odor eliminators and other devices (such
as filters, air cleaners, scrubbers and whatever other equipment may in
Landlord’s reasonable judgment be necessary or appropriate from time to time) to
reasonably abate any odors, fumes or other substances in Tenant’s exhaust stream
that, in Landlord’s reasonable judgment, emanate from Tenant’s Premises. Any
work Tenant performs under this paragraph shall constitute Alterations.

48.4 Tenant’s responsibility to abate odors, fumes and exhaust shall continue
throughout the Term. Landlord’s approval of the Tenant Improvements shall not
preclude Landlord from requiring additional measures to eliminate odors, fumes
and other adverse impacts of Tenant’s exhaust stream (as Landlord may designate
in Landlord’s reasonable discretion). Tenant shall install additional equipment
as Landlord reasonably requires from time to time under the preceding sentence.
Such installations shall constitute Alterations.

48.5 If Tenant fails to install satisfactory odor control equipment within
twenty (20) business days after Landlord’s demand (as set forth above) made at
any time, then Landlord may, without limiting Landlord’s other rights and
remedies, require Tenant to cease and suspend any

 

-62-



--------------------------------------------------------------------------------

operations in the Premises that, in Landlord’s determination, cause odors, fumes
or exhaust. For example, if Landlord reasonably determines that Tenant’s
production of a certain type of product causes odors, fumes or exhaust, and
Tenant does not install satisfactory odor control equipment within twenty
(20) business days after Landlord’s request, then Landlord may require Tenant to
stop producing such type of product in the Premises unless and until Tenant has
installed odor control equipment satisfactory to Landlord.

49. HVAC. For the Premises, Landlord shall (a) maintain and operate the heating,
ventilating and air conditioning systems used for typical laboratory use
(“HVAC”), and (b) subject to clause (a) above, furnish HVAC as reasonably
required (except as this Lease otherwise provides or as to any special
requirements that arise from Tenant’s particular use of the Premises for other
than typical laboratory use) for reasonably comfortable occupancy of the
Premises twenty-four (24) hours a day, 365 or 366 days a year. If Tenant will
require HVAC outside normal business hours of business days (as reasonably
designated by Landlord) in the Premises (“Overtime HVAC”), then Landlord shall
be obligated to provide Overtime HVAC only if Tenant requests it by 4 p.m. on
the immediately preceding business day. Notwithstanding anything to the contrary
in this paragraph, Landlord shall have no liability, and Tenant shall have no
right or remedy, on account of any interruption or impairment in HVAC services,
except as otherwise set forth in this Lease, and provided that Landlord
diligently endeavors to cure any such interruption or impairment.

50. Excavation. If any excavation shall be made upon land adjacent to or under
the Building, or shall be authorized to be made, Tenant shall afford to the
person causing or authorized to cause such excavation, reasonable license to
enter the Premises for the purpose of performing such work as said person shall
deem necessary or desirable to preserve and protect the Building from injury or
damage and to support the same by proper foundations, without any claim for
damages or liability against Landlord and without reducing or otherwise
affecting Tenant’s obligations under this Lease so long as Tenant’s use and
enjoyment of the Premises is not materially interfered with.

51. Names. Landlord reserves the right to change the name of the Project or the
Building in its sole discretion.

52. Good Faith. As used herein, the term “good faith” shall be subjective in
nature (based on the perspective of the person or entity that is acting). A
decision shall be deemed to be made in “good faith” if the person who makes the
decision believes (without regard to whether such belief is reasonable) that it
is appropriate and is made without dishonesty or fraud; and “good faith efforts”
shall mean such efforts as the person or entity that takes such actions believes
(without regard to whether such belief is reasonable) are appropriate under the
circumstances or likely to achieve the desired result.

53. Substantially Conform or Comply. References in this Lease to “substantially
conform” or “substantially comply” shall mean that the item in question complies
but for issues that do not result in material additional incremental costs to
Tenant or materially interfere with Tenant’s ability to use or enjoy the
Premises in accordance with the Lease.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-63-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.

 

LANDLORD:

BMR-530 FAIRVIEW AVENUE LLC,

a Delaware limited liability company

By:

/s/ Kent Griffin

Name:

Kent Griffin

Title:

CFO

TENANT:

NANOSTRING TECHNOLOGIES, INC.,

a Delaware corporation

By:

/s/ Wayne Burns

Name:

Wayne Burns

Title:

CFO

 

[SIGNATURE PAGE TO LEASE]



--------------------------------------------------------------------------------

NOTARIZATION (required in the State of Washington)

STATE OF CALIFORNIA)

                             : ss.

COUNTY OF San Diego)

I certify that I know or have satisfactory evidence that Kent Griffin is the
person who appeared before me, and s/he acknowledged that s/he signed this
instrument, on oath stated that s/he was authorized to execute the instrument
and acknowledged it as the Chief Financial Officer of BMR-530 Fairview LLC, a
corporation, to be the free and voluntary act of such corporation for the uses
and purposes mentioned in the instrument.

Dated this 25 day of October, 2007.

 

/s/ Christy D. Bartlett

[Signature of Notary]

Christy D. Bartlett

[Print Name of Notary]

STATE OF WASHINGTON)

                             : ss.

COUNTY OF King)

I certify that I know or have satisfactory evidence that Wayne Burns is the
person who appeared before me, and s/he acknowledged that s/he signed this
instrument, on oath stated that s/he was authorized to execute the instrument
and acknowledged it as the Chief Financial Officer of NanoString Technologies, a
corporation, to be the free and voluntary act of such corporation for the uses
and purposes mentioned in the instrument.

Dated this 19 day of October, 2007.

 

/s/ Susan R. Van Den Ameele

[Signature of Notary]

Susan R. Van Den Ameele

[Print Name of Notary] Notary Public in and for the State of Washington,
residing at Seattle. My commission expires: 09.21.11.

 

[SIGNATURE PAGE TO LEASE]



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

SECOND FLOOR

 

LOGO [g832779image196.jpg]



--------------------------------------------------------------------------------

 

LOGO [g832779image197.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE

AND TERM EXPIRATION DATE

THIS ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE AND TERM EXPIRATION DATE is
entered into as of [            ], 20[    ], with reference to that certain
Lease (the “Lease”) dated as of October 19, 2007, by NANOSTRING TECHNOLOGIES,
INC., a Delaware corporation (“Tenant”), in favor of BMR-350 FAIRVIEW AVENUE
LLC, a Delaware limited liability company (“Landlord”). All capitalized terms
used herein without definition shall have the meanings ascribed to them in the
Lease.

Tenant hereby confirms the following:

1. Tenant accepted possession of the Premises on [            ], 20[    ].

2. To the best of Tenant’s knowledge after reasonable investigation, the
Premises are in good order, condition and repair.

3. To the best of Tenant’s knowledge after reasonable investigation, the Tenant
Improvements required to be constructed by Landlord under the Lease have been
substantially completed.

4. To the best of Tenant’s knowledge after reasonable investigation, all
conditions of the Lease to be performed by Landlord as a condition to the full
effectiveness of the Lease have been satisfied, and Landlord has fulfilled all
of its duties in the nature of inducements offered to Tenant to lease the
Premises. Tenant acknowledges that the Term Commencement Date shall not be
delayed as a result of any issues discovered by Tenant during such
investigation.

5. Notwithstanding the failure of any conditions to the occurrence of the Term
Commencement Date, in accordance with the provisions of Section 4.2 of the
Lease, the Term Commencement Date is [            ], 20[    ], and, unless the
Lease is terminated prior to the Term Expiration Date pursuant to its terms, the
Term Expiration Date shall be [            ], 20[    ].

6. Tenant commenced occupancy of the Premises for the Permitted Use on
[            ], 20[    ].

7. The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Premises[, except
[            ]].

8. To the best of Tenant’s knowledge after reasonable investigation, Tenant has
no existing defenses against the enforcement of the Lease by Landlord, and there
exist no offsets or credits against Rent owed or to be owed by Tenant.

 

B-1



--------------------------------------------------------------------------------

9. The obligation to pay Rent is presently in effect and all Rent obligations on
the part of Tenant under the Lease commenced to accrue on [            ],
20[    ].

10. The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Acknowledgment of Term
Commencement Date and Term Expiration Date as of [            ], 20[    ].

 

TENANT:

NANOSTRING TECHNOLOGIES, INC.

a Delaware corporation

By:

 

Name:

 

Title:

 

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

[INTENTIONALLY DELETED]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS

NOTHING IN THESE RULES AND REGULATIONS (“RULES AND REGULATIONS”) SHALL SUPPLANT
ANY PROVISION OF THE LEASE. IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN
THESE RULES AND REGULATIONS AND THE LEASE, THE LEASE SHALL PREVAIL.

1. Except as specifically provided in the Lease to which these Rules and
Regulations are attached, no sign, placard, picture, advertisement, name or
notice shall be installed or displayed on any part of the outside of the
Premises or the Building without Landlord’s prior written consent. Landlord
shall have the right to remove, at Tenant’s sole cost and expense and without
notice, any sign installed or displayed in violation of this rule.

2. If Landlord objects in writing to any curtains, blinds, shades, screens or
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises or placed on any windowsill, which window,
door or windowsill is (a) visible from the exterior of the Premises and (b) not
included in plans approved by Landlord, then Tenant shall promptly remove said
curtains, blinds, shades, screens or hanging plants or other similar objects at
its sole cost and expense.

3. Tenant shall not obstruct any sidewalks or entrances to the Building, or any
halls, passages, exits, entrances or stairways within the Premises, in any case
that are required to be kept clear for health and safety reasons.

4. No deliveries shall be made that impede or interfere with other tenants in or
the operation of the Project.

5. Tenant shall not place a load upon any floor of the Premises that exceeds the
load per square foot that (a) such floor was designed to carry or (b) that is
allowed by Applicable Laws. Fixtures and equipment that cause noises or
vibrations that may be transmitted to the structure of the Building to such a
degree as to be objectionable to other tenants shall be placed and maintained by
Tenant, at Tenant’s sole cost and expense, on vibration eliminators or other
devices sufficient to eliminate such noises and vibrations to levels reasonably
acceptable to Landlord and other tenants of the Building.

6. Tenant shall not use any method of heating or air conditioning other than
that shown in the Tenant Improvement plans.

7. Tenant shall not install any radio, television or other antenna, cell or
other communications equipment, or any other devices on the roof or exterior
walls of the Premises except to the extent shown on approved Tenant Improvements
plans. Tenant shall not interfere with radio, television or other communications
from or in the Premises or elsewhere.

 

D-1



--------------------------------------------------------------------------------

8. Canvassing, peddling, soliciting and distributing handbills or any other
written material within, on or around the Project (other than within the
Premises) are prohibited and Tenant shall cooperate to prevent such activities.

9. Tenant shall store all of its trash, garbage and Hazardous Materials within
its Premises or in designated receptacles outside of the Premises. Tenant shall
not place in any such receptacle any material that cannot be disposed of in the
ordinary and customary manner of trash, garbage and Hazardous Materials
disposal.

10. The Premises shall not be used for any improper, immoral or objectionable
purpose. No cooking shall be done or permitted on the Premises; provided,
however, that Tenant may use (a) equipment approved in accordance with the
requirements of insurance policies that Landlord or Tenant is required to
purchase and maintain pursuant to the Lease for brewing coffee, tea, hot
chocolate and similar beverages, (b) microwave ovens for employees’ use and
(c) equipment shown on Tenant Improvement plans approved by Landlord; provided,
further, that any such equipment and microwave ovens are used in accordance with
Applicable Laws.

11. Tenant shall not, without Landlord’s prior written consent, use the name of
the Project, if any, in connection with or in promoting or advertising Tenant’s
business except as Tenant’s address.

12. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any Governmental
Authority.

13. Tenant assumes any and all responsibility for protecting the Premises from
theft, robbery and pilferage, which responsibility includes keeping doors locked
and other means of entry to the Premises closed.

14. Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from therafter enforcing any such Rules and
Regulations against any or all of the tenants of the Project, including Tenant.

15. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms covenants,
agreements and conditions of the Lease.

16. Landlord reserves the right to make such other and reasonable rules and
regulations as, in its judgment, may from time to time be needed for safety and
security, the care and cleanliness of the Project, or the preservation of good
order therein; provided, however, that Landlord shall provide written notice to
Tenant of such rules and regulations prior to them taking effect. Tenant agrees
to abide by these Rules and Regulations and any additional reasonable rules and
regulations issued or adopted by Landlord.

 

D-2



--------------------------------------------------------------------------------

17. Tenant shall be responsible for the observance of these Rules and
Regulations by Tenant’s employees, agents, clients, customers, invitees and
guests.

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ESTOPPEL CERTIFICATE

 

To: BMR-530 FAIRVIEW AVENUE LLC 17140 Bernardo Center Drive, Suite 222 San
Diego, CA 92128 Attention: General Counsel/Real Estate BioMed Realty, L.P. c/o
BioMed Realty Trust, Inc. 17140 Bernardo Center Drive, Suite 222 San Diego, CA
92128 Re: Fairview Research Center (the “Premises”) at 530 Fairview Avenue,
Seattle, Washington (the “Property”)

The undersigned tenant (“Tenant”) hereby certifies to you as follows:

1. Tenant is a tenant at the Property under a lease (the “Lease”) for the
Premises dated as of October 19, 2007. The Lease has not been cancelled,
modified, assigned, extended or amended [except as follows: [            ]], and
there are no other agreements, written or oral, affecting or relating to
Tenant’s lease of the Premises or any other space at the Property. The lease
term expires on [            ], 20[    ].

2. Tenant took possession of the Premises, currently consisting of
[            ] square feet, on [            ], 20[    ], and commenced to pay
rent on [            ], 20[    ]. Tenant has full possession of the Premises,
has not assigned the Lease or sublet any part of the Premises, and does not hold
the Premises under an assignment or sublease[, except as follows:
[            ]].

3. All base rent, rent escalations and additional rent under the Lease have been
paid through [            ], 20[    ]. There is no prepaid rent[, except
$[            ][, and the amount of security deposit is $[            ][in cash]
[in the form of a letter of credit]]. Tenant currently has no right to any
future rent abatement under the Lease.

4. Base rent is currently payable in the amount of $[            ] per month.

5. Tenant is currently paying estimated payments of additional rent of
$[            ] per month on account of real estate taxes, insurance, management
fees and common area maintenance expenses.

6. All work to be performed for Tenant under the Lease has been performed as
required under the Lease and has been accepted by Tenant[, except
[            ]], and all allowances to be paid to Tenant, including allowances
for tenant improvements, moving expenses or other items, have been paid.

 

E-1



--------------------------------------------------------------------------------

7. To the best of Tenant’s knowledge after due investigation, the Lease is in
full force and effect, free from default and free from any event that could
become a default under the Lease, and Tenant has no claims against the landlord
or offsets or defenses against rent, and there are no disputes with the
landlord. Tenant has received no notice of prior sale, transfer, assignment,
hypothecation or pledge of the Lease or of the rents payable thereunder[, except
[            ]].

8. [Tenant has the following expansion rights or options for the Property:
[            ]. [Tenant has no rights or options to purchase the Property.]

9. To the best of Tenant’s knowledge, no hazardous wastes have been generated,
treated, stored or disposed of by or on behalf of Tenant in, on or around the
Premises or the Project in violation of any environmental laws.

10. The undersigned has executed this Estoppel Certificate with the knowledge
and understanding that [INSERT NAME OF LANDLORD, PURCHASER OR LENDER, AS
APPROPRIATE] or its assignee is acquiring the Property in reliance on this
certificate and that the undersigned shall be bound by this certificate. The
statements contained herein may be relied upon by [INSERT NAME OF PURCHASER OR
LENDER, AS APPROPRIATE], BMR-530 Fairview Avenue LLC, BioMed Realty, L.P.,
BioMed Realty Trust, Inc., and any mortgagee of the Property and their
respective successors and assigns.

Any capitalized terms not defined herein shall have the respective meanings
given in the Lease.

Dated this [    ] day of [            ], 20[    ].

 

NANOSTRING TECHNOLOGIES, INC., a Delaware corporation By:

 

Name:

 

Title:

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

[INTENTIONALLY DELETED]



--------------------------------------------------------------------------------

EXHIBIT G

WORK LETTER

This Work Letter (the “Work Letter”) is made and entered into as of the 19th day
of October, 2007, by and between BMR-530 FAIRVIEW AVENUE LLC, a Delaware limited
liability company (“Landlord”), and NANOSTRING TECHNOLOGIES, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of that certain Lease
dated as of October 19, 2007 (the “Lease”), by and between Landlord and Tenant
for the Premises located at 530 Fairview Avenue in Seattle, Washington. All
capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Lease.

1. General Requirements.

1.1 Tenant’s Authorized Representative. Tenant designates Wayne Burns (“Tenant’s
Authorized Representative”) as the person authorized to initial all plans,
drawings, changes orders and approvals pursuant to this Work Letter. Landlord
shall not be obligated to respond to or act upon any such item until such item
has been initialed by Tenant’s Authorized Representative.

1.2 Core and Shell Work Schedule. The schedule for the design and development of
Core and Shell Work (as defined in the Lease), including, without limitation,
the time periods for preparation and review of construction documents, approvals
and performance, shall be in accordance with that certain schedule prepared by
Landlord and Tenant attached as Exhibit A-1 to this Work Letter (the “Core and
Shell Work Schedule”). The Core and Shell Work Schedule shall be subject to
adjustment as mutually agreed upon in writing by the parties, or as provided in
this Work Letter.

1.3 Tenant Improvements Schedule. The schedule for the design and development of
Tenant Improvements (as defined in the Lease), including, without limitation,
the time periods for preparation and review of construction documents, approvals
and performance, shall be in accordance with that certain schedule prepared by
Landlord and Tenant attached as Exhibit A-2 to this Work Letter (the “Tenant
Improvements Schedule”). The Tenant Improvements Schedule shall be subject to
adjustment as mutually agreed upon in writing by the parties, or as provided in
this Work Letter.

1.4 Architects and Consultants. The architect, engineering consultants, design
team, general contractor and subcontractors responsible for the construction of
Landlord’s Work shall be selected by Landlord and approved by Tenant, which
approval Tenant shall not unreasonably withhold, condition or delay. Tenant
hereby approves of Mithun Incorporated as Landlord’s architect and M.A.
Mortenson Company as Landlord’s general contractor for the Core and Shell Work.

1.5 Construction Management Fee. Tenant shall pay Landlord a construction
management fee in exchange for Landlord’s performance of the Tenant Improvements
pursuant to Section 3 hereof equal to the lesser of (a) three percent (3%) of
the TI Costs, and (b) Forty Thousand Dollars ($40,000) (the “Construction
Management Fee”).

 

G-1



--------------------------------------------------------------------------------

2. Core and Shell Work.

2.1 Core and Shell Work. Core and Shell Work shall be performed by Landlord at
Landlord’s sole cost and expense in accordance with the Approved Core and Shell
Plans (as defined below) and the Core and Shell Work Schedule, subject only to
changes approved in accordance with Section 2.3.

2.2 Approved Core and Shell Plans. Landlord shall prepare final plans and
specifications for Core and Shell Work that are: (a) consistent with and are
logical evolutions of the Design Development Drawings attached as Exhibit B
which have been approved by the parties, (b) incorporate Core and Shell
Permitted Changes, and (c) incorporate any other Landlord-requested Core and
Shell Changes that do not materially adversely impact Tenant (provided that if
any such change increases Tenant’s costs, the same shall be borne by Landlord).
As soon as such final plans and specifications (“Final Core and Shell Plans”)
are completed, Landlord shall deliver the same to Tenant for Tenant’s approval,
which approval may be withheld only if: (i) the Final Core and Shell Plans are
not consistent with or logical evolutions of the approved Design Development
Drawings, (ii) Tenant requests changes to the Final Core and Shell Plans in
accordance with Section 2.3(a)(i), or (iii) Tenant objects to any Landlord
requested Core and Shell Change (other than Core and Shell Permitted Changes).
Such Final Core and Shell Plans shall be approved or disapproved by Tenant
within ten (10) days after delivery to Tenant. Tenant shall not unreasonably
withhold its approval of the Final Core and Shell Plans. If Tenant fails to
notify Landlord of disapproval within this ten (10) day period, then the Final
Core and Shell Plans shall be deemed approved. If the Final Core and Shell Plans
are disapproved by Tenant, Tenant shall notify Landlord in writing of its
objections to such Final Core and Shell Plans and shall submit any requested
Core and Shell Changes through a Core and Shell Tenant Change Order Request (as
defined below), and the parties shall confer and negotiate in good faith to
reach agreement on the Final Core and Shell Plans. Promptly after the Final Core
and Shell Plans are approved by Landlord and Tenant, two (2) copies of such
Final Core and Shell Plans shall be initialed and dated by Landlord and Tenant
as soon as approved by Landlord and Tenant, Landlord shall promptly submit such
Final Core and Shell Plans to all appropriate governmental agencies for
approval. The Final Core and Shell Plans so approved, and all change orders
specifically permitted by this Agreement, are referred to herein as the
“Approved Core and Shell Plans” and shall become part of this Lease as though
set forth in full.

 

G-2



--------------------------------------------------------------------------------

2.3 Changes to Core and Shell Work. Any changes to the Final Core and Shell
Plans or the Approved Core and Shell Plans (each, a “Core and Shell Change”)
requested by Landlord or Tenant (other than Core and Shell Permitted Changes
made by Landlord) shall be requested and instituted in accordance with the
provisions of this Article 2 and shall be subject to the written approval of the
other party in accordance with this Work Letter.

(a) Core and Shell Changes Requested by Tenant.

(i) Core and Shell Tenant Change Order Request. Tenant may request Core and
Shell Changes to the Final Core and Shell Plans or the Approved Core and Shell
Plans by notifying Landlord thereof in writing in substantially the same form as
the AIA standard change order form (a “Core and Shell Tenant Change Order
Request”), which Core and Shell Tenant Change Order Request shall detail the
nature and extent of any requested Core and Shell Changes, including, without
limitation, (a) the Core and Shell Change, (b) the party required to perform the
Core and Shell Change, and (c) any modification of the Final Core and Shell
Plans or the Approved Core and Shell Plans, as applicable, and the Core and
Shell Work Schedule necessitated by the Core and Shell Change. If the nature of
a Core and Shell Change required by Tenant requires revisions to the Final Core
and Shell Plans or the Approved Core and Shell Plans, as applicable, or the Core
and Shell Work Schedule, then Tenant shall be solely responsible for the cost
and expense of such revisions and all additional costs or expenses incurred by
Landlord to complete the Core and Shell Work (collectively, the “Tenant Core and
Shell Costs”), which Tenant may elect to pay out of the TI Allowance. If the
estimated increase in TI Costs that results from such Core and Shell Change
causes the estimated TI Costs to exceed the TI Allowance, Tenant shall deposit
with Landlord the amount of such excess, as reasonably estimated by Landlord,
within ten (10) days of receiving Landlord’s approval of such Core and Shell
Change.

(ii) Landlord’s Approval of Core and Shell Changes. If Landlord does not notify
Tenant in writing of Landlord’s decision either to approve or disapprove any
Tenant requested Core and Shell Change within ten (10) days after receipt of a
Core and Shell Tenant Change Order Request, then such Core and Shell Tenant
Change Order Request shall be deemed approved by Landlord, and Tenant shall be
permitted to alter Core and Shell Work as contemplated by such Core and Shell
Tenant Change Order Request. Landlord may withhold in it sole and absolute
discretion its approval of any Core and Shell Tenant Change Order Request;
provided, however, Landlord shall not unreasonably withhold its approval to any
Core and Shell Change requested by Tenant that is a Core and Shell Permitted
Change.

(b) Changes Requested by Landlord.

(i) Core and Shell Landlord Change Order Request. Tenant’s consent shall not be
required in connection with Core and Shell Permitted Changes to Core and Shell
Work. Other than Core and Shell Permitted Changes, Landlord may request Core and
Shell Changes to Core and Shell Work by notifying Tenant thereof in writing in
substantially the same form as the AIA standard change order font! (a “Core and
Shell Landlord Change Order Request”), which Core and Shell Landlord Change
Order Request shall detail the nature and extent of any requested Core and Shell
Changes, including, without limitation, (a) the Core and Shell Change, (b) the
party required to perform the Core and Shell Change, and (c) any modification of
the Approved Core and Shell Plans and the Core and Shell Work
Schedule necessitated by the Core and Shell Change.

(ii) Tenant’s Approval of Core and Shell Change. Tenant shall have ten (10) days
after receipt of a Core and Shell Landlord Change Order Request to notify
Landlord in writing of Tenant’s approval or rejection of the Landlord-requested
Core and Shell Change, which approval shall not be unreasonably withheld.
Tenant’s failure to respond within such ten (10) day period shall be deemed
approval by Tenant.

 

G-3



--------------------------------------------------------------------------------

(c) Core and Shell Permitted Changes. For purposes of this Work Letter, a “Core
and Shell Permitted Change” shall mean: (a) minor field changes; (b) changes
required by Governmental Authority; (c) any other changes that: (1) do not
materially and adversely affect the building structure, roof, or building
service equipment to be constructed as part of Core and Shell Work, and (2) do
not materially change the size, cost, configuration, or overall appearance of
the Building or Landlord’s ability to construct Core and Shell Work or Tenant’s
ability to operate its business in the Building, or materially and adversely
affect the Tenant Improvements or materially increase Tenant’s costs (unless
such increase in cost is consented to by Tenant or Landlord elects to pay such
increased costs); and (d) ordinary development of the Approved Core and Shell
Plans in a manner not inconsistent with the Approved Core and Shell Plans.

3. Tenant Improvements.

3.1 Work Plans. The Tenant Improvements, shall be performed by Landlord at
Tenant’s sole cost and expense and without cost to Landlord (except for the TI
Allowance) and in accordance with the Approved TI Plans (as defined below). The
design drawings, plans and specifications listed on Exhibit C to this Work
Letter (the “Tenant Work Plans”) are the initial list of plans that Tenant shall
develop and submit to Landlord for approval. Tenant shall prepare and submit to
Landlord for approval (such approval not to be unreasonably withheld,
conditioned or delayed) schematics covering the Tenant Improvements prepared in
conformity with the applicable provisions of this Work Letter (the “Draft
Plans”). The Draft Plans shall contain sufficient information and detail to
accurately describe the proposed design to Landlord and such other information
as Landlord may reasonably request. Tenant shall be solely responsible for
ensuring that the Tenant Work Plans and the Draft Plans satisfy Tenant’s
obligations for the Tenant Improvements.

3.2 Landlord Approval of Plans. Landlord shall notify Tenant in writing within
ten (10) days after receipt of the Draft Plans whether Landlord approves or
objects to the Draft Plans and of the manner, if any, in which the Draft Plans
are unacceptable. If Landlord reasonably objects to the Draft Plans, then Tenant
shall revise the Draft Plans and cause Landlord’s objections to be remedied in
the revised Draft Plans. Tenant shall then resubmit the revised Draft Plans to
Landlord for approval. Landlord’s approval of or objection to revised Draft
Plans and Tenant’s correction of the same shall be in accordance with this
Section 3.2, until Landlord has approved the Draft Plans in writing. The
iteration of the Draft Plans that is approved by Landlord without objection
shall be referred to herein as the “Approved Draft Plans.”

3.3 Design Development Plans. Landlord shall prepare design development plans
for the Tenant Improvements that: (a) are consistent with and are logical
evolutions of the Approved Draft Plans, (b) incorporate TI Permitted Changes,
and (c) incorporate any other Landlord-requested TI Changes that are consented
to by Tenant. As soon as such design development plans (the “Design Development
Plans”) are completed, Landlord shall deliver the same to Tenant for Tenant’s
approval, which approval may be reasonably withheld only if the Design
Development Plans are not consistent with or logical evolutions of the Approved
Draft Plans. Such Design Development Plans

 

G-4



--------------------------------------------------------------------------------

shall be approved or disapproved by Tenant within ten (10) days after delivery
to Tenant. If Tenant fails to notify Landlord of disapproval within this ten
(10) day period, the Design Development Plans shall be deemed approved. If the
Design Development Plans are disapproved by Tenant, then Tenant shall notify
Landlord in writing of its objections to such Design Development Plans and the
parties shall confer and negotiate in good faith to reach agreement on the
Design Development Plans.

3.4 Approved TI Plans. Landlord shall prepare final plans and specifications for
the Tenant Improvements that: (a) are consistent with and are logical evolutions
of the Design Development Plans, (b) incorporate TI Permitted Changes, and
(c) incorporate any other Landlord-requested TI Changes to which Tenant
consents. As soon as such final plans and specifications (“Final TI Plans”) are
completed, Landlord shall deliver the same to Tenant for Tenant’s approval,
which approval may be reasonably withheld only if: (i) the Final TI Plans are
not consistent with or logical evolutions of the Design Development Plans, or
(ii) Tenant objects to any Landlord requested TI Change (other than TI Permitted
Changes). Such Final TI Plans shall be approved or disapproved by Tenant within
ten (10) days after delivery to Tenant. If Tenant fails to notify Landlord of
disapproval within this ten (10) day period, the Final TI Plans shall be deemed
approved. If the Final TI Plans are disapproved by Tenant, then Tenant shall
notify Landlord in writing of its objections to such Final TI Plans and shall
submit any requested TI Changes through a TI Tenant Change Order Request (as
defined below), and the parties shall confer and negotiate in good faith to
reach agreement on the Final TI Plans. Promptly after the Final TI Plans are
approved by Landlord and Tenant, two (2) copies of such Final TI Plans shall be
initialed and dated by Landlord and Tenant as soon as approved by Landlord and
Tenant, Landlord shall promptly submit such Final TI Plans to all appropriate
governmental agencies for approval. The Final TI Plans so approved, and all
change orders specifically permitted by this Agreement, are referred to herein
as the “Approved TI Plans” and shall become part of this Lease as though set
forth in full

3.5 Changes to Tenant Improvements. Any changes to the Final TI Plans or the
Approved TI Plans (each, a “TI Change”) requested by Landlord or Tenant (other
than TI Permitted Changes made by Landlord) shall be requested and instituted in
accordance with the provisions of this Article 3 and shall be subject to the
written approval of the other party in accordance with this Work Letter and the
provisions of Article 44 of the Lease.

(a) TI Changes Requested by Tenant.

(i) TI Tenant Change Order Request. Tenant may request TI Changes after Tenant
approves the Final TI Plans or the Approved TI Plans, as applicable, by
notifying Landlord thereof in writing in substantially the same form as the AIA
standard change order form (a “TI Tenant Change Order Request”), which TI Tenant
Change Order Request shall detail the nature and extent of any requested TI
Changes, including, without limitation, (a) the TI Change, (b) the party
required to perform the TI Change, and (c) any modification of the Final TI
Plans or the Approved TI Plans, as applicable, or the respective Schedule
necessitated by the TI Change. If the nature of a TI Change requires revisions
to the Final TI Plans or the Approved TI Plans, as applicable, then Tenant shall
be solely responsible for the cost and expense of such revisions but

 

G-5



--------------------------------------------------------------------------------

may apply the TI Allowance to the same. Tenant shall deposit with Landlord the
additional cost and expense payable by Landlord, as reasonably estimated by
Landlord, to complete the Tenant Improvements due to a Tenant-requested TI
Change within ten (10) days of receiving Landlord’s approval of such TI Change
(the “TI Deposit”) if the TI Allowance is exhausted. In the event such deposit
is not sufficient to cover the approved TI Change, Tenant shall reimburse
Landlord the difference between the actual cost of such TI Change and the TI
Deposit. Tenant shall have the right to apply the Additional Allowance towards
the TI Deposit. TI Tenant Change Order Requests shall be signed by Tenant’s
Authorized Representative.

(ii) Landlord’s Approval of TI Changes. All Tenant-requested TI Changes shall be
subject to Landlord’s prior written approval, which shall not be unreasonably
withheld, conditioned or delayed. Landlord shall have ten (10) days after
receipt of a TI Tenant Change Order Request to notify Tenant in writing of
Landlord’s approval or disapproval of any such Tenant-requested TI Change. If
Landlord does not disapprove in writing a TI Tenant Change Order Request, then
such TI Tenant Change Order Request shall be deemed approved.

(b) TI Changes Requested by Landlord.

(i) TI Landlord Change Order Request. Tenant’s consent shall not be required in
connection with Landlord-requested TI Permitted Changes to the Tenant
Improvements. Other than TI Permitted Changes, Landlord may request TI Changes
after Tenant approves the Approved TI Plans by notifying Tenant thereof in
writing in substantially the same form as the AIA standard change order form (a
“TI Landlord Change Order Request”), which TI Landlord Change Order Request
shall detail the nature and extent of any requested TI Changes, including,
without limitation, (a) the TI Change, (b) the party required to perform the TI
Change, and (c) any modification of the Approved TI Plans or the respective
Schedule necessitated by the TI Change. If the nature of a TI Change requires
revisions to the Approved TI Plans, then Landlord shall be solely responsible
for the cost and expense of such revisions.

(ii) Tenant’s Approval of TI Change. Tenant shall have ten (10) days after
receipt of a TI Landlord Change Order Request to notify Landlord in writing of
Tenant’s approval or rejection of the Landlord-requested TI Change, which
approval shall not be unreasonably withheld, conditioned or delayed. Tenant’s
failure to respond within such ten (10) day period shall be deemed approval by
Tenant.

(c) TI Permitted Changes. For purposes of this Work Letter, a “TI Permitted
Change” shall mean: (a) minor field changes; (b) changes required by
Governmental Authority; (c) any other changes that: (1) do not materially and
adversely affect Tenant’s requirements for the Tenant Improvements or the
building structure, roof, or building service equipment to be constructed as
part of the Tenant Improvements, and (2) do not materially change the size,
cost, configuration, or overall appearance of the Tenant Improvements or
Tenant’s ability to operate its business in the Building or use the Premises for
the Permitted Use; and (d) ordinary development of the Approved TI Plans in a
manner not inconsistent with the Approved TI Plans. In no event may Landlord
make any change whatsoever to the TI Plans if the same increases Tenant’s costs,
unless consented to by Tenant.

 

G-6



--------------------------------------------------------------------------------

4. Requests for Consent. Except as otherwise provided in this Work Letter,
Tenant shall respond to all requests for consents, approvals or directions made
by Landlord pursuant to this Work Letter within (10) days following Tenant’s
receipt of such request. Tenant’s failure to respond within such ten (10) day
period shall be deemed approval by Tenant.

5. Miscellaneous.

5.1 Headings, Etc. Where applicable in this Work Letter, the singular includes
the plural and the masculine or neuter includes the masculine, feminine and
neuter. The section headings of this Work Letter are not a part of this Work
Letter and shall have no effect upon the construction or interpretation of any
part hereof.

5.2 Time of the Essence. Time is of the essence with respect to the performance
of every provision of this Work Letter in which time of performance is a factor.

5.3 Covenants. Each provision of this Work Letter performable by Landlord or
Tenant shall be deemed both a covenant and a condition.

5.4 Consent. Whenever consent or approval of either party is required, that
party shall not unreasonably withhold such consent or approval, except as may be
expressly set forth to the contrary.

5.5 Entire Agreement. The terms of this Work Letter are intended by the parties
as a final expression of their agreement with respect to the terms as are
included herein, and may not be contradicted by evidence of any prior or
contemporaneous agreement, other than the Lease.

5.6 Invalid Provisions. Any provision of this Work Letter that shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provision hereof, and all other provisions of this Work Letter shall remain in
full force and effect and shall be interpreted as if the invalid, void or
illegal provision did not exist.

5.7 Construction. The language in all parts of this Work Letter shall be in all
cases construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.

5.8 Assigns. Each of the covenants, conditions and agreements herein contained
shall inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees. Nothing in this
Section 5.8 shall in any way alter the provisions of the Lease restricting
assignment or subletting.

5.9 Authority. Each of Tenant and Landlord warrant that the individual or
individuals signing this Work Letter on its behalf have the power, authority and
legal capacity to sign this Work Letter on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf said individual or individuals
have signed.

 

G-7



--------------------------------------------------------------------------------

5.10 Counterparts. This Work Letter may be executed in one or more counterparts,
each of which, when taken together, shall constitute one and the same document.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.

 

LANDLORD:

BMR-530 FAIRVIEW AVENUE LLC,

a Delaware limited liability company

By:

 

Name:

 

Title:

 

TENANT:

NANOSTRING TECHNOLOGIES, INC.,

a Delaware corporation

By:

 

Name:

 

Title:

 

 

G-8



--------------------------------------------------------------------------------

EXHIBIT A-1

CORE AND SHELL WORK SCHEDULE

 

LOGO [g832779image216.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-2

TENANT IMPROVEMENTS SCHEDULE

 

LOGO [g832779image217.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

PLANS AND SPECIFICATIONS

The Contract Documents include the following:

Geotechnical Report:

Geotechnical Report by Terra Associates dated November 7, 2005

Specifications:

Fairview Research Center Project Manual dated 9/22/06

 

LOGO [g832779image218.jpg]



--------------------------------------------------------------------------------

LOGO [g832779image219.jpg]



--------------------------------------------------------------------------------

LOGO [g832779image220.jpg]



--------------------------------------------------------------------------------

 

LOGO [g832779image221.jpg]



--------------------------------------------------------------------------------

 

LOGO [g832779image222.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

TENANT WORK PLANS

Tenant shall provide a full set of design drawings, plans and specifications as
reasonably required by Landlord.



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF LETTER OF CREDIT

[On letterhead or L/C letterhead of Issuer.]

LETTER OF CREDIT

Date:             , 200    

 

 

(the “Beneficiary”)

 

 

Attention:

 

L/C. No.:

 

Loan No. :

 

Ladies and Gentlemen:

We establish in favor of Beneficiary our irrevocable and unconditional Letter of
Credit numbered as identified above (the “L/C”) for an aggregate amount of
$        , expiring at     :00 p.m. on          or, if such day is not a Banking
Day, then the next succeeding Banking Day (such date, as extended from time to
time, the “Expiry Date”). “Banking Day” means a weekday except a weekday when
commercial banks in              are authorized or required to close.

We authorize Beneficiary to draw on us (the “Issuer”) for the account of
             (the “Account Party”), under the terms and conditions of this L/C.

Funds under this L/C are available by presenting the following documentation
(the “Drawing Documentation”): (a) the original L/C and (b) a sight draft
substantially in the form of Exhibit A, with blanks filled in and bracketed
items provided as appropriate. No other evidence of authority, certificate, or
documentation is required.

Drawing Documentation must be presented at Issuer’s office at
                     on or before the Expiry Date by personal presentation,
courier or messenger service, or fax. Presentation by fax shall be effective
upon electronic confirmation of transmission as evidenced by a printed report
from the sender’s fax machine. After any fax presentation, but not as a
condition to its effectiveness, Beneficiary shall with reasonable promptness
deliver the original Drawing Documentation by any other means. Issuer will on
request issue a receipt for Drawing Documentation.

We agree, irrevocably, and irrespective of any claim by any other person, to
honor drafts drawn under and in conformity with this L/C, within the maximum
amount of this L/C, presented to us on or before the Expiry Date, provided we
also receive (on or before the Expiry Date) any other Drawing Documentation this
L/C requires.

 

H-1



--------------------------------------------------------------------------------

We shall pay this L/C only from our own funds by check or wire transfer, in
compliance with the Drawing Documentation.

If Beneficiary presents proper Drawing Documentation to us on or before the
Expiry Date, then we shall pay under this L/C at or before the following time
(the “Payment Deadline”): (a) if presentment is made at or before noon of any
Banking Day, then the close of such Banking Day; and (b) otherwise, the close of
the next Banking Day. We waive any right to delay payment beyond the Payment
Deadline. If we determine that Drawing Documentation is not proper, then we
shall so advise Beneficiary in writing, specifying all grounds for our
determination, within one Banking Day after the Payment Deadline.

Partial drawings are permitted. This L/C shall, except to the extent reduced
thereby, survive any partial drawings.

We shall have no duty or right to inquire into the validity of or basis for any
draw under this L/C or any Drawing Documentation.

The Expiry Date shall automatically be extended by one year (but never beyond
             the “Outside Date”) unless, on or before the date sixty (60) days
before any Expiry Date, we have given Beneficiary notice that the Expiry Date
shall not be so extended (a “Nonrenewal Notice”). We shall promptly upon request
confirm any extension of the Expiry Date under the preceding sentence by issuing
an amendment to this L/C, but such an amendment is not required for the
extension to be effective. We need not give any notice of the Outside Date.

Beneficiary may from time to time without charge transfer this L/C, in whole but
not in part, to any transferee (the “Transferee”). Issuer shall look solely to
Account Party for payment of any fee for any transfer of this L/C. Such payment
is not a condition to any such transfer. Beneficiary or Transferee shall
consummate such transfer by delivering to Issuer the original of this L/C and a
Transfer Notice substantially in the form of Exhibit B, purportedly signed by
Beneficiary, and designating Transferee. Issuer shall promptly reissue or amend
this L/C in favor of Transferee as Beneficiary. Upon any transfer, all
references to Beneficiary shall automatically refer to Transferee, who may then
exercise all rights of Beneficiary. Issuer expressly consents to any transfers
made from time to time in compliance with this paragraph.

Any notice to Beneficiary shall be in writing and delivered by hand with receipt
acknowledged or by overnight delivery service such as FedEx (with proof of
delivery) at the above address, or such other address as Beneficiary may specify
by written notice to Issuer. A copy of any such notice shall also be delivered,
as a condition to the effectiveness of such notice, to:              (or such
replacement as Beneficiary designates from time to time by written notice).

No amendment that adversely affects Beneficiary shall be effective without
Beneficiary’s written consent.

 

H-2



--------------------------------------------------------------------------------

This L/C is subject to and incorporates by reference: (a) the Uniform Customs
and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 500 (the “UCP”); and (b) to the extent not inconsistent with the
UCP, Article 5 of the Uniform Commercial Code of the State of New York.

 

Very truly yours, [Issuer Signature]

 

H-3



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SIGHT DRAFT

[BENEFICIARY LETTERHEAD]

TO:

[Name and Address of Issuer]

SIGHT DRAFT

AT SIGHT, pay to the Order of                     , the sum of
                     United States Dollars ($        ). Drawn under [Issuer]
Letter of Credit No.          dated                     .

[Issuer is hereby directed to pay the proceeds of this Sight Draft solely to the
following account:                             -]

[Name and signature block, with signature or purported signature of Beneficiary]

 

Date:

 

 

H-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRANSFER NOTICE

[BENEFICIARY LETTERHEAD]

TO:

[Name and Address of Issuer] (the “Issuer”)

TRANSFER NOTICE

By signing below, the undersigned, Beneficiary (the “Beneficiary”) under
Issuer’s Letter of Credit No.          dated                      (the “L/C”),
transfers the L/C to the following transferee (the “Transferee”):

[Transferee Name and Address]

The original L/C is enclosed. Beneficiary directs Issuer to reissue or amend the
L/C in favor of Transferee as Beneficiary. Beneficiary represents and warrants
that Beneficiary has not transferred, assigned, or encumbered the L/C or any
interest in the L/C, which transfer, assignment, or encumbrance remains in
effect.

[Name and signature block, with signature or purported signature of Beneficiary]

 

Date:

 

 

H-5



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ADDITIONAL TI ALLOWANCE ACCEPTANCE LETTER

[TENANT LETTERHEAD]

BMR-530 Fairview Avenue LLC

17140 Bernardo Center Drive, Suite 222

San Diego, California 92128

Attn: General Counsel/Real Estate

[Date]

Re: Additional Allowance

To Whom It May Concern:

This letter concerns that certain Lease dated as of October 19, 2007 (the
“Lease”), between BMR-530 FAIRVIEW AVENUE LLC (“Landlord”) and NANOSTRING
TECHNOLOGIES, INC., (“Tenant”). Capitalized terms not otherwise defined herein
shall have the meanings given them in the Lease.

Tenant hereby notifies Landlord that it wishes to exercise its right to utilize
$         of the Additional Allowance pursuant to Section 4.2.3 of the Lease.

If you have any questions, please do not hesitate to call [            ] at
([            ]) [            ]-[            ]

 

Sincerely, [Name] [Title of Authorized Signatory]

 

Cc: Greg Lubushkin John Wilson Kevin Simonsen

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF HOLDOVER SIDE LETTER

 

J-1



--------------------------------------------------------------------------------

BMR-201 Elliott Avenue LLC

17140 Bernardo Center Drive, Suite 222

San Diego, California 92128

Phone: (858) 485-9840

Facsimile: (858) 485-9843

October 19, 2007

Nanostring Technologies, Inc.

201 Elliott Ave, W. Suite 300

Seattle, Washington 98119

Attn: Wayne Burns

Re: Leases for Fairview Research Center and 201 Elliott Avenue

Dear Mr. Burns:

This letter agreement is written in connection with (a) that certain lease dated
as of the date hereof for the building to be constructed at 530 Fairview Avenue,
Seattle, Washington (the “New Building Lease”) by and between BMR-530 Fairview
Avenue LLC, as landlord (“Landlord”), and Nanostring Technologies, Inc., as
tenant (“Tenant”), (b) that certain Lease Agreement (the “Existing Master
Lease”) dated August 20, 2002 by and between BMR¬201 Elliott Avenue LLC
(successor-in-interest to Elliott Park LLC), as landlord (“Master Landlord”) and
Cell Therapeutics, Inc., as tenant (“Cell Therapeutics”), and (c) that certain
Sublease (the “Existing Sublease”) dated as of October 6, 2004, as amended, and
Service Agreement (“Service Agreement) with an effective date of October 15,
2004, both by and between Cell Therapeutics, as sublessor, and Tenant, as
sublessee.

Master Landlord currently leases certain space on the first, third, fourth and
fifth floors of the building (the “Building”) located at 201 Elliott Avenue, W.
Suite 300, Seattle, Washington (the “Master Leased Premises”) to Cell
Therapeutics pursuant to the Master Lease, and Cell Therapeutics currently
subleases a certain portion of the Master Leased Premises located on the third
floor of such building (the “Existing Premises”) to Nanostring Technologies,
Inc. pursuant to the Existing Sublease. Pursuant to the Existing Master Lease
and the Existing Sublease, the Existing Master Lease and the Existing Sublease
will expire on January 31, 2008 (the “Existing Lease Expiration Date”).

Notwithstanding the foregoing, and in consideration of Tenant’s entering into
the New Building Lease (Master Landlord acknowledges that it will receive a
direct or indirect benefit from Tenant’s entering into the New Building Lease),
Master Landlord shall permit Tenant to continue to occupy and use the Existing
Premises for the time period (such time period being referred to herein as the
“Gap Period”) beginning on the Existing Lease Expiration Date and ending on the
“Term Commencement Date” (as such term is defined in, and may be adjusted under,
the New Building Lease) on the same terms and conditions as the Existing
Sublease (as if the Existing Sublease were a direct lease between Tenant and
Master Landlord); provided, however, that Tenant shall not be



--------------------------------------------------------------------------------

obligated to pay any Base Rent (as such term is defined in the Existing
Sublease) for the Gap Period; provided, further, if the New Building Lease
terminates before the Term Commencement Date, then Tenant’s right to occupy the
Existing Premises shall terminate effective on the later of (a) fifteen days
after the New Building Lease terminates or (b) the Existing Lease Expiration
Date; provided that if such termination is primarily due to Landlord’s default
or breach of the New Building Lease, then such right of Tenant to occupy the
Existing Premises shall terminate on the date that is twelve (12) months after
the date of termination of the New Building Lease. For the avoidance of doubt,
the parties agree that Tenant shall remain obligated during the Gap Period to
perform the following obligations, among other obligations, as set forth in the
Sublease (except that such obligations shall be performed for the benefit of
Master Landlord rather than Cell Therapeutics): (i) to pay Tenant’s pro rata
share of all Taxes and Operating Costs (as such terms are defined in the
Existing Sublease) for the Existing Premises (with the exception of any Taxes or
Operating Costs for the Existing Premises directly or indirectly and primarily
attributable to Master Landlord’s planned improvements to the Existing Premises)
as required by Section 2.3 of the Existing Sublease during the Gap Period
(except that Tenant should pay such amounts to Landlord rather than Cell
Therapeutics), (ii) to maintain the insurance required by Section 5.4 of the
Existing Sublease and (iii) to satisfy any other obligations under the Existing
Sublease related to Tenant’s occupancy of the Existing Premises during the Gap
Period. Similarly, during the Gap Period, Master Landlord shall continue to
provide for the benefit of Tenant rather than Cell Therapeutics all services
that Master Landlord is required to provide to Cell Therapeutics under the
Existing Master Lease with respect to the Existing Premises (as if the time of
the Master Lease were extended for the Gap Period), and Tenant shall enjoy and
be entitled to all of the benefits and rights to which Cell Therapeutics is
entitled under the Existing Master Lease (as if the term of the Master Lease
were extended for the Gap Period), including without limitation (i) all rights
and protections benefiting the tenant under Section 6 of the Existing Master
Lease; (ii) all services and utilities as required by Section 7 of the Existing
Master Lease (including without limitation the provision of electrical, water,
HVAC, janitorial and security services), (iii) the audit right set forth in
Section 8.4 of the Existing Master Lease, (iv) the waiver of subrogation set
forth in Section 12 of the Existing Master Lease, (v) the indemnification
provisions of Section 13 of the Existing Master Lease, (vi) the default and
remedy provisions of Section 19.10 of the Existing Master Lease, and
(vii) parking spaces as required by Section 29 of the Existing Master Lease.

The parties further understand, agree and acknowledge that Master Landlord may
make certain improvements to the Building (other than the Existing Premises)
during the Gap Period (the “Improvements”), and that the nature of the
Improvements may interfere with Tenant’s use of the Existing Premises as
permitted by the terms of the Existing Sublease, including through the
introduction of noise, vibration and dirt into the Existing Premises; provided,
however, Master Landlord shall not unnecessarily disturb Tenant’s access to the
Existing Premises. Tenant knowingly and voluntarily assumes the risk of, and
agrees that Master Landlord shall not be liable to Tenant for, any consequential
or other damages arising in connection with the Improvements, and Tenant further
waives any claim for injury, loss of income or other damages relating to the
Improvements. Landlord will endeavor to keep Tenant informed of the progress of
the Improvements to the extent they may interfere with Landlord’s operations and
to reasonably cooperate with Tenant to avoid unnecessary disruption to Tenant’s
operations.



--------------------------------------------------------------------------------

So long as Tenant is not in default beyond applicable notice and cure periods
under the Existing Sublease, Tenant’s peaceable and quiet enjoyment of the
Existing Premises shall not be disturbed by Master Landlord or anyone claiming
by or through Master Landlord.

Notwithstanding anything to the contrary, upon the expiration of the Gap Period,
Tenant shall surrender the Existing Premises to Landlord in its as-is condition,
without any obligation to remove or restore any improvements or alterations to
the Existing Premises. Tenant shall be entitled to remove any equipment,
fixtures or trade fixtures from the Existing Premises at Tenant’s election. At
least ten (10) days prior to Tenant’s surrender of possession of the Existing
Premises, Tenant shall provide Landlord with a facility decommissioning report
for the Existing Premises (“Exit Survey”) in order to verify that Tenant has
left the Existing Premises free of environmental conditions in violation of
applicable laws. Tenant agrees to remain responsible after the surrender of the
Existing Premises for the remediation of any environmental conditions in the
Existing Premises in violation of law that are set forth in the Exit Survey as
well as compliance with any reasonable recommendations set forth in the Exit
Survey. However, notwithstanding the foregoing, Tenant shall not be responsible
for environmental conditions in the Existing Premises that were not caused by
Tenant or Tenant’s agents, contractors or employees. Tenant’s obligations under
this paragraph shall survive the expiration or earlier termination of the New
Building Lease or this letter agreement.

If legal proceedings are initiated to enforce any term of this letter agreement
or for the breach of any covenant or condition of this letter agreement, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs of suit to be fixed by the court.

Please cause an authorized representative of Tenant to execute this Letter
Agreement in the place provided below to indicate Tenant’s agreement with the
terms and conditions set forth herein.

 

Very truly yours,

BMR-201 ELLIOTT AVENUE LLC,

a Delaware limited liability, company

By:

/s/ Kent Griffin

Name:

Kent Griffin

Title:

CFO

 

ACCEPTED AND AGREED:

NANOSTRING TECHNOLOGIES, INC.

a Delaware corporation

By:

/s/ Wayne Burns

Name:

Wayne Burns

Title:

CFO

 

cc: Steven Levine, Esq. Kevin Simonsen Chris Elmendorf



--------------------------------------------------------------------------------

EXHIBIT K

[INTENTIONALLY DELETED]



--------------------------------------------------------------------------------

EXHIBIT L

WARM SHELL WORK

 

Roofing

Miscellaneous roofing as needed Walkway pads to base building mechanical
equipment

Common Areas

Finished first floor lobby Parking level 1 restroom/shower and janitor closet
Finished exit stairways

Tenant Areas

Rated shafts per plans

Plumbing

Sanitary waste system and risers tee’d and capped at each floor Domestic water
distribution - a domestic water riser will be provided with a T connection that
will be valved and capped to each floor Lab water distribution - Lab hot and
cold water systems will be provided with a T connection that will be valved and
capped to each floor.

Gas

Gas riser to penthouse

H.V.A.C

Central HVAC system providing 100% outside air for tenant use. A base design of
1 CFM/sf to support lab or office use is available to each floor. Exhaust
capacity for common areas & toilets per code Exhaust capacity for office and lab
Supply and exhaust duct risers provided Hydronic systems - Hot and cold hydronic
connections will be provided with a T connection that will be valved and capped
to each floor. Automatic temperature control system - Building Management System
is installed for the base building systems Network communication riser provided
for tenant access to Building Management System

Electrical

400 amp 480/277 Volt panel is provided on each floor. Electrical closets on
tenant floors A central fire alarm system is provided with a connection J-box at
each floor for tenant use Empty telephone/data conduits from telecom room
distributed to each floor

Security

Card access at bldg entries and w/in elevators, and stairwells Security system
for base bldg area

Many of the warm shell improvements identified above are illustrated in the sets
of plans from Mithun Architects, entitled Warm Shell Revision dated August 6,
2007. Tenant shall have access to said plans upon request.

Landlord may include other improvements (“Warm Shell Additions”), not described
above, in the Warm Shell Work, so long as the Warm Shell Additions are (i) of
common service to all floors in the building and (ii) do not exceed, in the
aggregate, a cost of $5.00 per rentable square foot of the building.



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 21st
day of May, 2009, by and between BMR-530 FAIRVIEW AVENUE LLC, a Delaware limited
liability company (“Landlord”), and NANOSTRING TECHNOLOGIES, INC. (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
October 19, 2007 (as the same may have been amended, supplemented or otherwise
modified from time to time, the “Lease”), whereby Tenant leases certain premises
(the “Premises”) from Landlord at 530 Fairview Avenue in Seattle, Washington
(the “Building”); and

B. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the
respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Lease unless otherwise defined herein. The
Lease, as amended by this Amendment, shall be referred to herein as the “Amended
Lease.”

2. Sales Tax.

a. Retail sales tax otherwise applicable to portions of construction of the
Building and Tenant Improvements and other improvements made or requested by
Tenant may be eligible for deferral pursuant to RCW 82.63 (the “Sales Tax
Deferral”) as a result of the uses of the Premises intended by Tenant. Landlord
shall make application with the Washington State Department of Revenue (the
“State”) for the Sales Tax Deferral with respect to work to be performed and
paid for by Landlord pursuant to the Amended Lease. When the State has
determined the final amount of the sales tax which Landlord may defer pursuant
to the Sales Tax Deferral Program, Landlord will provide Tenant with written
notice of such amount.

b. Tenant agrees if a subsequent audit by the State determines that (a) because
Tenant’s use of the Premises has changed or (b) for any other reason, any of the
sales tax previously deferred pursuant to the Sales Tax Deferral is now due and
owing to the State, then Tenant shall pay to Landlord, within ten (10) days
following the date Landlord notifies Tenant of any such determination by the
State, an amount equal to the amount required to be paid to the State, including
any penalties and interest due to the State; provided that Tenant may conduct a
good faith contest of any such determination by the State in accordance with
appropriate administrative procedures so long as payment of the amount claimed
by the State is stayed during the conduct of the contest. If Tenant desires to
dispute the amount claimed by the



--------------------------------------------------------------------------------

LOGO [g832779image06.jpg]

 



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 16
day of June, 2010, by and between BMR-530 FAIRVIEW AVENUE LLC, a Delaware
limited liability company (“Landlord”), and NANOSTRING TECHNOLOGIES, INC., a
Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
October 19, 2007, as amended by that certain First Amendment to Lease dated as
of May 21, 2009 (collectively, the “Lease”), whereby Tenant leases certain
premises from Landlord at 530 Fairview Avenue in Seattle, Washington (the
“Building”);

B. WHEREAS, Tenant received from Landlord a Notice of Offer pursuant to
Article 43 of the Lease and elected to exercise its Right of First Refusal with
respect to the Available Premises (as defined in the Lease) on the first floor
of the Building, subject to the modification of such Notice of Offer pursuant to
the terms and conditions provided herein; and

C. WHEREAS, Tenant desires to lease from Landlord and Landlord desires to lease
to Tenant the 1st Floor Premises (as defined below); and

D. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the
respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Second Amendment, capitalized terms shall
have the meanings ascribed to them in the Lease unless otherwise defined herein.

2. Original Premises. Pursuant to Section 9.5 of the Lease, Landlord has made a
reconciliation measurement of the Original Premises and the parties acknowledge
and agree that the Original Premises contain seventeen thousand seven hundred
fifty-six (17,756) square feet of Rentable Area. The foregoing total rentable
area of the Original Premises includes a nine hundred four (904) square foot
increase to the Rentable Area of the Original Premises. Landlord and Tenant
acknowledge that Landlord’s obligation to expend the TI Allowance has expired
and therefore shall not be adjusted in accordance with the reconciliation
measurement of the Premises.

3. 1st Floor Premises. Effective as of the 1st Floor Premises Commencement Date
(as defined below), Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord approximately five thousand six hundred seventy-seven
(5,677) square feet of Rentable Area, located on the first floor of the Building
as shown on Exhibit A attached hereto (the “1st Floor Premises”), but during the
Interim Term, Tenant shall pay Basic Annual Rent and Tenant’s Pro

 

BMR form dated 8/21/09



--------------------------------------------------------------------------------

CALIFORNIA ALL-PURPOSE

CERTIFICATE OF ACKNOWLEDGMENT

State of California

County of San Diego

On Feb. 8, 2011 before me, Christy Bartlett, Notary Public

(Here insert name and title of the officer)

personally appeared Kevin Simonsen

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her /their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.    

LOGO [g832779002.jpg]

/s/ Christy D. Bartlett     Signature of Notary Public     (Notary Seal)

 

 

ADDITIONAL OPTIONAL INFORMATION

 

 

DESCRIPTION OF THE ATTACHED DOCUMENT

 

(Title or description of attached document)

 

(Title or description of attached document continued)

 

Number of Pages      Document Date                                 

 

(Additional information)

 

 

CAPACITY CLAIMED BY THE SIGNER

 

  ¨ Individual (s)

 

  ¨ Corporate Officer

_________________

                         (Title)

 

  ¨ Partner(s)

 

  ¨ Attorney-in-Fact

 

  ¨ Trustee(s)

 

  ¨ Other                                              

 

INSTRUCTIONS FOR COMPLETING THIS FORM

Any acknowledgment completed in California must contain verbiage exactly as
appears above in the notary section or a separate acknowledgment form must be
properly completed and attached to that document. The only exception is if a
document is to be recorded outside of California. In such instances, any
alternative acknowledgment verbiage as may be printed on such a document so long
as the verbiage does not require the notary to do something that is illegal for
a notary in California (i.e. certifying the authorized capacity of the signer).
Please check the document carefully for proper notarial wording and attach this
form if required.

 

  •   State and County information must be the State and County where the
document signer(s) personally appeared before the notary public for
acknowledgment.

  •   Date of notarization must be the date that the signer(s) personally
appeared which must also be the same date the acknowledgment is completed.

  •   The notary public must print his or her name as it appears within his or
her commission followed by a comma and then your title (notary public).

  •   Print the name(s) of document signer(s) who personally appear at the time
of notarization.

  •   Indicate the correct singular or plural forms by crossing off incorrect
forms (i.e. he/she/they, is /are) or circling the correct forms. Failure to
correctly indicate this information may lead to rejection of document recording.

  •   The notary seal impression must be clear and photographically
reproducible. Impression must not cover text or lines. If seal impression
smudges, re-seal if a sufficient area permits, otherwise complete a different
acknowledgment form.

  •   Signature of the notary public must match the signature on file with the
office of the county clerk.

  v Additional information is not required but could help to ensure this
acknowledgment is not misused or attached to a different document.

  v Indicate title or type of attached document, number of pages and date.

  v Indicate the capacity claimed by the signer. If the claimed capacity is a
corporate officer, indicate the title (i.e. CEO, CFO, Secretary).

  •   Securely attach this document to the signed document

 



--------------------------------------------------------------------------------

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 4th
day of February, 2011 (the “Execution Date”), by and between BMR-530 FAIRVIEW
AVENUE LLC, a Delaware limited liability company (“Landlord”), and NANOSTRING
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
October 19, 2007 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of May 21, 2009 (the “First Amendment”), and that
certain Second Amendment to Lease dated as of June 16, 2010 (collectively, and
as the same may have been further amended, supplemented or modified from time to
time, the “Lease”), whereby Tenant leases certain premises (the “Original
Premises”) from Landlord at 530 Fairview Avenue in Seattle, Washington (the
“Building”);

B. WHEREAS, Landlord desires to lease additional premises to Tenant;

C. WHEREAS, Landlord and Tenant desire to extend the Term;

D. WHEREAS, Tenant desires to surrender the 1st Floor Premises; and

E. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the
respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Lease unless otherwise defined herein. The
Lease, as modified by this Amendment, is referred to herein as the “Amended
Lease.”

2. 3rd Floor Premises. Effective as of the dates specified in Section 5 below
(the “Commencement Dates”), Landlord leases to Tenant and Tenant leases from
Landlord eighteen thousand five hundred twelve (18,512) square feet of Rentable
Area, consisting of the entire 3rd floor of the Building, as depicted on
Exhibit A attached hereto (the “3rd Floor Premises”). From and after each
Commencement Date, the term “Premises,” as used in the Amended Lease, shall mean
the Original Premises (subject to deletion of the 1st Floor Premises pursuant to
Section 8 below) plus the applicable portion(s) of the 3rd Floor Premises. For
the sake of clarity, (a) Tenant shall be entitled to lease from Landlord on a
monthly basis from time to time throughout the Term (as extended hereby) up to
one (1) parking space (located in the Building garage) per one thousand
(1,000) square feet of Rentable Area of the 3rd Floor Premises, in accordance
with Section 16.2 of the Original Lease, and (b) the Option shall apply to all
Premises then leased pursuant to the Amended Lease.

 

BMR form dated 12/21/10



--------------------------------------------------------------------------------

 

LOGO [g832779image45.jpg]



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this “Fourth Amendment”) is entered into as of
this 28th day of May, 2012, by and between BMR-530 FAIRVIEW AVENUE LLC, a
Delaware limited liability company (“Landlord”), and NANOSTRING TECHNOLOGIES,
INC., a Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
October 19, 2007 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of May 21, 2009 (the “First Amendment”), that
certain Second Amendment to Lease dated as of June 16, 2010 (the “Second
Amendment”) and that certain Third Amendment to Lease dated as of February 4,
2011 (the “Third Amendment,” and together with the Original Lease, First
Amendment and Second Amendment, and as the same may have been further amended,
amended and restated, supplemented or modified from time to time, the “Lease”),
whereby Tenant leases certain premises (the “Premises”) from Landlord at 530
Fairview Avenue in Seattle, Washington (the “Building”);

B. WHEREAS, the “Premises” currently consist of approximately twenty-eight
thousand five hundred sixty-seven (28,567) square feet of Rentable Area,
comprised of the following spaces: (i) approximately seventeen thousand seven
hundred fifty-six (17,756) square feet of Rentable Area, which is the entire
second (2nd) floor of the Building (the “Original Premises”), (ii) storage rooms
107 and 109 which are located on the first (1st) floor of the building (the
“Storage Rooms”), but the square footage of such Storage Rooms is not included
in the Rentable Area of the Premises, and (iii) approximately ten thousand eight
hundred eleven (10,811) square feet of Rentable Area located on the third
(3rd) floor of the Building (the “3rd Floor Premises Phase 1”);

C. WHEREAS, Tenant has leased additional space from Landlord which shall be
included as part of the “Premises” but the term of which has not yet commenced:
(i) approximately four thousand twenty-eight (4,028) square feet of Rentable
Area located on the third (3rd) floor of the Building (the “3rd Floor Premises
Phase 2”), the term of which shall commence on August 12, 2012 and
(ii) approximately three thousand six hundred seventy-three (3,673) square feet
of Rentable Area located on the third (3rd) floor of the Building (the 443rd
Floor Premises Phase 3”), the term of which shall commence on February 12, 2013.
The 3rd Floor Premises Phase 1, the 3rd Floor Premises Phase 2 and the 3rd Floor
Premises Phase 3 are collectively referred to as the “3rd Floor Premises”;

D. WHEREAS, Tenant desires to lease from Landlord and Landlord desires to lease
to Tenant approximately six hundred seventeen (617) square feet of space located
in the basement of the Building, as shown on Exhibit A attached hereto (the
“Basement Storage Premises”); and

E. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the
respects and on the conditions hereinafter stated.

 

BMR form dated 10/12/11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Basement Storage
Premises Commencement Date and Term Expiration Date as of the date first written
above.

 

TENANT:

NANOSTRING TECHNOLOGIES, INC.,

a Delaware corporation

By:

 

Name:

 

Title:

 

 

C-3



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO LEASE

THIS FIFTH AMENDMENT TO LEASE (this “Fifth Amendment”) is entered into as of
this 9th day of July, 2013, by and between BMR-530 FAIRVIEW AVENUE LLC, a
Delaware limited liability company (“Landlord”), and NANOSTRING TECHNOLOGIES,
INC., a Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
October 19, 2007 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of May 21, 2009, that certain Second Amendment to
Lease dated as of June 16, 2010 (the “Second Amendment”), that certain Third
Amendment to Lease dated as of February 4, 2011 (the “Third Amendment”) and that
certain Fourth Amendment to Lease dated as of May 31, 2012 (the “Fourth
Amendment,” and together with the Original Lease, First Amendment, Second
Amendment and Third Amendment, and, collectively, as the same may have been
heretofore further amended, amended and restated, supplemented or modified from
time to time, the “Lease”), whereby Tenant leases certain premises (the
“Premises”) from Landlord at 530 Fairview Avenue in Seattle, Washington (the
“Building”);

B. WHEREAS, Landlord desires to allow Tenant the ability to use a portion of the
remaining 3rd Floor TI Allowance notwithstanding the fact that the deadline to
use such funds has expired; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the
respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Fifth Amendment, capitalized terms shall
have the meanings ascribed to them in the Lease unless otherwise defined herein.
The Lease, as amended by this Fifth Amendment, is referred to herein as the
“Amended Lease.”

2. 3rd Floor TI Allowance. Tenant desires to install a cooling unit in Tenant’s
server room within the Premises on the second floor of the Building (the
“Cooling Unit Work”) and desires to use a portion of the 3rd Floor TI Allowance
to perform the Cooling Unit Work. Landlord and Tenant acknowledge that, pursuant
to the Work Letter attached as Exhibit C to the Third Amendment (the “Third
Amendment Work Letter”) and Section 6.1 of the Third Amendment, the deadline for
Tenant to apply for any portion of the 3rd Floor TI Allowance has passed.
Notwithstanding the foregoing, Tenant shall have until July 31, 2013 to submit
an Advance Request (as defined in the Third Amendment Work Letter), along with
all other documentation required by Section 6.3 of the Third Amendment Work
Letter, to apply for up to Twenty Thousand Seven

 

-10-



--------------------------------------------------------------------------------

Hundred Seventeen and 40/100 Dollars ($20,717.40) only (the “Cooling Unit Work
Amount”) of the unused 3rd Floor TI Allowance for costs incurred in performance
of the Cooling Unit Work; provided, however, that the Cooling Unit Work shall
constitute Tis (as defined in Section 4.2 of the Third Amendment) and shall be
performed by Tenant pursuant to and in accordance with the Third Amendment Work
Letter and Article 4 of the Third Amendment. If Tenant has not submitted an
Advance Request, along with all other documentation required by Section 6.3 of
the Third Amendment Work Letter, for any portion of the Cooling Unit Work Amount
by July 31, 2013, Landlord’s obligation to fund such costs shall expire. In no
event shall any unused 3rd Floor TI Allowance (including the Cooling Unit Work
Amount) entitle Tenant to a credit against Rent payable under the Amended Lease.
Subject to the modifications in this Section, any disbursement by Landlord of
the Cooling Unit Work Amount shall be subject to and governed by the Third
Amendment Work Letter and Article 4 of the Third Amendment (for purposes of
clarity, the Cooling Unit Work Amount shall constitute part of the 3rd Floor TI
Allowance).

3. Authorized Representative. Landlord’s Authorized Representative, as defined
in Section 1.1(a) of the Third Amendment Work Letter, is hereby amended to mean
(a) Mike Ruhl as the person authorized to initial plans, drawings and approvals
and to sign change orders pursuant to the Third Amendment Work Letter and (b) an
officer of Landlord as the person authorized to sign any amendments to the Third
Amendment Work Letter or the Amended Lease.

4. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Fifth Amendment and
agrees to indemnify, defend and hold Landlord harmless from any and all cost or
liability for compensation claimed by any such broker or agent employed or
engaged by it or claiming to have been employed or engaged by it.

5. No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Lease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder.

6. Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Amended Lease should be
sent to:

Nanostring Technologies, Inc.

Suite 2000

530 Fairview Avenue

Seattle, Washington 98109

Attn: Wayne Bums, Senior Vice President Operations/Administration;

with a copy to:

Wilson Sonsini Goodrich & Rosati

Suite 5100

701 Fifth Avenue

Seattle, Washington 98104

Attn: Patrick Schultheis.

 

-11-



--------------------------------------------------------------------------------

7. Effect of Amendment. Except as modified by this Fifth Amendment, the Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. The
covenants, agreements, terms, provisions and conditions contained in this Fifth
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and, except as otherwise provided in the Lease, their
respective assigns. In the event of any conflict between the terms contained in
this Fifth Amendment and the Lease, the terms herein contained shall supersede
and control the obligations and liabilities of the parties. From and after the
date hereof, the term “Lease” as used in the Lease shall mean the Lease, as
modified by this Fifth Amendment.

8. Miscellaneous. This Fifth Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Fifth Amendment are inserted and included solely for
convenience and shall not be considered or given any effect in construing the
provisions hereof. All exhibits hereto are incorporated herein by reference.
Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for a lease, and shall not be effective as
a lease, lease amendment or otherwise until execution by and delivery to both
Landlord and Tenant.

9. Counterparts. This Fifth Amendment may be executed in one or more
counterparts, each of which, when taken together, shall constitute one and the
same document.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this Fifth
Amendment.

LANDLORD:

BMR-530 FAIRVIEW AVENUE LLC,

a Delaware limited liability company

 

By: /s/ Kevin M. Simonsen Name: Kevin M. Simonsen Title: VP, Real Estate Legal

TENANT:

NANOSTRING TECHNOLOGIES, INC.,

a Delaware corporation

 

By: /s/ Wayne D. Burns Name: Wayne D. Burns Title: Sr. VP, Operations &
Administration

 

-13-



--------------------------------------------------------------------------------

SIXTH AMENDMENT TO LEASE

THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 11th
day of September, 2014, by and between BMR-530 FAIRVIEW AVENUE LLC, a Delaware
limited liability company (“Landlord”), and NANOSTRING TECHNOLOGIES, INC., a
Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
October 19, 2007 (the “Original Lease”);

B. WHEREAS, the Original Lease was amended by that certain First Amendment to
Lease dated May 21, 2009 (“First Amendment”), that certain Second Amendment to
Lease dated June 16, 2010 (“Second Amendment”), that certain Third Amendment to
Lease dated February 4, 2011 (“Third Amendment”), that certain Fourth Amendment
to Lease dated May 31, 2012 (“Fourth Amendment”), and that certain Fifth
Amendment to Lease dated July 9, 2013 (“Fifth Amendment”; and together with the
Original Lease, the First Amendment, the Second Amendment, the Third Amendment,
and the Fourth Amendment, as the same may have been previously amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Lease”);

C. WHEREAS, pursuant to the Lease, Tenant leases certain premises from Landlord
in the building located at 530 Fairview Avenue North in Seattle, Washington (the
“Building”), which premises are more particularly described in the Lease (the
“Premises”);

D. WHEREAS, Landlord and Tenant acknowledge and agree that the Building and
Premises may be remeasured, and the Rentable Area of each of them is subject to
adjustment in accordance therewith;

E. WHEREAS, BMR-500 Fairview Avenue LLC, a Delaware limited liability company
(together with its successors and assigns, “Adjacent Building Landlord”), an
affiliate of Landlord, intends (but is not obligated) to construct a building
(“Adjacent Building”) on the land adjacent to the Building, which adjacent land
is located at 500 Fairview Avenue North in Seattle, Washington (“Adjacent
Property”); and

F. WHEREAS, in connection with the planned construction of the Adjacent
Building, Landlord and Tenant desire to, among other things, to clarify certain
provisions regarding remeasurement of the Project (as defined below), Operating
Expenses and the Project, and surrender of certain portions of the Premises, all
on the terms and conditions as more particularly set forth herein.

 

-14-



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Lease unless otherwise defined herein. The
Lease, as amended by this Amendment, is referred to herein as the “Amended
Lease.”

2. Effectiveness. Completion of the Adjacent Building, as reasonably determined
by Landlord, is a condition precedent to the effectiveness of Sections 3, 4, 5,
and 6 of this Amendment, and such Sections of this Amendment are effective on
the date that Landlord so determines that completion of the Adjacent Building
occurs (“Adjacent Building Completion Date”), and not until then.

3. Project Common Area. The defined term “Project” under the Lease is hereby
amended and restated to mean the Property, the Adjacent Property, and all
landscaping, parking facilities, private drives and other improvements and
appurtenances related thereto, including the Building and, from and after the
Adjacent Building Completion Date, the Adjacent Building. All portions of the
Building that are from time to time designated by Landlord as being for the
non-exclusive use of the tenants (or other occupants) of the Building only, and
not the tenants (or other occupants) of the Project generally, such as service
corridors, stairways, elevators, public restrooms and public lobbies (all to the
extent located in the Building), are hereinafter referred to as “Building Common
Area.” All portions of the Project that are from time to time designated by the
owner or ground lessee of such portion of the Project as being for the
non-exclusive use of tenants of the Project generally, including driveways,
sidewalks, parking areas, landscaped areas, service corridors, stairways,
elevators, public restrooms and public lobbies (but excluding Building Common
Area and areas from time to time designated by such owner or ground lessee as
being for the exclusive use of tenants (or other occupants) of such portion of
the Project), are hereinafter referred to as “Project Common Area.” The defined
term “Common Area” under the Lease is hereby amended and restated so as to
reference the Building Common Area and Project Common Area, collectively.

4. Pro Rata Share.

(a) Tenant acknowledges that some or all of the Project, including the Building,
may be remeasured in connection with the completion of construction of the
Adjacent Building. In connection with any such remeasurement, the table in
Section 2.2 of the Lease will be deleted and replaced with an appropriate
replacement table with appropriate numbers to be completed by Landlord. Base
Rent shall be neither increased nor decreased with respect to the Premises as a
result of any remeasurement.

(b) Effective on the Adjacent Building Completion Date, Section 9.2 of the Lease
is hereby amended by adding the following language at the end of such Section:
“The Rentable Area of each other building in the Project will be determined in a
similar manner.”

 

-15-



--------------------------------------------------------------------------------

(c) Effective on the Adjacent Building Completion Date, the Lease is hereby
amended by adding the following language as new Section 9.7:

“9.7 The Rentable Area of the Project is the total Rentable Area of all
buildings within the Project.”

5. Operating Expenses. Section 8.1(a) of the Lease is hereby amended by
replacing the second and third instances of the word, “Building”, with the word
“Project”, and by adding the following language after the final paragraph
thereof:

“Since the Project consists of multiple buildings, certain Operating Expenses
may pertain to a particular building(s) and other Operating Expenses to the
Project as a whole. Landlord reserves the right in its sole discretion to
allocate any such costs applicable to any particular building within the Project
to such building, and other such costs applicable to the Project to each
building or certain buildings in the Project (which may include the Building),
with the tenants in each building being responsible for paying their respective
proportionate shares of such building costs to the extent required under their
leases. Landlord shall allocate such costs to such buildings (including the
Building) in a reasonable, non-discriminatory manner, and such allocation shall
be binding on Tenant.”

6. Indemnity. Section 21.1 of the Lease is hereby replaced in its entirety with
the following:

“Tenant agrees to indemnify, defend and save Landlord and Adjacent Building
Landlord harmless from and against any and all demands, claims, liabilities,
losses, costs, expenses, actions, causes of action, damages or judgments, and
all reasonable expenses (including, without limitation, reasonable attorneys’
fees, charges and disbursements) incurred in investigating or resisting the same
(collectively, “Claims”) arising from injury or death to any person or damage to
any property occurring within or about the Premises, the Building, the Property,
or the Project arising directly or indirectly out of Tenant’s or Tenant’s
employees’, agents’ or guests’ use or occupancy of the Premises, the Building,
the Property, or the Project or a breach or default by Tenant in the performance
of any of its obligations hereunder except to the extent caused by Landlord’s
breach of Lease, willful misconduct or gross negligence. Subject to
Section 21.2, Landlord agrees to indemnify, defend and save Tenant harmless from
and against any and all Claims arising from injury or death to any person or
damage to any property occurring within or about the Premises, the Building or
the Property to the extent that the same arise directly or indirectly out of the
breach of Lease, willful misconduct or gross negligence of Landlord or
Landlord’s employees, agents or guests, except to the extent caused by Tenant’s
breach of Lease, willful misconduct or negligence.”

7. Work at the Project; Surrender of a Portion of the Premises. Tenant
acknowledges and agrees that certain work may be performed at the Project, at
Landlord’s sole

 

-16-



--------------------------------------------------------------------------------

and absolute discretion, with respect to construction and development of the
Adjacent Building and additional Common Areas. Such work may be noisy and
disruptive, and may create dust. Further, upon Landlord’s written notice
thereof, that certain portion of the Premises which is more particularly
depicted on Exhibit A hereto (“Surrendered Space”) shall be surrendered to
Landlord and, at such time: (a) the Amended Lease shall terminate with respect
to the Surrendered Space only; (b) the Surrendered Space shall no longer be
deemed to be within the Premises; (c) the Surrendered Space shall be deemed to
be Common Area; and (d) appropriate adjustments shall be made to the Amended
Lease to reflect the foregoing, except that the Rentable Area of the Building,
Premises and Project, Tenant’s Pro Rata Share of the Building and Project, and
Additional Rent shall not be adjusted until the remeasurement contemplated by
Section 4(a) is completed; further, Base Rent shall neither increase nor
decrease with respect to the Premises as a result of such surrender or any
remeasurement. In connection with all of the foregoing, Tenant hereby waives and
releases Landlord from any and all claims or causes of action with respect to or
otherwise arising from such work or the surrender of the Surrendered Space.
Tenant acknowledges and agrees that no such disruption, noise, or surrender will
be deemed a breach of the Amended Lease by Landlord, nor shall it be deemed a
nuisance or interference with Tenant’s right to quiet enjoyment of the Premises
or rights to the Common Area. In furtherance of the foregoing, in no event shall
such work or surrender (x) cause Rent to abate under the Amended Lease (except
as expressly set forth in this Section 7), (y) give rise to any claim by Tenant
for damages or (z) constitute a forcible or unlawful entry, a detainer or an
eviction of Tenant.

8. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment and agrees to
indemnify, defend and hold Landlord harmless from and against any and all costs
or liabilities for compensation claimed by any such broker or agent employed or
engaged by Tenant or claiming to have been employed or engaged by Tenant.
Landlord agrees to indemnify, defend and hold Tenant harmless from any and all
costs or liabilities for compensation claimed by any broker or agent, employed
or engaged by Landlord or claiming to have been employed or engaged by Landlord.

9. No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s actual knowledge, Tenant is not in default of any of its respective
obligations under the Lease and no event has occurred that, with the passage of
time or the giving of notice (or both), would constitute a default by Tenant
thereunder.

10. Effect of Amendment. Except as modified by this Amendment, the Lease and all
of the covenants, agreements, terms, provisions and conditions thereof shall
remain in full force and effect and are hereby ratified and affirmed. The
covenants, agreements, terms, provisions and conditions contained in this
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and, except as otherwise provided in the Lease, their
respective assigns. In the event of any conflict between the terms contained in
this Amendment and the Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties. From and after the date
hereof, the term “Lease” as used in the Amended Lease shall mean the Amended
Lease. Except as set forth in the immediately preceding sentence, capitalized
terms used in the Amended Lease that are defined herein will (effective as of
the date hereof, or if the Amendment specifies a later date for the
effectiveness of the provision that includes such definition, then as of such
later date), have the meanings specified herein, even if such terms are defined
in the Lease to have different meanings.

 

-17-



--------------------------------------------------------------------------------

11. Miscellaneous. No provision of this Amendment becomes effective before
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Amendment are inserted and included solely
for convenience and shall not be considered or given any effect in construing
the provisions hereof. All exhibits hereto are incorporated herein by reference.
Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for a lease, and shall not be effective as
a lease, lease amendment or otherwise until execution by and delivery to both
Landlord and Tenant.

12. Counterparts. This Amendment may be executed in one or more counterparts,
each of which, when taken together, shall constitute one and the same document.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

LANDLORD:

BMR-530 FAIRVIEW AVENUE LLC,

a Delaware limited liability company

 

By: /s/ Kevin M. Simonsen Name: Kevin M. Simonsen Title: VP, Real Estate Legal

State of California)

County of San Diego)

On                                  before me,                                 ,
personally appeared                                 , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s)is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                   (Seal)

 

-19-



--------------------------------------------------------------------------------

TENANT:

NANOSTRING TECHNOLOGIES, INC.,

a Delaware corporation

 

By: /s/ Wayne Burns Name:   Title:  

State of WA)

County of King)

On 10 September 2014 before me, Wayne Burns , personally appeared before me, who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s)is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Susan R. Van Den Ameele (Seal)

 

LOGO [g832779g61g88.jpg]

 

-20-



--------------------------------------------------------------------------------

EXHIBIT A

SURRENDERED SPACE

 

-21-



--------------------------------------------------------------------------------

LOGO [g832779g88h58.jpg]

 

-22-



--------------------------------------------------------------------------------

 

LOGO [g832779g44n83.jpg]

 

-23-



--------------------------------------------------------------------------------

State of California

) California All-Purpose
Certificate of Acknowledgement

County of San Diego

____________________________

)

On September 12, 2014 before me, Kristen M. White, Notary
Public,                                                                         

(here insert name and title of the officer)

personally appeared Kevin Simonsen, Vice President, Real Estate
Counsel                                                             

                                                                    
                                         
                                                                         ,

who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument of the person, or the entity upon behalf of which the person acted,
executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct. LOGO [g832779g73n47.jpg]

WITNESS my hand and official seal.

Signature /s/ Kristen M. White                                        
                                                  (Seal)

 

  OPTIONAL INFORMATION  

Although the information in this section is not required by law, It could
prevent fraudulent removal and reattachment of this acknowledgment to an
unauthorized document and may prove useful to persons relying on the attached
document.

 

LOGO [g832779g00u98.jpg]

 

-24-



--------------------------------------------------------------------------------

SEVENTH AMENDMENT TO LEASE

THIS SEVENTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
22nd day of December, 2014 (“Execution Date”), by and between BMR-530 FAIRVIEW
AVENUE LLC, a Delaware limited liability company (“Landlord”), and NANOSTRING
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
October 19, 2007 (the “Original Lease”);

B. WHEREAS, the Original Lease was amended by that certain First Amendment to
Lease dated May 21, 2009 (“First Amendment”), that certain Second Amendment to
Lease dated June 16, 2010 (“Second Amendment”), that certain Third Amendment to
Lease dated February 4, 2011 (“Third Amendment”), that certain Fourth Amendment
to Lease dated May 31, 2012 (“Fourth Amendment”), that certain Fifth Amendment
to Lease dated July 9, 2013 (“Fifth Amendment”; and that certain Sixth Amendment
to Lease dated September 11, 2014 (“Sixth Amendment”). As used herein, the
“Existing Lease” shall mean the Original Lease as amended by the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment, the
Fifth Amendment, and the Sixth Amendment;

C. WHEREAS, pursuant to the Existing Lease, Tenant leases certain premises from
Landlord in the building located at 530 Fairview Avenue North in Seattle,
Washington (the “Building”), which premises are more particularly described in
Exhibit A attached hereto (the “Premises”);

D. WHEREAS, Landlord and Tenant desire to extend the Term of the Existing Lease
to be coterminous with that certain Lease dated of even date herewith (the
“Adjacent Building Lease”) between Landlord’s affiliate, BMR-500 Fairview Avenue
LLC, a Delaware limited liability company, and Tenant for certain premises
located in the Adjacent Building (as defined in Recital E of the Sixth
Amendment) (the “Adjacent Building Premises”), and otherwise amend the Existing
Lease as set forth herein; and

E. WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the Recitals set forth
above which are incorporated herein by this reference, and in consideration of
mutual promises contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, agree as follows:

 

-25-



--------------------------------------------------------------------------------

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.”

2. Extension of Term. Effective as of the Execution Date, the Term of the Lease
is hereby extended by the period (the “Extended Term”) commencing upon the first
day of the first full month after the full execution and delivery of this
Amendment and the Adjacent Building Lease (the “Extended Term Commencement
Date”) and expiring on the date that is the “Term Expiration Date” under the
Adjacent Building Lease (the “Extended Term Expiration Date”). Tenant shall
execute and deliver to Landlord written acknowledgment of the actual Extended
Term Commencement Date and the Extended Term Expiration Date within ten
(10) business days after the Adjacent Building Lease Term Commencement Date (as
hereinafter defined), in the form attached as Exhibit B hereto. From and after
the Execution Date, all references in the Lease to the “Term” shall mean and
refer to the Term, as extended by the Extended Term, and all references in the
Lease to the “Term Expiration Date” shall mean and refer to the Extended Term
Expiration Date. The “Adjacent Building Lease Term Commencement Date” shall be
the date that is the “Term Commencement Date” under the Adjacent Building Lease.

3. Rentable Areas and Tenant’s Pro Rata Shares. Effective as of the Execution
Date, the Rentable Area of the Premises and the Building and Tenant’s Pro Rata
Share of the Building, for all purposes under the Lease, are as follows:

 

Definition or Provision

   Means the Following (as of the
Execution Date)  

Approximate Rentable Area of Premises

     36,268   

Approximate Rentable Area of Building

     96,188   

Tenant’s Pro Rata Share of Building

     37.71 % 

Effective upon the Adjacent Building Completion Date (as defined in Section 2 of
the Sixth Amendment), the Rentable Area of the Project and Tenant’s Pro Rata
Share of the Project, for all purposes under the Lease, shall be as follows:

 

Definition or Provision

   Means the Following (as of the
Adjacent Building Completion Date)  

Approximate Rentable Area of Project

     223,820   

Tenant’s Pro Rata Share of Project

     16.20 % 

 

-26-



--------------------------------------------------------------------------------

4. Basic Annual Rent. Effective as of the Extended Term Commencement Date, the
initial Basic Annual Rent for the Premises during the Extended Term shall be as
follows, subject to adjustment as set forth in Section 5 below:

 

Dates of Extended Term

   Square Feet
of Rentable
Area      Basic Annual Rent
per Square Foot of
Rentable Area      Basic Monthly
Rent      Basic Annual
Rent  

Months 1 — 12

     36,268       $ 49.75 annually       $ 150,361.08       $ 1,804,333.00   

5. Rent Adjustments. Basic Annual Rent shall be subject to an annual upward
adjustment of three percent (3%) of the then-current Basic Annual Rent. The
first such adjustment shall become effective commencing on the first
(1st) annual anniversary of the Extended Term Commencement Date, and subsequent
adjustments shall become effective on every successive annual anniversary during
the Extended Term.

6. Extension Tenant Improvements and Extension TI Allowance.

6.1 Landlord shall make available to Tenant a tenant improvement allowance in an
amount not to exceed One Million Eighty-Eight Thousand Forty and No/100 Dollars
($1,088,040.00) (based upon Thirty and No/100 Dollars ($30.00) per square foot
of Rentable Area of the Premises) (the “Extension TI Allowance”) to fund
appropriate improvements to the Premises consistent with the Permitted Use (the
“Extension Tenant Improvements”) in accordance with the work letter attached as
Exhibit C hereto (the “Extension Work Letter”). Tenant shall cause the Extension
Tenant Improvements to be constructed in the Premises pursuant to the Extension
Work Letter at a cost to Landlord not to exceed the Extension TI Allowance. The
Extension TI Allowance may be applied to the costs of (a) construction,
(b) project review by Landlord (which fee shall equal two percent (2%) of the
cost of the Extension Tenant Improvements, including the Extension TI Allowance,
but shall not exceed Twenty Thousand and No/100 Dollars ($20,000.00)),
(c) commissioning of mechanical, electrical and plumbing systems by a licensed,
qualified commissioning agent hired by Tenant, and review of such party’s
commissioning report by a licensed, qualified commissioning agent hired by
Landlord, (d) space planning, architect, engineering and other related services
performed by third parties unaffiliated with Tenant, (e) building permits and
other taxes, fees, charges and levies by Governmental Authorities for permits or
for inspections of the Extension Tenant Improvements, and (f) costs and expenses
for labor, material, equipment and fixtures. In no event shall the Extension TI
Allowance be used for (g) the cost of work that is not authorized by the
Approved Plans (as defined in the Extension Work Letter) or otherwise approved
in writing by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed, (h) payments to Tenant or any affiliates of Tenant,
(i) the purchase of any furniture, personal property or other non-building
system equipment, (j) costs resulting from any default by Tenant of its
obligations under the Lease or (k) costs that are recovered by Tenant from a
third party (e.g., insurers, warrantors, or tortfeasors). Notwithstanding
anything to the contrary in the Lease (including but not limited to
Section 18.11 in the Original Lease), Landlord shall not

 

-27-



--------------------------------------------------------------------------------

charge Tenant any plan or construction review, oversight, supervision or
management fees in relation to the Extension Tenant Improvements other than the
amount set forth in Section 6.1(b) above. In addition to the Extension TI
Allowance, Landlord shall contribute up to Five Thousand Four Hundred Forty and
20/100 Dollars ($5,440.20) (based upon 15/100 Dollars ($0.15) per square foot of
Rentable Area of the Premises) to pay the cost of developing a test fit plan for
the Premises (the “Extension Test Fit Allowance”), which shall be disbursed by
Landlord in accordance with the Extension Work Letter.

6.2 Tenant shall have until the date that is two (2) years after the Extended
Term Commencement Date (the “Extension TI Deadline”), to expend the unused
portion of the Extension Test Fit Allowance and Extension TI Allowance, after
which date Landlord’s obligation to fund such costs shall expire.
Notwithstanding the foregoing, if the cost of the tenant improvements to be
performed by Tenant in the Adjacent Building Premises in accordance with the
Adjacent Building Lease (the “500 Tenant Improvements”) exceeds the amount of
the tenant improvement allowance available for the 500 Tenant Improvements
pursuant to the Adjacent Building Lease, then Tenant shall have the right (the
“TI Allowance Reallocation Right”) to reallocate a portion of any unused
Extension TI Allowance (the “Reallocated TI Allowance Amount”) to pay such
excess cost of constructing the 500 Tenant Improvements (subject to the
limitations set forth in the Adjacent Building Lease), on the terms and
conditions set forth in the TI Allowance Reallocation Agreement attached as
Exhibit D hereto (the “TI Reallocation Agreement”). Upon Tenant’s exercise of
the TI Allowance Reallocation Right, the Extension TI Allowance shall be
permanently reduced by the Reallocated TI Allowance Amount, and Landlord shall
have no further obligation to fund the Reallocated TI Allowance Amount.

6.3 Tenant shall be solely responsible for any costs related to the Extension
Tenant Improvements in excess of the Extension TI Allowance (the “Excess
Costs”). In no event shall any unused Extension TI Allowance entitle Tenant to a
credit against Rent payable under this Lease. If the amount of the Approved
Budget is greater than the Extension TI Allowance (plus any amount of the tenant
improvement allowance from the Adjacent Building Lease that is allocated to the
costs of the Extension Tenant Improvements pursuant to the TI Reallocation
Agreement), but less than or equal to one hundred ten percent (110%) of the
Extension TI Allowance, then Landlord shall first pay the entire Extension TI
Allowance, and after the entire Extension TI Allowance (plus any amount of the
tenant improvement allowance from the Adjacent Building Lease that is allocated
to the costs of the Extension Tenant Improvements pursuant to the TI
Reallocation Agreement) has been expended, Tenant shall pay the Excess Costs. If
the amount of the Approved Budget (as defined in Exhibit C) exceeds one hundred
ten percent (110%) of the Extension TI Allowance (plus any amount of the tenant
improvement allowance from the Adjacent Building Lease that is allocated to the
costs of the Extension Tenant Improvements), then Tenant shall deposit an amount
equal to the Excess Costs with Landlord no less than ten (10) Business Days
before commencing work on the Extension Tenant Improvements. In such case
Tenant’s funds shall be disbursed by Landlord on a pari pasu basis with the
Extension TI Allowance as set forth in the attached Exhibit C. Following
disbursement of the Extension TI Allowance and any Tenant funds deposited with
Landlord, Tenant shall pay for all remaining Costs of the Work, within ten
(10) Business Days after written notice from Landlord of the amount due from
Tenant. At the option of Landlord, amounts payable by Tenant pursuant to this
paragraph shall be paid directly to Contractor or such other party as Landlord
may reasonably designate in writing.

 

-28-



--------------------------------------------------------------------------------

6.4 Prior to commencing the Extension Tenant Improvements, Tenant shall furnish
to Landlord evidence satisfactory to Landlord that insurance coverages required
of Tenant under the provisions of Exhibit C-1 are in effect.

6.5 Landlord and Tenant shall mutually agree upon the selection of the
architect, engineer, general contractor and major subcontractors, and Landlord
and Tenant shall each participate in the review of the competitive bid process.
Landlord shall not unreasonably withhold consent, but may refuse to use any
architects, consultants, contractors, subcontractors or material suppliers that
Landlord reasonably believes could cause labor disharmony.

7. Operating Expenses.

7.1 During the Extended Term, Tenant shall continue to be responsible for
Tenant’s Share of Operating Expenses in accordance with the Lease. In the event
that the Building or Project is less than fully occupied during a calendar year,
Tenant acknowledges that Landlord may extrapolate Operating Expenses that vary
depending on the occupancy of the Building or Project, as applicable, to equal
Landlord’s reasonable estimate of what such Operating Expenses would have been
had the Building or Project, as applicable, been ninety-five percent
(95%) occupied during such calendar year; provided, however, that Landlord shall
not recover more than one hundred percent (100%) of Operating Expenses.

7.2 The paragraph added under Section 5 of the Sixth Amendment is revised as
follows (new language underlined; deleted language crossed out):

Since the Project consists of multiple buildings, certain Operating Expenses may
pertain to a particular building(s) and other Operating Expenses to the Project
as a whole. Landlord reserves the right in its sole reasonable discretion to
allocate any such costs applicable to any particular building within the Project
to such building, and other such costs applicable to the Project to each
building or certain buildings in the Project (which may include the Building),
with the tenants in each building being responsible for paying their respective
proportionate shares of such building costs to the extent required under their
leases. If Landlord allocates certain costs to other building(s) in the Project,
said costs shall not be included in the Operating Expenses for the Project as a
whole; if Landlord allocates certain Operating Expenses to the Building only,
Tenant shall only be responsible for that amount of Operating Expenses equal to
Tenant’s Pro Rata Share of the Building. Landlord shall allocate such costs to
such buildings (including the Building) in a reasonable, non-discriminatory
manner, and such allocation shall be binding on Tenant.

8. Hours of Operation; Tenant’s Access. The Project’s hours of operation are
currently 7:00 am to 6:00 pm Monday through Friday. Tenant shall have access to
the Premises twenty-four (24) hours a day, seven (7) days a week, every day of
the year.

 

-29-



--------------------------------------------------------------------------------

9. Renewal Options. Section 42 of the Original Lease is hereby deleted in its
entirety. Effective as of the Execution Date, Tenant shall have two (2) options
(each, an “Option”) to further extend the Term by five (5) years each as to the
entire Premises (and no less than the entire Premises) upon the following terms
and conditions. Any extension of the Term pursuant to an Option shall be on all
the same terms and conditions as the Lease, except as follows:

9.1 Basic Annual Rent at the commencement of each Option term shall equal the
then-current fair market value for comparable office and laboratory space in the
Seattle market of comparable age, quality, level of finish and proximity to
amenities and public transit including market rate annual adjustments (“FMV”),
but in no event be less than the Basic Annual Rent in effect immediately prior
to the Option term for the first year of the Option term. Tenant may, no more
than twelve (12) months prior to the date the Term is then scheduled to expire,
request Landlord’s estimate of the FMV for the next Option term. Landlord shall,
within fifteen (15) days after receipt of such request, give Tenant a written
proposal of such FMV. If Tenant gives written notice to exercise an Option, such
notice shall specify whether Tenant accepts Landlord’s proposed estimate of FMV.
If Tenant does not accept the FMV, then the parties shall endeavor to agree upon
the FMV, taking into account all relevant factors, including (v) the size of the
Premises, (w) the length of the Option term, (x) rent in comparable buildings in
the relevant market, including concessions offered to new tenants, such as free
rent, tenant improvement allowances, leasing commissions, and moving allowances,
(y) Tenant’s creditworthiness and (z) the quality and location of the Building
and the Project. In the event that the parties are unable to agree upon the FMV
within thirty (30) days after Tenant notifies Landlord that Tenant is exercising
an Option, then either party may request that the same be determined as follows:
a senior officer of a nationally recognized leasing brokerage firm with local
knowledge of the Seattle laboratory/research and development leasing market (the
“Baseball Arbitrator”) shall be selected and paid for jointly by Landlord and
Tenant. If Landlord and Tenant are unable to agree upon the Baseball Arbitrator,
then the same shall be designated by the local chapter of the Judicial
Arbitration and Mediation Services or any successor organization thereto (the
“JAMS”). The Baseball Arbitrator selected by the parties or designated by JAMS
shall (i) have at least ten (10) years’ experience in the leasing of
laboratory/research and development space in the Seattle market and (ii) not
have been employed or retained by either Landlord or Tenant or any affiliate of
either for a period of at least ten (10) years prior to appointment pursuant
hereto. Each of Landlord and Tenant shall submit to the Baseball Arbitrator and
to the other party its determination of the FMV. The Baseball Arbitrator shall
grant to Landlord and Tenant a hearing and the right to submit evidence. The
Baseball Arbitrator shall determine which of the two (2) FMV determinations more
closely represents the actual FMV. The Baseball Arbitrator may not select any
other FMV for the Premises other than one submitted by Landlord or Tenant. The
FMV selected by the Baseball Arbitrator shall be binding upon Landlord and
Tenant and shall serve as the basis for determination of Basic Annual Rent
payable for the applicable Option term. If, as of the commencement date of an
Option term, the amount of Basic Annual Rent payable during the Option term
shall not have been determined, then, pending such determination, Tenant shall
pay Basic Annual Rent equal to the Basic Annual Rent payable with respect to the
last year of the then-current Term. After the final determination of Basic
Annual Rent payable for the Option term, the parties shall promptly execute a
written amendment to the Lease specifying the amount of Basic Annual Rent to be
paid during the applicable Option term. Any failure of the parties to execute
such amendment shall not affect the validity of the FMV determined pursuant to
this Section.

 

-30-



--------------------------------------------------------------------------------

9.2 The Option is not assignable separate and apart from the Lease except that
it shall be exercisable by a Tenant’s Affiliate as a result of a Transfer of
this Lease to a Tenant’s Affiliate in accordance herewith.

9.3 An Option is conditional upon Tenant giving Landlord written notice of its
election to exercise such Option not more than sixteen (16) months and not less
than ten (10) months prior to the end of the expiration of the then-current
Term. Time shall be of the essence as to Tenant’s exercise of an Option. Tenant
assumes full responsibility for maintaining a record of the deadlines to
exercise an Option. Tenant acknowledges that it would be inequitable to require
Landlord to accept any exercise of an Option after the date provided for in this
Section.

9.4 Notwithstanding anything contained in this Article to the contrary, Tenant
shall not have the right to exercise an Option:

(a) During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is actually in default under any provisions of the
Lease and continuing until Tenant has cured the specified default to Landlord’s
reasonable satisfaction; or

(b) Intentionally deleted; or

(c) In the event that Tenant has defaulted (beyond applicable notice and cure
periods) in the performance of either a material monetary obligation or material
non-monetary obligations under the Lease two (2) or more times during the
Extended Term or Option Term (as applicable).

9.5 The period of time within which Tenant may exercise an Option shall not be
extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 9.4 above.

9.6 All of Tenant’s rights under the provisions of an Option shall terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
such Option if, after such exercise, but prior to the commencement date of the
new term, (a) Tenant fails to pay to Landlord a material monetary obligation of
Tenant for a period of twenty (20) days after written notice from Landlord to
Tenant, (b) Tenant fails to commence to cure a material non-monetary default
(other than a material monetary default) within thirty (30) days after the date
Landlord gives written notice to Tenant of such default or (c) Tenant has
defaulted (beyond applicable notice and cure periods) with respect to either a
material monetary obligation or its material non-monetary obligations under the
Lease two (2) or more times during the Extended Term or Option Term (as
applicable).

10. Parking. At Tenant’s sole option, Tenant shall continue to be entitled to
rent from Landlord on a monthly basis from time to time throughout the Term an
amount of parking spaces not to exceed Tenant’s Parking Space Allowance on an
unreserved basis, provided that, as of the

 

-31-



--------------------------------------------------------------------------------

Execution Date, the rate for such parking spaces shall be One Hundred Ninety
Dollars ($190.00) per parking space per month, which rate shall be subject to
annual market-based increases not greater than three percent (3%) per calendar
year.

11. Right of First Offer. The parties hereto acknowledge that Tenant’s Right of
First Offer set forth in Section 14 of the Third Amendment remains available and
in full force and effective throughout the Extended Term and any further
extension of the same.

12. Permitted Use. Section 2.9 of the Original Lease shall be amended to add
light manufacturing in compliance with Applicable Laws to the Permitted Use.

13. Condition of Premises. Subject to Landlord’s representations, warranties and
obligations under the Lease, Tenant acknowledges that (a) it is in possession of
and is fully familiar with the condition of the Premises and agrees to take the
same in its condition “as is” as of the Extended Term Commencement Date, and
(b) Landlord shall have no obligation to alter, repair or otherwise prepare the
Premises for Tenant’s continued occupancy for the Extended Term or to pay for
any improvements to the Premises, except for Landlord’s obligation to disburse
the Extension TI Allowance and the Extension Test Fit Allowance in accordance
with this Amendment.

14. Financials. Notwithstanding anything to the contrary in the Lease, so long
as Tenant is a publicly traded company that periodically publishes its financial
statements, Tenant shall not be required to provide additional statements to
Landlord.

15. Insurance. The last sentence of Section 22.3 of the Original Lease is
amended to read as follows:

Tenant, at Tenant’s sole cost and expense, carry Commercial Property insurance
covering property damage to the full replacement cost value. Covered property
shall not include permanent improvements in the Premises installed by Tenant or
furnished by Landlord which shall be insured by Landlord pursuant to
Section 22.1, but shall include Tenant’s Property including personal property,
furniture, fixtures, machinery, equipment, stock, inventory and improvements and
betterments, which may be owned by Tenant and required to be insured hereunder,
or which may be leased, rented, borrowed or in the care custody or control of
Tenant, or Tenant’s agents, employees or subcontractors. Such insurance, with
respect only to all Tenant Improvements, Alterations or other work performed on
the Premises by Tenant (collectively, “Tenant Work”), shall name Landlord and
Landlord’s current and future mortgagees as loss payees as their interests may
appear. Such insurance shall be written on an “all risk” of physical loss or
damage basis including the perils of fire, extended coverage, electrical injury,
mechanical breakdown, windstorm, vandalism, malicious mischief, sprinkler
leakage, back-up of sewers or drains, earthquake, terrorism and such other
additional risks Landlord may from time to time designate that are generally
required by landlords of similar properties in accordance with prudent business
practices, for the full replacement cost value of the covered items with an
agreed amount endorsement with no co-insurance.

 

-32-



--------------------------------------------------------------------------------

16. Brokers. Each party represents and warrants to the other that it has had no
dealings with any real estate broker or agent in connection with the negotiation
of this Amendment other than Flinn Ferguson and CBRE (“Brokers”). Each party
agrees to reimburse, indemnify, save, defend (at the other party’s option and
with counsel reasonably acceptable to the other party, at its sole cost and
expense) and hold harmless the other party and its affiliates and their
respective shareholders, members, partners, directors, officers and employees
and their respective successors and assigns (the “Indemnitees”) for, from and
against any and all cost or liability for compensation claimed by any such
broker or agent, other than Brokers, employed or engaged by it or claiming to
have been employed or engaged by it. Brokers are entitled to leasing commissions
in connection with the making of this Amendment, and Landlord shall pay such
commissions to Brokers pursuant to separate agreements between Landlord and each
Broker.

17. No Default. Tenant represents and warrants that, to the best of Tenant’s
knowledge, neither Landlord nor Tenant is in default of any of their respective
obligations under the Lease and no event has occurred that, with the passage of
time or the giving of notice (or both) would constitute a default by either
Landlord or Tenant thereunder. Landlord represents and warrants that, to the
best of Landlord’s knowledge, neither Landlord nor Tenant is in default of any
of their respective obligations under the Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.

18. Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:

Nanostring Technologies, Inc.,

530 Fairview Avenue, Suite 2000

Seattle, WA 98109

Attn: Wayne Burns, Senior Vice President Operations/Administration

with a copy to:

Nanostring Technologies, Inc.,

530 Fairview Avenue, Suite 2000

Seattle, WA 98109

Attn: General Counsel

19. Effect of Amendment. Except as modified by this Amendment, the Existing
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties. From and after the date
hereof, the term “Lease” as used in the Lease shall mean the Existing Lease, as
modified by this Amendment.

 

-33-



--------------------------------------------------------------------------------

20. Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.

21. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

22. Authority. Landlord and Tenant each guarantee, warrant and represent to the
other that the individual or individuals signing this Amendment have the power,
authority and legal capacity to sign this Amendment on behalf of and to bind all
entities, corporations, partnerships, limited liability companies, joint
venturers or other organizations and entities on whose behalf such individual or
individuals have signed. Each party further guarantees, warrants and represents
to the other that no third-party consent or approval is required in connection
with this Amendment, or if such consent or approval is required, it has been
obtained.

23. Counterparts; Facsimile and PDF Signatures. This Amendment may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-34-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

LANDLORD:

BMR-530 FAIRVIEW AVENUE LLC,

a Delaware limited liability company

 

By: /s/ Kevin Simonsen Name: Kevin M. Simonsen Title: VP, Real Estate Legal

 

STATE OF CALIFORNIA } ss. COUNTY OF SAN DIEGO

On 12/19 , 2014, before me, Fern M
Kissel                                        
                                                          , a Notary Public in
and for said County and State, personally appeared Kevin M Simonsen, Vice
President, Real Estate Legal                                        
                                     ,

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacit(ies), and that
by his/her/their signature(s) on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

FOR NOTARY SEAL OR STAMP

WITNESS my hand and official seal.

Signature /s/ Fern M Kissel                                             

 

 

-35-



--------------------------------------------------------------------------------

TENANT:

NANOSTRING TECHNOLOGIES, INC.,

a Delaware corporation

 

By: /s/ Wayne D. Burns Name: Wayne D. Burns Title: Sr. VP, Operations &
Administration

 

STATE OF WASHINGTON ) )  ss. COUNTY OF KING )

On this 22nd day of December, 2014, before me, the undersigned, a Notary Public
in and for the State of Washington, duly commissioned and sworn personally
appeared WAYNE BURNS                                          , known to me to
be the SVP Operations                         of NANOSTRING TECHNOLOGIES, INC.,
the corporation, that executed the foregoing instrument, and acknowledged the
said instrument to be the free and voluntary act and deed of said corporation,
for the purposes therein mentioned, and on oath stated that he/she was
authorized to execute said instrument.

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

WITNESS my hand and official seal hereto affixed the day and year in the
certificate above written.

 

/s/ Julia Chandler Signature

Julia Chandler

Print Name

NOTARY PUBLIC in and for the State of

Washington, residing at Seattle .

My commission expires 9-12-18 .

 

-36-



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

LOTS 1, 2 AND 3 IN BLOCK 5 OF SORENSON’S ADDITION TO THE CITY OF SEATTLE, AS PER
PLAT RECORDED IN VOLUME 1 OF PLATS, PAGE 218, RECORDS OF KING COUNTY;

EXCEPT THE EAST 2 FEET THEREOF CONVEYED TO THE CITY OF SEATTLE BY DEED RECORDED
UNDER RECORDING NO. 20000928001403;

SITUATE IN THE CITY OF SEATTLE, COUNTY OF KING, STATE OF WASHINGTON.

 

-37-



--------------------------------------------------------------------------------

EXHIBIT B

ACKNOWLEDGEMENT OF EXTENDED TERM COMMENCEMENT DATE

AND EXTENDED TERM EXPIRATION DATE

THIS ACKNOWLEDGEMENT OF EXTENDED TERM COMMENCEMENT DATE AND EXTENDED TERM
EXPIRATION DATE is entered into as of [                ], 20[__], with reference
to that certain Seventh Amendment to Lease (the “Amendment”) dated as of
December [    ], 20[__], by NANOSTRING TECHNOLOGIES, INC., a Delaware
corporation (“Tenant”), in favor of BMR-530 FAIRVIEW AVENUE LLC, a Delaware
limited liability company (“Landlord”). All capitalized terms used herein
without definition shall have the meanings ascribed to them in the Lease dated
as of October 19, 2007 (as amended, including by this Amendment, the “Lease”)
between Landlord and Tenant for the premises located at 530 Fairview Avenue
North in Seattle, Washington, as depicted in Exhibit A to the Amendment (the
“Premises”).

Tenant hereby confirms the following:

1. In accordance with the provisions of Section 2 of the Amendment, the Extended
Term Commencement Date is [                ], 20[__], and, unless the Lease is
terminated prior to the Extended Term Expiration Date pursuant to its terms, the
Extended Term Expiration Date shall be [                ], 20[__].

2. The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Premises[, except
[                                ]].

3. To the best of Tenant’s knowledge, Tenant has no existing defenses against
the enforcement of the Lease by Landlord, and there exist no offsets or credits
against Rent owed or to be owed by Tenant.

4. The obligation to pay Rent is presently in effect, with Basic Annual Rent
payable on the dates and amounts set forth in the chart below:

 

Dates of Extended Term

   Square Feet of
Rentable Area      Basic Annual Rent
per Square Foot of
Rentable Area      Basic Monthly
Rent      Basic Annual
Rent  

Months 1 - 12

     36,268       $ 49.75 annually       $ 150,361.08       $ 1,804,333.00   

5. The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-38-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Extended Term
Commencement Date and Extended Term Expiration Date as of the date first written
above.

TENANT:

 

NANOSTRING TECHNOLOGIES, INC.,

a Delaware corporation

By:   Name:   Title:  

 

-39-



--------------------------------------------------------------------------------

EXHIBIT C

EXTENSION WORK LETTER

This Extension Work Letter (this “Extension Work Letter”) is made and entered
into as of the 22nd day of December, 2014, by and between BMR-530 FAIRVIEW
AVENUE LLC, a Delaware limited liability company (“Landlord”), and NANOSTRING
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”), and is attached to and
made a part of that certain Seventh Amendment to Lease dated of even date
herewith (the “Amendment”), amending that certain Lease dated as of October 19,
2007 (as the same may have been or may be amended, amended and restated,
supplemented or otherwise modified from time to time, including by the
Amendment, the “Lease”), by and between Landlord and Tenant for the Premises
located at 530 Fairview Avenue North in Seattle, Washington. All capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Lease.

1. General Requirements.

1.1 Authorized Representatives.

(a) Landlord designates, as Landlord’s authorized representative (“Landlord’s
Authorized Representative”), (i) John Moshy as the person authorized to initial
plans, drawings, approvals and to sign change orders pursuant to this Extension
Work Letter and (ii) an officer of Landlord as the person authorized to sign any
amendments to this Extension Work Letter or the Lease. Tenant shall not be
obligated to respond to or act upon any such item until such item has been
initialed or signed (as applicable) by the appropriate Landlord’s Authorized
Representative. Landlord may change either Landlord’s Authorized Representative
upon one (1) business day’s prior written notice to Tenant.

(b) Tenant designates Wayne Burns (“Tenant’s Authorized Representative”) as the
person authorized to initial and sign all plans, drawings, change orders and
approvals pursuant to this Extension Work Letter. Landlord shall not be
obligated to respond to or act upon any such item until such item has been
initialed or signed (as applicable) by Tenant’s Authorized Representative.
Tenant may change Tenant’s Authorized Representative upon one (1) business day’s
prior written notice to Landlord.

1.2 Schedule. The schedule for design and development of the Extension Tenant
Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with a
schedule to be prepared by Tenant (the “Schedule”). Tenant shall prepare the
Schedule so that it is a reasonable schedule for the completion of the Extension
Tenant Improvements. As soon as the Schedule is completed, Tenant shall deliver
the same to Landlord for Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Such Schedule shall be approved
or disapproved by Landlord within ten (10) business days after delivery to
Landlord. Landlord’s failure to respond within such ten (10) business day period
shall be deemed approval by Landlord. If Landlord disapproves the Schedule,

 

-40-



--------------------------------------------------------------------------------

then Landlord shall notify Tenant in writing of its objections to such Schedule,
and the parties shall confer and negotiate in good faith to reach agreement on
the Schedule. The Schedule shall be subject to adjustment as mutually agreed
upon in writing by the parties, or as provided in this Extension Work Letter.

1.3 Tenant’s Architects, Contractors and Consultants. The architect, engineering
consultants, design team, general contractor, general contractor team and
subcontractors responsible for the construction of the Extension Tenant
Improvements shall be selected by Tenant and approved by Landlord, which
approval Landlord shall not unreasonably withhold, condition or delay. Landlord
may refuse to use any architects, consultants, contractors, subcontractors or
material suppliers that Landlord reasonably believes could cause labor
disharmony. All Tenant contracts related to the Extension Tenant Improvements
shall provide that Tenant may assign such contracts and any warranties with
respect to the Extension Tenant Improvements to Landlord at any time.

2. Extension Tenant Improvements. All Extension Tenant Improvements shall be
performed by Tenant’s contractor, at Tenant’s sole cost and expense (subject to
Landlord’s obligations with respect to any portion of the Extension TI
Allowance) and in accordance with the Approved Plans (as defined below), the
Lease and this Extension Work Letter. If Tenant fails to pay, or is late in
paying, any sum due to Landlord under Section 4 of the Amendment or this
Extension Work Letter, then Landlord shall have all of the rights and remedies
set forth in the Lease for nonpayment of Rent (including the right to interest
and the right to assess a late charge), and for purposes of any litigation
instituted with regard to such amounts the same shall be considered Rent. All
material and equipment furnished by Tenant or its contractors as the Extension
Tenant Improvements shall be new or “like new;” the Extension Tenant
Improvements shall be performed in a first-class, workmanlike manner; and the
quality of the Extension Tenant Improvements shall be of a nature and character
not less than the Building Standard. Tenant shall take, and shall require its
contractors to take, commercially reasonable steps to protect the Premises
during the performance of any Extension Tenant Improvements, including covering
or temporarily removing any window coverings so as to guard against dust, debris
or damage.

2.1 Work Plans. Tenant shall prepare and submit to Landlord for approval (such
approval not to be unreasonably withheld, conditioned or delayed) schematics
covering the Extension Tenant Improvements prepared in conformity with the
applicable provisions of this Extension Work Letter (the “Draft Schematic
Plans”). The Draft Schematic Plans shall contain sufficient information and
detail to accurately describe the proposed design to Landlord and such other
information as Landlord may reasonably request. Landlord shall notify Tenant in
writing within ten (10) business days after receipt of the Draft Schematic Plans
whether Landlord approves or objects to the Draft Schematic Plans and of the
manner, if any, in which the Draft Schematic Plans are unacceptable. Landlord’s
failure to respond within such ten (10) business day period shall be deemed
approval by Landlord. If Landlord reasonably objects to the Draft Schematic
Plans, then Tenant shall revise the Draft Schematic Plans and cause Landlord’s
objections to be remedied in the revised Draft Schematic Plans. Tenant shall
then resubmit the revised Draft Schematic Plans to Landlord for approval, such
approval not to be unreasonably withheld, conditioned or delayed. Landlord’s
approval of or objection to revised Draft Schematic Plans and Tenant’s
correction of the

 

-41-



--------------------------------------------------------------------------------

same shall be in accordance with this Section until Landlord has approved the
Draft Schematic Plans in writing or been deemed to have approved them. The
iteration of the Draft Schematic Plans that is approved or deemed approved by
Landlord without objection shall be referred to herein as the “Approved
Schematic Plans.”

2.2 Construction Plans. Tenant shall prepare final plans and specifications for
the Extension Tenant Improvements that (a) are consistent with and are logical
evolutions of the Approved Schematic Plans and (b) incorporate any other
Tenant-requested (and Landlord-approved) Changes (as defined below). As soon as
such final plans and specifications (“Construction Plans”) are completed, Tenant
shall deliver the same to Landlord for Landlord’s approval, which approval shall
not be unreasonably withheld, conditioned or delayed. Such Construction Plans
shall be approved or disapproved by Landlord within ten (10) business days after
delivery to Landlord. Landlord’s failure to respond within such ten
(10) business day period shall be deemed approval by Landlord. If the
Construction Plans are disapproved by Landlord, then Landlord shall notify
Tenant in writing of its objections to such Construction Plans, and the parties
shall confer and negotiate in good faith to reach agreement on the Construction
Plans. Promptly after the Construction Plans are approved by Landlord and
Tenant, two (2) copies of such Construction Plans shall be initialed and dated
by Landlord and Tenant, and Tenant shall promptly submit such Construction Plans
to all appropriate Governmental Authorities for approval. The Construction Plans
so approved, and all change orders specifically permitted by this Extension Work
Letter, are referred to herein as the “Approved Plans.”

2.3 Changes to the Extension Tenant Improvements. Any changes to the Approved
Plans (each, a “Change”) shall be requested and instituted in accordance with
the provisions of this Article 2 and shall be subject to the written approval of
the non-requesting party in accordance with this Extension Work Letter.

(a) Change Request. Either Landlord or Tenant may request Changes after Landlord
approves the Approved Plans by notifying the other party thereof in writing in
substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any
requested Changes, including (i) the Change, (ii) the party required to perform
the Change and (iii) any modification of the Approved Plans and the Schedule, as
applicable, necessitated by the Change. If the nature of a Change requires
revisions to the Approved Plans, then the requesting party shall be solely
responsible for the cost and expense of such revisions and any increases in the
cost of the Extension Tenant Improvements as a result of such Change; provided
that if Tenant requests the Change, then Tenant may utilize the Extension TI
Allowance. Change Requests shall be signed by the requesting party’s Authorized
Representative.

(b) Approval of Changes. All Change Requests shall be subject to the other
party’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. The non-requesting party shall have five
(5) business days after receipt of a Change Request to notify the requesting
party in writing of the non-requesting party’s decision either to approve or
object to the Change Request. The non-requesting party’s failure to respond
within such five (5) business day period shall be deemed approval by the
non-requesting party.

 

-42-



--------------------------------------------------------------------------------

2.4 Preparation of Estimates. Tenant shall, before proceeding with any Change,
using its best efforts, prepare as soon as is reasonably practicable (but in no
event more than five (5) business days after delivering a Change Request to
Landlord or receipt of a Change Request) an estimate of the increased costs or
savings that would result from such Change, as well as an estimate on such
Change’s effects on the Schedule. Landlord shall have five (5) business days
after receipt of such information from Tenant to (a) in the case of a
Tenant-initiated Change Request, approve or reject such Change Request in
writing, or (b) in the case of a Landlord-initiated Change Request, notify
Tenant in writing of Landlord’s decision either to proceed with or abandon the
Landlord-initiated Change Request.

3. Completion of Extension Tenant Improvements. Tenant, at its sole cost and
expense (except for the Extension TI Allowance and the Extension Test Fit
Allowance), shall perform and complete the Extension Tenant Improvements in all
respects (a) in substantial conformance with the Approved Plans, (b) otherwise
in compliance with provisions of the Lease and this Extension Work Letter and
(c) in accordance with Applicable Laws, the requirements of Tenant’s insurance
carriers, the requirements of Landlord’s insurance carriers (to the extent
Landlord provides its insurance carriers’ requirements to Tenant prior to the
signing of a contract with the general contractor) and the board of fire
underwriters having jurisdiction over the Premises. “Substantial Completion”
shall be deemed to have occurred upon Tenant’s providing the following to
Landlord: (i) evidence reasonably satisfactory to Landlord that the Extension
Tenant Improvements have been paid for in full, which shall be evidenced by the
architect’s certificate of completion and the general contractor’s and each
subcontractor’s and material supplier’s final unconditional waivers and releases
of liens, each in a form reasonably acceptable to Landlord; provided, however,
with respect to subcontractors and material suppliers providing less than
$50,000 in the aggregate of labor, materials or services, Tenant shall not be
required to provide lien waivers and releases so long as the total amount of the
unpaid labor, services and materials for all subcontractors for which no lien
releases have been obtained, is less than $50,000 in the aggregate, (ii) a
certificate of occupancy for the Premises issued by the City of Seattle, (iii) a
Certificate of Substantial Completion in the form of the American Institute of
Architects document G704 or other reasonable form, executed by the project
architect and the general contractor, (iv) any and all liens related to the
Extension Tenant Improvements have either been discharged of record (by payment,
bond, order of a court of competent jurisdiction or otherwise) or waived by the
party filing such lien, (v) an affidavit from Tenant’s architect certifying that
all work performed in, on or about the Premises is substantially in accordance
with the Approved Plans, (vi) a complete “as built” drawing print sets, project
specifications and shop drawings and electronic CADD files on disc (showing the
Extension Tenant Improvements as an overlay on the Building “as built” plans
(provided that Landlord provides the Building “as-built” plans provided to
Tenant) of all contract documents for work performed by their architect and
engineers in relation to the Extension Tenant Improvements, (vii) a
commissioning report prepared by a licensed, qualified commissioning agent hired
by Tenant and reasonably acceptable to Landlord for all new or affected
mechanical, electrical and plumbing systems, and (viii) such other “close out”
materials as Landlord reasonably requests consistent with Landlord’s own
requirements for its contractors, such as copies of manufacturers’ warranties,
operation and maintenance manuals and the like.

 

-43-



--------------------------------------------------------------------------------

4. Insurance.

4.1 Property Insurance. At all times during the period beginning with
commencement of construction of the Extension Tenant Improvements and ending
with final completion of the Extension Tenant Improvements, Tenant shall
maintain, or cause to be maintained (in addition to the insurance required of
Tenant pursuant to the Lease), property insurance coverage with respect to the
general contractor’s and any subcontractors’ machinery, tools and equipment.
Coverage shall be carried on a primary basis by such general contractor or the
applicable subcontractor(s). Tenant agrees to pay any deductible, and Landlord
is not responsible for any deductible, for a claim under such insurance, except
to the extent caused by Landlord’s negligence or intentional misconduct. Tenant
shall use reasonable efforts to require that such property insurance shall
contain an express waiver of any right of subrogation by the insurer against
Landlord and the Landlord Parties, and shall name Landlord and its affiliates as
loss payees as their interests may appear.

4.2 Workers’ Compensation Insurance. At all times during the period of
construction of the Extension Tenant Improvements, Tenant shall, or shall cause
its contractors or subcontractors to, maintain statutory workers’ compensation
insurance as required by Applicable Laws.

5. Liability. Except to the extent caused by Landlord’s negligence or
intentional misconduct or covered by property insurance actually carried by
Landlord (or that would have been covered by Landlord’s property insurance had
Landlord carried the property insurance required under the Lease), Tenant
assumes sole responsibility and liability for any and all injuries or the death
of any persons, including Tenant’s contractors and subcontractors and their
respective employees, agents and invitees, and for any and all damages to
property caused by, resulting from or arising out of any act or omission on the
part of Tenant, Tenant’s contractors or subcontractors, or their respective
employees, agents and invitees in the prosecution of the Extension Tenant
Improvements. Tenant agrees to indemnify, save, defend (at Landlord’s option and
with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from and against all Claims due to, because of or arising
out of any and all such injuries, death or damage, whether real or alleged, and
Tenant and Tenant’s contractors and subcontractors shall assume and defend at
their sole cost and expense all such Claims; provided, however, that nothing
contained in this Extension Work Letter shall be deemed to indemnify or
otherwise hold Landlord harmless from or against liability caused by Landlord’s
negligence or willful misconduct. Any deficiency in design or construction of
the Extension Tenant Improvements shall be solely the responsibility of Tenant,
notwithstanding the fact that Landlord may have approved of the same in writing.

6. Extension TI Allowance.

6.1 Application of Extension Test Fit Allowance and Extension TI Allowance.
Landlord shall contribute the Extension Test Fit Allowance towards the cost of a
test fit plan for the Premises, and Landlord shall contribute the Extension TI
Allowance toward the costs and expenses incurred in connection with the
performance of the Extension Tenant Improvements, all in accordance with
Section 6 of the Amendment. Subject to Tenant’s TI Allowance Reallocation Right,
if the entire Extension Test Fit Allowance is not applied toward the cost of the
test fit plan, or if the entire Extension TI Allowance is not applied toward or
reserved for the costs of the Extension Tenant

 

-44-



--------------------------------------------------------------------------------

Improvements, then Tenant shall not be entitled to a credit of such unused
portion of the Extension Test Fit Allowance or the Extension TI Allowance.
Tenant may apply the Extension Test Fit Allowance for the payment of the test
fit plan costs and may apply the Extension TI Allowance for the payment of
construction and other costs, in accordance with the terms and provisions of the
Lease.

6.2 Approval of Budget for the Extension Tenant Improvements. Notwithstanding
anything to the contrary set forth elsewhere in this Extension Work Letter or
the Lease, Landlord shall not have any obligation to expend any portion of the
Extension TI Allowance until Landlord and Tenant shall have approved in writing
the budget for the Extension Tenant Improvements (the “Approved Budget”). Prior
to Landlord’s approval of the Approved Budget, Tenant shall pay all of the costs
and expenses incurred in connection with the Extension Tenant Improvements as
they become due. Landlord shall not be obligated to reimburse Tenant for costs
or expenses relating to the Extension Tenant Improvements that exceed the amount
of the Extension TI Allowance. Landlord shall not unreasonably withhold,
condition or delay its approval of any budget for Extension Tenant Improvements
that is proposed by Tenant.

6.3 Fund Requests.

(a) Extension Test Fit Allowance. Upon submission by Tenant to Landlord of an
itemized invoice for the test fit plan costs, then Landlord shall, within thirty
(30) days following receipt of such invoice, pay to the applicable architect the
amount of the test fit plan costs, up to the amount of the Extension Test Fit
Allowance.

(b) Extension TI Allowance. Tenant may periodically (but no more frequently than
monthly) submit written requests for disbursements of the Extension TI
Allowance. Each request for funding (a “Fund Request”) shall include the
following: (i) the total amount of the Extension TI Allowance requested, (ii) a
summary of the Extension Tenant Improvements performed using AIA standard form
Application for Payment (G 702) executed by the general contractor and by the
architect or other reasonable form, (iii) invoices from the general contractor,
the architect, and any subcontractors, material suppliers and other parties
requesting payment with respect to the amount of the Extension TI Allowance then
being requested, (iv) unconditional lien releases from the general contractor
and each subcontractor and material supplier with respect to previous payments
made by either Landlord or Tenant for the Extension Tenant Improvements in a
form reasonably acceptable to Landlord and complying with Applicable Laws, and
(v) conditional lien releases from the general contractor and each subcontractor
and material supplier with respect to the Extension Tenant Improvements
performed that correspond to the Fund Request, each in a form reasonably
acceptable to Landlord and complying with Applicable Laws; provided, however,
for purposes of clauses (iv) and (v) above, with respect to subcontractors and
material suppliers providing less than $50,000 in the aggregate of labor,
materials or services, Tenant shall not be required to provide lien releases so
long as the total amount of the unpaid labor, services and materials for all
subcontractors for which no lien releases have been obtained, is less than
$50,000 in the aggregate. Within thirty (30) days following receipt by Landlord
of a Fund Request and the accompanying materials required by this Section,
Landlord shall pay to (as elected by Tenant) the

 

-45-



--------------------------------------------------------------------------------

applicable contractors, subcontractors and material suppliers or Tenant the
amount of Extension Tenant Improvement costs set forth in such Fund Request;
provided, however, that Landlord shall not be obligated to make any payments
under this Section until the budget for the Extension Tenant Improvements is
approved in accordance with Section 6.2, and any Fund Request under this
Section shall be subject to the payment limits set forth in Section 6.2 above
and Section 6 of the Amendment.

6.4 Accrual Information. In addition to the other requirements of this
Section 6, Tenant shall, no more often than once every calendar quarter during
construction of the Extension Tenant Improvements, provide Landlord with a
written summary of all work performed by Tenant or its agents, employees or
contractors for which a Fund Request has not yet been issued to Landlord,
including the following: the amount that Tenant will seek from Landlord related
to such work and the dates on which such work was performed. Such information
shall be provided to Landlord within ten (10) business days after Landlord’s
request therefor.

7. Miscellaneous.

7.1 Incorporation of Lease Provisions. Sections 18.1 through 18.3, Section 18.5,
Sections 18.7 through 18.10, Sections 41.1, 41.3 through 41.7, 41.9 through
41.13, and 41.15 of the Lease are incorporated into this Extension Work Letter
by reference, and shall apply to this Extension Work Letter in the same way that
they apply to the Lease.

7.2 General. Except as otherwise set forth in the Lease or this Extension Work
Letter, this Extension Work Letter shall not apply to improvements performed in
any additional premises added to the Premises at any time or from time to time,
whether by any options under the Lease or otherwise; or to any portion of the
Premises or any additions to the Premises in the event of a renewal or extension
of the original Term, whether by any options under the Lease or otherwise,
unless the Lease or any amendment or supplement to the Lease expressly provides
that such additional premises are to be delivered to Tenant in the same
condition as the initial Premises.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-46-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Extension Work Letter
to be effective on the date first above written.

LANDLORD:

BMR-530 FAIRVIEW AVENUE LLC,

a Delaware limited liability company

 

By: /s/ Kevin Simonsen Name: Kevin M. Simonsen Title: VP, Real Estate Legal

TENANT:

NANOSTRING TECHNOLOGIES, INC.,

a Delaware corporation

 

By: /s/ Wayne D. Burns Name: Wayne D. Burns Title: Sr. VP, Operations &
Administration

 

-47-



--------------------------------------------------------------------------------

EXHIBIT C-1

TENANT WORK INSURANCE SCHEDULE

Tenant shall be responsible for requiring all of Tenant contractors doing
construction or renovation work to purchase and maintain such insurance as shall
protect it from the claims set forth below which may arise out of or result from
any Extension Tenant Improvements (collectively, “Tenant Work”) whether such
Tenant Work is completed by Tenant or by any Tenant contractors or by any person
directly or indirectly employed by Tenant or any Tenant contractors, or by any
person for whose acts Tenant or any Tenant contractors may be liable:

1. Claims under workers’ compensation, disability benefit and other similar
employee benefit acts which are applicable to the Tenant Work to be performed.

2. Claims for damages because of bodily injury, occupational sickness or
disease, or death of employees under any applicable employer’s liability law.

3. Claims for damages because of bodily injury, or death of any person other
than Tenant’s or any Tenant contractors’ employees.

4. Claims for damages insured by usual personal injury liability coverage which
are sustained (a) by any person as a result of an offense directly or indirectly
related to the employment of such person by Tenant or any Tenant contractors or
(b) by any other person.

5. Claims for damages, other than to the Tenant Work itself, because of injury
to or destruction of tangible property, including loss of use therefrom.

6. Claims for damages because of bodily injury or death of any person or
property damage arising out of the ownership, maintenance or use of any motor
vehicle.

Tenant contractors’ Commercial General Liability Insurance shall include
premises/operations (including explosion, collapse and underground coverage if
such Tenant Work involves any underground work), elevators, independent
contractors, products and completed operations, and blanket contractual
liability on all written contracts, all including broad form property damage
coverage.

Tenant contractors’ Commercial General, Automobile, Employers and Umbrella
Liability Insurance shall be written for not less than limits of liability as
follows:

 

a.        

Commercial General Liability:

Bodily Injury and Property

Damage

Commercially reasonable amounts, but in any event no less than $1,000,000 per
occurrence and $2,000,000 general aggregate, with $2,000,000 products and
completed operations aggregate.

 

-48-



--------------------------------------------------------------------------------

b.

Commercial General Liability:

Bodily Injury and Property

Damage

$1,000,000 per accident c.

Employer’s Liability:

 

        Each Accident

 

        Disease – Policy Limit

 

        Disease – Each Employee

$500,000

 

$500,000

 

$500,000

d. Umbrella Liability: Commercially reasonable amounts (excess of coverages a, b
and c above), but in any event no less than $5,000,000 per occurrence /
aggregate.

All subcontractors for Tenant contractors shall carry the same coverages and
limits as specified above, unless different limits are reasonably approved by
Landlord. The foregoing policies shall contain a provision that coverages
afforded under the policies shall not be canceled or not renewed until at least
thirty (30) days’ prior written notice has been given to the Landlord.
Certificates of insurance including required endorsements showing such coverages
to be in force shall be filed with Landlord prior to the commencement of any
Tenant Work and prior to each renewal. Coverage for completed operations must be
maintained for the lesser of ten (10) years and the applicable statue of repose
following completion of the Tenant Work, and certificates evidencing this
coverage must be provided to Landlord. The minimum A.M. Best’s rating of each
insurer shall be A- VII. Landlord and its mortgagees shall be named as an
additional insureds under Tenant contractors’ Commercial General Liability,
Commercial Automobile Liability and Umbrella Liability Insurance policies as
respects liability arising from work or operations performed, or ownership,
maintenance or use of autos, by or on behalf of such contractors. Each
contractor and its insurers shall provide waivers of subrogation with respect to
any claims covered or that should have been covered by valid and collectible
insurance, including any deductibles or self-insurance maintained thereunder.

If any contractor’s work involves the handling or removal of asbestos (as
determined by Landlord in its sole and absolute discretion), such contractor
shall also carry Pollution Legal Liability insurance. Such coverage shall
include bodily injury, sickness, disease, death or mental anguish or shock
sustained by any person; property damage, including physical injury to or
destruction of tangible property (including the resulting loss of use thereof),
clean-up costs and the loss of use of tangible property that has not been
physically injured or destroyed; and defense costs, charges and expenses
incurred in the investigation, adjustment or defense of claims for such damages.
Coverage shall apply to both sudden and non-sudden pollution conditions
including the discharge, dispersal, release or escape of smoke, vapors, soot,
fumes, acids, alkalis, toxic chemicals, liquids or gases, waste materials or
other irritants, contaminants or pollutants into or upon land, the atmosphere or
any watercourse or body of water. Claims-made coverage is permitted, provided
the policy retroactive

 

-49-



--------------------------------------------------------------------------------

date is continuously maintained prior to the Term Commencement Date, and
coverage is continuously maintained during all periods in which Tenant occupies
the Premises. Coverage shall be maintained with limits of not less than
$1,000,000 per incident with a $2,000,000 policy aggregate.

 

-50-



--------------------------------------------------------------------------------

EXHIBIT D

TI ALLOWANCE REALLOCATION AGREEMENT

THIS TI ALLOWANCE REALLOCATION AGREEMENT (this “Agreement”) is entered into as
of this ___ day of December, 2014, by and between BMR-530 FAIRVIEW AVENUE LLC, a
Delaware limited liability company (“Landlord”), BMR-500 FAIRVIEW AVENUE LLC, a
Delaware limited liability company (“500 Landlord”), and NANOSTRING
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”), and is attached to and
made a part of that certain Seventh Amendment to Lease dated of even date
herewith by and between Landlord and Tenant, amending that certain Lease dated
as of October 19, 2007 (as the same may have been or may be amended, amended and
restated, supplemented or otherwise modified from time to time, including by the
Amendment, the “Lease”), for the Premises located at 530 Fairview Avenue North,
Seattle, Washington 98109. All capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Lease.

RECITALS

A. WHEREAS, pursuant to the Lease, Landlord has agreed to contribute a tenant
improvement allowance in the amount of One Million Eighty-Eight Thousand Forty
and No/100 Dollars ($1,088,040.00) (the “Extension TI Allowance”) to be used for
the construction of certain tenant improvements (the “Extension Tenant
Improvements”) in the Premises by Tenant; and

B. WHEREAS, pursuant to the Adjacent Building Lease, 500 Landlord has agreed to
contribute a tenant improvement allowance in the amount of Two Million Five
Hundred Ninety Thousand Five Hundred Ten and No/100 Dollars ($2,590,510.00) (the
“500 TI Allowance”) to be used for the construction of the 500 Tenant
Improvements in the Adjacent Building Premises by Tenant; and

C. WHEREAS, Tenant has requested, and Landlord and 500 Landlord have agreed to
grant to Tenant, the TI Allowance Reallocation Right, on the terms and
conditions set forth in the Lease and in this Agreement.

AGREEMENT

NOW, THEREFORE, Landlord, 500 Landlord and Tenant, in consideration of the
Recitals set forth above which are incorporated herein by this reference, and in
consideration of mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, agree as follows:

1. Reallocation of Extension TI Allowance. If the cost of the 500 Tenant
Improvements exceeds the amount of the 500 TI Allowance, then Tenant shall have
the right (the “TI Allowance Reallocation Right”) to reallocate a portion of any
unused Extension TI Allowance to pay such excess cost of the 500 Tenant
Improvements up to three (3) times (subject to the limitations set forth in the
Adjacent Building Lease Amendment), provided, however, that all of the following
conditions must be satisfied at the time that Tenant exercises the Extension TI
Allowance Relocation Right:

(a) Tenant shall have expended all of the 500 TI Allowance;

 

-51-



--------------------------------------------------------------------------------

(b) Tenant shall have delivered to Landlord, no later than the Extension TI
Deadline, a written request to reallocate a portion of the unused Extension TI
Allowance to pay the remaining cost to complete the construction of the 500
Tenant Improvements, setting forth the amount of the Extension TI Allowance that
Tenant desires to reallocate (the “Reallocated TI Allowance Amount”); and

(c) Tenant shall not be in default beyond any applicable notice and cure periods
under either the Lease or the Adjacent Building Lease.

2. Effect of Extension TI Allowance Reallocation. Immediately upon Tenant’s
exercise of the TI Allowance Reallocation Right in accordance with Section 1
above, (a) the Extension TI Allowance shall be reduced by the Reallocated TI
Allowance Amount, and Landlord shall have no further obligation to fund the
Reallocated TI Allowance Amount for the performance of the Extension Tenant
Improvements, and (b) the 500 TI Allowance shall be increased by the Reallocated
TI Allowance Amount, and 500 Landlord shall be obligated to disburse the
Reallocated TI Allowance Amount to pay the cost of the 500 Tenant Improvements
in accordance with and subject to the limitations of the Adjacent Building
Lease.

3. Time of the Essence. Time shall be of the essence with respect to Tenant’s
exercise of the TI Allowance Reallocation Right. Tenant acknowledges that it
would be inequitable to require Landlord to accept any exercise of the TI
Allowance Reallocation Right after the Extension TI Deadline. The period of time
within which Tenant may exercise the TI Allowance Reallocation Right shall not
be extended or enlarged by reason of Tenant’s inability to exercise the TI
Allowance Reallocation Right due to a failure of any of the conditions set forth
in Section 1 above.

4. Incorporation of Lease Provisions. Sections 41.1, 41.3 through 41.7, 41.9
through 41.13, and 41.15 of the Lease are incorporated into this Agreement by
reference, and shall apply to this Agreement in the same way that they apply to
the Lease.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-52-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord, 500 Landlord and Tenant have executed this
Agreement to be effective on the date first above written.

LANDLORD:

BMR-530 FAIRVIEW AVENUE LLC,

a Delaware limited liability company

 

By:   Name:   Title:  

500 LANDLORD:

BMR-500 FAIRVIEW AVENUE LLC,

a Delaware limited liability company

 

By:   Name:   Title:  

TENANT:

NANOSTRING TECHNOLOGIES, INC.,

a Delaware corporation

 

By:   Name:   Title:  

 

-53-